 
Exhibit 10.1
 
 
 
 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AND GUARANTY AGREEMENT
 
dated as of June 7, 2019,
 
among
 
FUSION CONNECT, INC.,
a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,
as Borrower,
 
CERTAIN SUBSIDIARIES OF FUSION CONNECT, INC.,
each, a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,
 
as Guarantor Subsidiaries,
 
THE LENDERS PARTY HERETO
 
and
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent
 
________________________________________________________
 
$59,500,000 Superpriority Secured Debtor-in-Possession Term Credit Facility
________________________________________________________
 
 
 
 
 

 
 
TABLE OF CONTENTS
Page
 
SECTION 1.
DEFINITIONS AND INTERPRETATION
1
1.1
Definitions
1
1.2
Accounting Terms
36
1.3
Interpretation, Etc.
36
1.4
Classification of Loans and Borrowings
36
 
 
 
SECTION 2.
LOANS
37
2.1
Loans
37
2.2
[Reserved]
38
2.3
[Reserved]
38
2.4
Pro Rata Shares; Obligations Several; Availability of Funds
38
2.5
Use of Proceeds
39

2.6
Evidence of Debt; Register; Notes
39

2.7
Interest on Loans
40
2.8
Conversion/Continuation
41
2.9
Default Interest
41
2.10
Fees
42
2.11
Repayment
42
2.12
Voluntary Prepayments
43
2.13
Mandatory Prepayments
43
2.14
Application of Prepayments
45
2.15
General Provisions Regarding Payments
45
2.16
Ratable Sharing
46
2.17
Making or Maintaining Eurodollar Rate Loans
47
2.18
Increased Costs; Capital Adequacy and Liquidity
49

2.19
Taxes; Withholding, Etc.
50
2.20
Obligation to Mitigate
54
2.21
Defaulting Lenders
54
2.22
Replacement of Lenders
55
2.23
Withdrawal of Funds from the DIP Term Funding Account
55
 
 
 
SECTION 3.
CONDITIONS PRECEDENT
56
3.1
Closing Date
56
3.2
Delayed Draw Borrowing
59

3.3
Each Credit Extension
60
 
 
 
SECTION 4.
REPRESENTATIONS AND WARRANTIES
61
4.1
Organization; Requisite Power and Authority; Qualification
61
4.2
Equity Interests and Ownership
61
4.3
Due Authorization
61
4.4
No Conflict
62
4.5
Governmental Approvals
62
4.6
Binding Obligation
62
4.7
Historical Financial Statements
62
4.8
No Material Adverse Effect
62
4.9
Adverse Proceedings
63
4.10
Payment of Taxes
63

 
 

 
 
4.11
Properties
63
4.12
Environmental Matters
64
4.13
No Defaults
64
4.14
Investment Company Act
64
4.15
Federal Reserve Regulations
64
4.16
Employee Benefit Plans
65
4.17
[Reserved]
65
4.18
Compliance with Laws
65
4.19
Disclosure
65
4.20
Collateral Matters
65
4.21
Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act
66
4.22
Communications Regulatory Matters
67
4.23
Cases; Orders
68
 
 
 
SECTION 5.
AFFIRMATIVE COVENANTS
68

5.1
Financial Statements and Other Reports
68

5.2
Existence, Licenses, Etc.
72
5.3
Payment of Taxes
72
5.4
Maintenance of Properties
72
5.5
Insurance
73
5.6
Books and Records; Inspections
73
5.7
Weekly Conference Calls
74
5.8
Compliance with Laws
74
5.9
Environmental Matters
74
5.10
Subsidiaries
74
5.11
Additional Collateral
75
5.12
Further Assurances
75
5.13
Maintenance of Ratings
75
5.14
Use of Proceeds
75
5.15
Post-Closing Matters
76
5.16
Priority of Liens
76
5.17
[Reserved]
77
5.18
Bankruptcy Related Matters
77
 
 
 
SECTION 6.
NEGATIVE COVENANTS
78

6.1
Indebtedness
78

6.2
Liens
80
6.3
No Further Negative Pledges
82
6.4
Restricted Payments
82
6.5
Restrictions on Subsidiary Distributions
82
6.6
Investments
83
6.7
Financial Covenants
84
6.8
Fundamental Changes; Disposition of Assets; Equity Interests of Subsidiaries
85
6.9
Sales and Leasebacks
87
6.10
Transactions with Affiliates
87
6.11
Conduct of Business
87
6.12
Hedge Agreements
87
6.13
Amendments or Waivers of Organizational Documents and Certain Agreements
88
6.14
Fiscal Year
88
6.15
Additional Matters
88
6.16
Payments to Lingo
89


 
 

 
 
 
 
 
SECTION 7.
GUARANTEE
89

7.1
Guarantee of the Obligations
89

7.2
Indemnity by the Borrower; Contribution by the Guarantors
89

7.3
Liability of Guarantors Absolute
90
7.4
Waivers by the Guarantors
92
7.5
Guarantors’ Rights of Subrogation, Contribution, Etc.
92
7.6
Continuing Guarantee
92
7.7
Authority of the Guarantors or the Borrower
93
7.8
Financial Condition of the Credit Parties
93
7.9
Bankruptcy, Etc.
93
 
 
 
SECTION 8.
EVENTS OF DEFAULT
94
8.1
Events of Default
94
 
 
 
SECTION 9.
AGENTS
101
9.1
Appointment of Agents
101
9.2
Powers and Duties
102
9.3
General Immunity
102
9.4
Acts in Individual Capacity
104
9.5
Lenders’ Representations, Warranties and Acknowledgments
104
9.6
Right to Indemnity
105
9.7
Successor Administrative Agent and Collateral Agent
106
9.8
Collateral Documents and Obligations Guarantee
107
9.9
Withholding Taxes
109
9.10
Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim
110
9.11
Certain ERISA Matters
110
 
 
 
SECTION 10.
MISCELLANEOUS
112
10.1
Notices
112
10.2
Expenses
114
10.3
Indemnity
114
10.4
Set-Off
115
10.5
Amendments and Waivers
115
10.6
Successors and Assigns; Participations
118
10.7
Independence of Covenants
122
10.8
Survival of Representations, Warranties and Agreements
122
10.9
No Waiver; Remedies Cumulative
123
10.10
Marshalling; Payments Set Aside
123
10.11
Severability
123
10.12
Independent Nature of Lenders’ Rights
123
10.13
Headings
123
10.14
APPLICABLE LAW
123
10.15
CONSENT TO JURISDICTION
124
10.16
WAIVER OF JURY TRIAL
124
10.17
Confidentiality
125
10.18
Usury Savings Clause
126
10.19
Counterparts
126
10.20
Effectiveness; Entire Agreement
126
10.21
PATRIOT Act
126
10.22
Electronic Execution of Assignments
126
10.23
No Fiduciary Duty
127
10.24
[Reserved]
127
10.25
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
127

 
 
 
 

 
 
 
 
SCHEDULES:
2.1
Commitments
 
4.1
Organization; Requisite Power and Authority; Qualification
 
4.2
Equity Interests and Ownership
 
4.9
Adverse Proceedings
 
4.10
Payment of Taxes
 
4.11(b)
Real Estate
 
4.18
Compliance with Laws
 
4.22
Regulatory Matters
 
6.1
Indebtedness
 
6.2
Liens
 
6.3
Negative Pledges
 
6.5
Restrictions on Subsidiary Distributions
 
6.6
Investments
 
6.10
Affiliate Transactions
 
10.1
Notices

 
 
EXHIBITS:
A
Assignment Agreement
 
B
Closing Date Certificate
 
C
Compliance Certificate
 
D
Conversion/Continuation Notice
 
E
Counterpart Agreement
 
F
Funding Notice
 
G
Intercompany Indebtedness Subordination Agreement
 
H
Intercompany Note
 
I
DIP Term Funding Withdrawal Notice
 
J
Pledge and Security Agreement
 
K
Interim Order
 
L
Critical Vendor Report
 
M
Form of Note
 
N-1
Form of US Tax Certificate For Foreign Lenders That Are Not Partnerships For US
Federal Income Tax Purposes
 
N-2
Form of US Tax Certificate For Foreign Participants That Are Not Partnerships
For US Federal Income Tax Purposes
 
N-3
Form of US Tax Certificate For Foreign Participants That Are Partnerships For US
Federal Income Tax Purposes
 
N-4
Form of US Tax Certificate For Foreign Lenders That Are Partnerships For US
Federal Income Tax Purposes

 
 
 

 
 
SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AND GUARANTY AGREEMENT dated
as of June 7, 2019, among FUSION CONNECT, INC., a Delaware corporation and a
debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code
(the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER party hereto, each, a
debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code, as
Guarantor Subsidiaries, the LENDERS party hereto and WILMINGTON TRUST, NATIONAL
ASSOCIATION (“Wilmington Trust”), as Administrative Agent and Collateral Agent.
 
On June 3, 2019 (the “Petition Date”), the Borrower and the Guarantor
Subsidiaries (each a “Debtor” and collectively, the “Debtors”) filed voluntary
petitions with the Bankruptcy Court commencing their respective cases that are
pending under Chapter 11 of the Bankruptcy Code (each case of the Borrower and
each other Debtor, a “Case” and collectively, the “Cases”) and have continued in
the possession of their assets and management of their business pursuant to
Section 1107(a) and 1108 of the Bankruptcy Code.
 
The Borrower has requested that the Lenders extend credit to the Borrower in the
form of new-money loans in an aggregate principal amount of up to $39,500,000
and in the form of roll-up loans in an aggregate principal amount equal to the
principal amount of the loans outstanding under the Super Senior Secured Credit
Agreement on the Final Order Entry Date pursuant to this Agreement
(collectively, the “DIP Term Facility”), with all of the Borrower’s obligations
under the DIP Term Facility to be guaranteed by each Guarantor Subsidiary.
 
The priority of the DIP Term Facility with respect to the Collateral granted to
secure the Obligations shall be as set forth in the Interim Order and the Final
Order, as applicable, in each case upon entry thereof by the Bankruptcy Court.
 
The Borrower and the Guarantor Subsidiaries are engaged in related businesses,
and each Guarantor Subsidiary will derive substantial direct and indirect
benefit from the making of the extensions of credit under this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION 1.                                DEFINITIONS AND INTERPRETATION
 
1.1           Definitions. As used in this Agreement (including the recitals
hereto), the following terms have the meanings specified below:
 
“Acceptable Confirmation Order” means an order of the Bankruptcy Court
confirming an Acceptable Plan of Reorganization, in form and substance
satisfactory to the Requisite Lenders in their sole discretion (as the same may
be amended, supplemented, or modified from time to time after entry thereof with
the consent of the Requisite Lenders in their sole discretion).
 
“Acceptable Disclosure Statement” means the disclosure statement relating to the
Acceptable Plan of Reorganization, in form and substance satisfactory to the
Requisite Lenders in their reasonable discretion (as the same may be amended,
supplemented, or modified from time to time after the initial filing thereof
with the consent of the Requisite Lenders in their reasonable discretion).
 
“Acceptable Disclosure Statement Approval Order” means an order of the
Bankruptcy Court approving the Acceptable Disclosure Statement, in form and
substance satisfactory to the Requisite Lenders in their reasonable discretion
(as the same may be amended, supplemented, or modified from time to time after
entry thereof so long as such amendment, supplement, or modification is
satisfactory to the Requisite Lenders in their reasonable discretion).
 
 
 
1

 
 
“Acceptable Plan of Reorganization” means a plan of reorganization for each of
the Cases, in form and substance consistent in all material respects with the
Restructuring Support Agreement and satisfactory to the Requisite Lenders in
their reasonable discretion, that, among other things, (i) provides for the
termination of the Commitments and the indefeasible payment in full in Cash and
full discharge of the Obligations (other than contingent indemnification
obligations not yet due) upon the consummation date with respect to such plan of
reorganization and (ii) provides for releases for the Administrative Agent, the
Collateral Agent, the Lenders and the agents and lenders under the Existing
First Lien Credit Agreement and their respective Related Parties (as the same
may be amended, supplemented, or modified from time to time with the consent of
the Requisite Lenders in their reasonable discretion).
 
“Acquisition” means the purchase or other acquisition (in one transaction or a
series of transactions, including pursuant to any merger or consolidation) of
all or substantially all the issued and outstanding Equity Interests in, or all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person.
 
“Ad Hoc Group of Term Lenders” mean those certain lenders under the Existing
First Lien Credit Agreement represented by Davis Polk and Greenhill as of the
Closing Date.
 
“Additional OID” as defined in Section 2.10(a).
 
“Adjusted Eurodollar Rate” means, for any Interest Period for a Eurodollar Rate
Loan, the rate per annum obtained by dividing (a) the rate per annum (rounded to
the nearest 1/100th of 1%) determined by the Administrative Agent by reference
to the ICE Benchmark Administration London Interbank Offered Rate for deposits
in Dollars (as set forth on the applicable Bloomberg screen page or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London time) on
the Interest Rate Determination Date for such Interest Period, by (b) an amount
equal to one minus the Applicable Reserve Requirement; provided that,
notwithstanding the foregoing, the Adjusted Eurodollar Rate shall at no time be
less than 1.00% per annum.
 
“Administrative Agent” means Wilmington Trust, in its capacity as administrative
agent for the Lenders hereunder and under the other Credit Documents, and its
successors in such capacity as provided in Section 9.
 
“Administrative Agent Fee Letter” means the Fee Letter, dated as of the Closing
Date, between the Administrative Agent, the Collateral Agent and the Borrower.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent or another form reasonably acceptable to
the Administrative Agent.
 
“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case whether administrative, judicial or otherwise, by or
before any Governmental Authority or any arbitrator, that is pending or, to the
knowledge of the Borrower or any Subsidiary, threatened in writing against or
affecting the Borrower or any Subsidiary or any property of the Borrower or any
Subsidiary.
 
“Affected Lender” as defined in Section 2.17(b).
 
 
 
2

 
 
 
 
“Affected Loans” as defined in Section 2.17(b).
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with the Person
specified; provided that for purposes of Section 6.10, the term “Affiliate” also
means any Person that directly or indirectly beneficially owns Equity Interests
in the Person specified representing 10% or more of the aggregate ordinary
voting power or the aggregate equity value represented by the issued and
outstanding Equity Interests in the Person specified and any Person that would
be an Affiliate of any such beneficial owner pursuant to this definition (but
without giving effect to this proviso).
 
“After-Acquired Intellectual Property” as defined in Section 4.20(c).
 
“Agent” means each of (a) the Administrative Agent, (b) the Collateral Agent,
and (c) any other Person appointed under the Credit Documents to serve in an
agent or similar capacity.
 
“Aggregate Amounts Due” as defined in Section 2.16.
 
“Agreement” means this Superpriority Secured Debtor-In-Possession Credit and
Guaranty Agreement dated as of June [___], 2019.
 
“Anti-Corruption Laws” as defined in Section 4.21.
 
“Applicable Rate” means, on any day, (x) with respect to any Roll-Up Loans,
(i) 9.00% per annum, in the case of a Base Rate Loan, and (ii) 10.00% per annum,
in the case of a Eurodollar Rate Loan and (y) with respect to New-Money Loans,
(i) 9.00% per annum, in the case of a Base Rate Loan, and (ii) 10.00% per annum,
in the case of a Eurodollar Rate Loan.
 
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic, marginal, special, supplemental, emergency or other reserves) are
required to be maintained by member banks of the United States Federal Reserve
System against “Eurocurrency liabilities” (as such term is defined in Regulation
D) under regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
that includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate for a Loan is to be determined or (b) any
category of extensions of credit or other assets that includes Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
the benefit of credits for proration, exceptions or offsets that may be
available from time to time to the applicable Lender. The rate of interest on
Eurodollar Rate Loans shall be adjusted automatically on and as of the effective
date of any change in the Applicable Reserve Requirement.
 
“Approved Budget” means the Initial DIP Budget or then most current DIP Budget
prepared by the Borrower and approved by the Requisite Lenders pursuant to
Section ‎5.1(o), as applicable.
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party, or its counsel or
advisors, provides to any Agent that is distributed to any Agent or any Lender
by means of electronic communications pursuant to Section 10.1(b).
 
 
 
3

 
 
 
 
“Asset Sale” means any Disposition of assets (other than Dispositions made in
reliance on Section 6.8(b)(i), (ii), (iii), (iv) or (vi)) other than any such
Disposition (or series of related Dispositions) which, together with any prior
Dispositions, does not result in aggregate Net Proceeds not exceeding $500,000
during the term of this Agreement.
 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A, with such amendments or modifications
thereto as may be approved by the Administrative Agent.
 
“Assignment Effective Date” as defined in Section 10.6(b).
 
“Authorized Officer” means, with respect to any Person, any individual holding
the position of chief executive officer, president, chief operating officer,
chief financial officer, principal accounting officer, treasurer, secretary,
assistant secretary, executive vice president or senior vice president of such
Person; provided that, when such term is used in reference to any document
executed by, or a certification of, an Authorized Officer, the secretary or
assistant secretary of such Person shall have delivered an incumbency
certificate to the Administrative Agent as to the authority of such individual.
 
“Avoidance Action” means the Debtors’ claims and causes of action under sections
502(d), 544, 545, 547, 548 and 550 of the Bankruptcy Code.
 
“Avoidance Proceeds” means any proceeds or property recovered, unencumbered or
otherwise in connection with successful Avoidance Actions, whether by judgment,
settlement or otherwise.
 
“Backstop Fee” as defined in Section 2.10(a).
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.
 
“Bankruptcy  Court” means the United States Bankruptcy Court for the Southern
District of New York, or any appellate court having jurisdiction over the Cases
from time to time.
 
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as the same
may from time to time be in effect and applicable to the Cases.
 
“Base Rate” means, for any day, the rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% per annum and (c) the Adjusted Eurodollar Rate
that would be applicable to a Eurodollar Rate Loan with an Interest Period of
one month commencing on such day plus 1%; provided that, notwithstanding the
foregoing, the Base Rate shall at no time be less than 2.00% per annum. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the Adjusted Eurodollar Rate, as the case may be.
 
 
 
4

 
 
 
 
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
 
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
 
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.
 
“Borrower” as defined in the preamble hereto.
 
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.
 
“Budget Test Period” means, as of any date of determination, (a) at any time
prior to the approval of a DIP Budget pursuant to Section 5.1(o), the period
beginning with the Closing Date through the most recent Sunday prior to the
delivery of the applicable Budget Variance Report (Compliance) and (b) one week
after the delivery of an Approved Budget pursuant to Section 5.1(o), the period
beginning with the first date covered by the most recently delivered DIP Budget
that has become the Approved Budget through the most recent Sunday prior to the
delivery of the applicable Budget Variance Report (Compliance).
 
“Budget Variance Report (Compliance)” means a variance report, in a form
reasonably satisfactory to the Requisite Lenders or their advisors, setting
forth (a) for the then applicable Budget Test Period (and, for informational
purposes, the most recently ended week), (x) the cumulative (and, for
informational purposes, weekly) variance (positive or negative) on a weekly
basis of the aggregate receipts (as compared to the Approved Budget covering
such period) of the Debtors, (y) the cumulative (and, for informational
purposes, weekly) variance (positive or negative) on a weekly basis (as compared
to the Approved Budget covering such period) of the aggregate operating
disbursements (excluding professional fees and expenses and adequate protection
payments) made by the Debtors, and (b) an explanation, in reasonable detail, of
any material variance and a distinction between permanent and timing-related
variances, certified by the chief financial officer of the Borrower.
 
“Budget Variance Report (Initial)” means a variance report, in a form reasonably
satisfactory to the Requisite Lenders or their advisors, setting forth (a) for
the period beginning with the Closing Date through the most recent Sunday prior
to the delivery of the Budget Variance Report (Initial) (and, for informational
purposes only, the most recently ended week), (x) the cumulative (and, for
informational purposes, weekly) variance (positive or negative) of the aggregate
receipts (as compared to the Initial DIP Budget covering such period, without
giving effect to any updates thereto pursuant to Section 5.1(o)) of the Debtors,
(y) the cumulative (and, for informational purposes, weekly) variance (positive
or negative) as compared to the Initial DIP Budget covering such period, without
giving effect to any updates thereto pursuant to Section 5.1(o)) of the
aggregate operating disbursements (excluding professional fees and expenses and
adequate protection payments) made by the Debtors, and (b) an explanation, in
reasonable detail, of any material variance and a distinction between permanent
and timing-related variances, certified by the chief financial officer of the
Borrower.
 
 
 
5

 
 
 
 
“Business Day” means any day other than a Saturday or Sunday, a day that is a
legal holiday under the laws of the State of New York or a day on which banking
institutions located in such State are authorized or required by law to remain
closed; provided that, with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loan, such day is also a day for trading by and between banks in Dollar deposits
in the London interbank market.
 
“Canadian Bankruptcy Court” means The Ontario Superior Court of Justice
(Commercial List) or any other Canadian court having jurisdiction in respect of
the Canadian Subsidiaries.
 
“Canadian Subsidiaries” means collectively, Primus Management ULC, a British
Columbia unlimited liability company, and Bircan Management ULC, a British
Columbia unlimited liability company and any other Subsidiary of the Borrower
organized under the laws of Canada or any province or political division
thereof.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person in conformity with GAAP, subject to
Section 1.2(a). The amount of such obligations shall be the capitalized amount
thereof determined in conformity with GAAP, subject to Section 1.2(a), and the
final maturity of such obligations shall be the date of the last payment due
under such lease (or other arrangement) before such lease (or other arrangement)
may be terminated by the lessee without payment of a premium or penalty. For
purposes of Section 6.2, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
 
“Carve-Out” as defined in the Interim Order or the Final Order, as applicable.
 
“Case” and “Cases” as defined in the recitals to this Agreement.
 
“Cash” means money, currency or a credit balance in any demand or deposit
account.
 
“Cash Collateral” as defined in the Interim Order or the Final Order, as
applicable.
 
“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States of America or (ii) issued by
any agency of the United States of America and backed by the full faith and
credit of the United States of America, in each case maturing within one year
after such date; (b) marketable direct obligations issued by any State of the
United States of America or the District of Columbia or any political
subdivision of any such State or District or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than 270 days from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (d) time deposits,
certificates of deposit or bankers’ acceptances maturing within 270 days after
such date and issued or accepted by any commercial bank organized or licensed to
conduct a banking business under the laws of the United States of America, any
State thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $500,000,000; (e) fully collateralized repurchase agreements with a
term of not more than 30 days from such date for securities described in clause
(a) or clause (b) above and entered into with a financial institution satisfying
the criteria described in clause (d) above; (f) shares of any money market
mutual fund that (i) has substantially all its assets invested continuously in
the types of investments referred to in clauses (a) through (e) above, (ii) has
net assets of not less than $5,000,000,000 and (iii) has ratings of at least AA+
from S&P or at least Aa1 from Moody’s; and (g) in the case of any Foreign
Subsidiary, other short-term investments that are analogous to the foregoing,
are of comparable credit quality and are customarily used by companies in the
jurisdiction of such Foreign Subsidiary for cash management purposes.
 
 
 
6

 
 
 
 
“CFC” means (a) any Person that is a “controlled foreign corporation” (within
the meaning of Section 957 of the Internal Revenue Code), but only if a Credit
Party or a “United States person” (within the meaning of Section 7701(a)(30) of
the Internal Revenue Code) that is an Affiliate of a Credit Party is, with
respect to such Person, a “United States shareholder” (within the meaning of
Section 951(b) of the Internal Revenue Code) described in Section 951(a)(1) of
the Internal Revenue Code and (b) each Subsidiary of any Person described in
clause (a).
 
“CFC Holding Company” means each Subsidiary that is treated as a partnership or
a disregarded entity for United States federal income tax purposes and that has
no material assets other than assets that consist (directly or indirectly
through disregarded entities or partnerships) of Equity Interests or
indebtedness (as determined for United States tax purposes) in one or more CFCs
or CFC Holding Companies.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
 
“Change of Control” means (a)  the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder), other than
Permitted Holders, of Equity Interests in the Borrower representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in the Borrower, or (b) the occurrence of any
“change of control” (or similar event, however denominated) with respect to the
Borrower under and as defined in any indenture or other agreement or instrument
evidencing, governing the rights of the holders of or otherwise relating to any
Material Indebtedness of the Borrower or any Restricted Subsidiary incurred on
or after the Petition Date.
 
“Claiming Guarantor” as defined in Section 7.2(b).
 
“Closing Date” means the date on which the conditions specified in Section 3.1
have been satisfied (or waived in accordance with Section 10.5).
 
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit B.
 
“Closing Date Fees” as defined in Section 2.10(a).
 
 
 
7

 
 
 
 
“Collateral” means all the “Collateral” (or equivalent term) as defined in the
Interim Order (and, when entered, the Final Order) or in any Collateral Document
and shall include the DIP Term Funding Account and any and all amounts held in
such account and all proceeds thereof; provided that Collateral shall not
include the Excluded Property.
 
“Collateral Agent” means Wilmington Trust, in its capacity as collateral agent
for the Secured Parties under the Credit Documents, and its successors in such
capacity as provided in Section 9.
 
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
 
(a)  the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of this Agreement duly executed
and delivered on behalf of such Person, or (ii) in the case of any Person that
becomes a Designated Subsidiary after the Closing Date, a Counterpart Agreement
duly executed and delivered on behalf of such Person;
 
(b)  the Collateral Agent shall have received from the Borrower and each
Designated Subsidiary (A) a counterpart of the Pledge and Security Agreement,
duly executed and delivered on behalf of such Person, or (B) in the case of any
Person that becomes a Designated Subsidiary after the Closing Date, a supplement
to the Pledge and Security Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person;
 
(c)  in the case of any Person that becomes a Designated Subsidiary after the
Closing Date, the Administrative Agent shall have received, to the extent
requested by the Administrative Agent or the Requisite Lenders, documents,
opinions and certificates of the type referred to in Sections 3.1(b), 3.1(d),
3.1(e), 3.1(f) and 3.1(k) with respect to such Designated Subsidiary;
 
(d)  all Equity Interests owned by or on behalf of any Credit Party shall have
been pledged pursuant to the Pledge and Security Agreement (provided that the
Credit Parties shall not be required to pledge (i) [reserved] or (ii) Equity
Interests that constitute Excluded Property), and the Collateral Agent shall, to
the extent required by the Pledge and Security Agreement, have received
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;
 
(e)  (i) the Borrower and each Restricted Subsidiary shall have duly executed
and delivered a counterpart of each of the Intercompany Note and the
Intercompany Indebtedness Subordination Agreement and (ii) all Indebtedness of
any other Person in a principal amount of $250,000 or more that is owing to any
Credit Party shall be evidenced by a promissory note, and the Intercompany Note,
each other promissory note (if any) evidencing Indebtedness of the Borrower or
any Restricted Subsidiary to any Credit Party and each promissory note referred
to in clause (ii) above shall, in each case, have been pledged pursuant to the
Pledge and Security Agreement and the Collateral Agent shall have received the
Intercompany Note and all such other promissory notes, together with undated
instruments of transfer with respect thereto endorsed in blank;
 
(f)  all instruments and documents, including UCC financing statements
(including transmitting utility financing statements), required by applicable
law or reasonably requested by the Collateral Agent or the Requisite Lenders to
be filed, registered or recorded to create the Liens intended to be created by
the Collateral Documents and to perfect such Liens to the extent required by,
and with the priority required by, the Collateral Documents shall have been
filed, registered or recorded;
 
 
 
8

 
 
 
 
(g)  within 30 days of the reasonable request by the Collateral Agent (acting at
the written direction of the Requisite Lenders), the Collateral Agent shall have
received (i) a Mortgage with respect to each Material Real Estate Asset, if any,
duly executed and delivered by the record owner of such Material Real Estate
Asset, (ii) a fully paid policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid and enforceable Lien on the Material Real Estate Asset described
therein, free of any other Liens other than Permitted Liens, which policies
shall be in form and substance reasonably satisfactory to the Requisite Lenders,
together with such endorsements, coinsurance and reinsurance as the Collateral
Agent or the Requisite Lenders may reasonably request, (iii) a completed Flood
Certificate with respect to any owned Real Estate Asset subject to a Lien
pursuant to a Mortgage, which Flood Certificate shall be addressed to the
Collateral Agent and shall otherwise comply with the Flood Program and if the
Flood Certificate with respect to any such Real Estate Asset states that any
“Building” (as defined in 12 CFR Chapter III, Section 339.2) included as part of
such Real Estate Asset is located in a Flood Zone, (A) an acknowledgement of a
written notification from the applicable Credit Party to the Collateral Agent as
to the existence of such Real Estate Asset and as to whether the community in
which such Real Estate Asset is located is participating in the Flood Program
and (B) if such Real Estate Asset is located in a community that participates in
the Flood Program, evidence that the applicable Credit Party has obtained a
policy of flood insurance that is in compliance with all applicable requirements
of the Flood Program and other applicable law (including as to the amount of
insurance coverage required thereunder), (iv) with respect to any Material Real
Estate Asset encumbered by a Lien that is to be subordinated to the Lien created
in accordance with this Agreement and the other Credit Documents, an amendment
or agreement of subordination duly executed and delivered with respect to any
Lien or encumbrance that, but for such subordination, would have priority over
the Mortgage delivered to the Collateral Agent,(v) such surveys, abstracts,
appraisals, legal opinions and other documents as the Collateral Agent or the
Requisite Lenders may reasonably request with respect to any Mortgage or
Material Real Estate Asset and (vi) with respect to any Leasehold Property with
a fair value of greater than $1,000,000, if reasonably requested by the
Requisite Lenders, (A) evidence that a memorandum of lease for the lease
pursuant to which the leasehold interest in the Leasehold Property has been
demised to the applicable Credit Party has been recorded in the applicable real
property records, (B) to the extent required by such lease, evidence that the
landlord thereunder has consented to the granting of a Mortgage of the leasehold
interest in such Leasehold Property, in form and substance reasonably acceptable
to the Requisite Lenders, and (C) upon the request of the Collateral Agent or
the Requisite Lenders, an estoppel certificate from the landlord under the
related Lease;
 
(h)  the Obligations shall be secured as provided in the applicable Order; and
 
(i)  none of the Collateral shall be subject to any Liens other than Permitted
Liens.
 
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal
opinions, consents, approvals or other deliverables with respect to, any
particular assets of the Credit Parties if and for so long as the Collateral
Agent (acting at the written direction of the Requisite Lenders), in
consultation with the Borrower, determines that the cost of creating or
perfecting such pledges or security interests in such assets, or obtaining such
deliverables shall be excessive in relation to the benefit that would be
afforded to the Lenders therefrom. The Collateral Agent (acting at the written
direction of the Requisite Lenders) may grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Obligations Guarantee by any Restricted
Subsidiary (including extensions beyond the Closing Date or in connection with
assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Collateral Documents.
 
 
 
9

 
 
 
 
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Credit Document to the contrary, the Collateral and
Guarantee Requirement shall not apply to any of the following assets
(collectively, the “Excluded Property”; each capitalized term used in this
paragraph but not defined in this Agreement having the meaning given to it in
the Pledge and Security Agreement): (i) [reserved], (ii) [reserved], (iii)
[reserved], (iv) (A) any assets if, for so long as and to the extent a security
interest may not be granted in such assets as a matter of applicable law, (B)
any lease, license (including any License), contract or other agreement or any
rights or interests thereunder if, for so long as and to the extent the grant of
a security interest therein would (x) constitute or result in (1) the
unenforceability of any right, title or interest of the applicable Credit Party
in or (2) a breach or termination pursuant to the terms of, or a default under,
such lease, license, contract or other agreement or (y) require a consent,
approval, license or authorization not obtained from a Governmental Authority or
third party, except, in each case under this clause (B), to the extent that such
breach or default is ineffective under the UCC, the Bankruptcy Code or other
applicable law or principles of equity, and (C) any property subject to a Lien
securing any purchase money obligation or Capital Lease Obligation incurred
following the Petition Date (or any refinancing indebtedness in respect thereof)
if, for so long as and to the extent the grant of a security interest therein
would constitute or result in a breach or a default under the related
agreements, provided that this clause (C) shall apply only if such Lien and such
purchase money obligation or Capital Lease Obligation are permitted hereunder,
except, in each case under this clause (iv) to the extent that such law or the
terms in such lease, license, contract or other agreement providing for such
prohibition, breach, right of termination or default or requiring such consent,
approval, license or authorization is ineffective under the UCC, the Bankruptcy
Code or other applicable law or principles of equity, provided further that this
clause (iv) shall not exclude Proceeds thereof and Accounts and Payment
Intangibles arising therefrom the assignment of which is deemed effective under
the UCC or the Bankruptcy Code, (v) any governmental licenses or state or local
franchises, charters and authorizations of a Governmental Authority if, for so
long as and to the extent the grant of a security interest therein is prohibited
or restricted by applicable law (including the CPCN issued in Colorado to
Cbeyond Communications LLC and to Fusion LLC (formerly known as Network Billing
Systems, LLC)), except, in each case under this clause (v), to the extent that
such prohibition or restriction is ineffective under the UCC, the Bankruptcy
Code or other applicable law or principles of equity, provided that this clause
(v) shall not exclude Proceeds thereof and Accounts and Payment Intangibles
arising therefrom the assignment of which is deemed effective under the UCC or
the Bankruptcy Code, (vi) Equity Interests in any Person that is not a wholly
owned Restricted Subsidiary that is not a Debtor if, for so long as and to the
extent the Organizational Documents of such Person or any related joint venture,
shareholders’ or similar agreement prohibits or restricts such pledge without
the consent of any Person other than the Borrower or a Restricted Subsidiary (it
being understood that none of the Credit Parties shall be required to seek the
consent of third parties thereunder) except, in each case under this clause
(vi), to the extent that such prohibition or restriction is ineffective under
the UCC, the Bankruptcy Code or other applicable law or principles of equity,
(vii) any “intent to use” trademark application for which a statement of use has
not been filed with the United States Patent and Trademark Office, but only to
the extent that the grant of a security interest therein would invalidate such
trademark application, and (viii) any assets specifically excluded from the
Collateral in the Interim Order (or, if applicable, the Final Order), and in
each case of this paragraph other than any Proceeds, substitutions or
replacements of the foregoing (unless such Proceeds, substitutions or
replacements themselves would constitute assets described in clauses (i) through
(viii) above).
 
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
if any, the Intellectual Property Security Agreements, if any, and all other
instruments, documents and agreements delivered by or on behalf of any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to, or perfect in favor of, the Collateral Agent, for the benefit of
the Secured Parties, a Lien on any property of such Credit Party as security for
the Obligations.
 
“Collateral Questionnaire” means the Collateral Questionnaire delivered by the
Borrower pursuant to Section 3.1(d).
 
 
 
10

 
 
 
 
“Commitment” means, individually or collectively, as the context may require,
the Initial Commitment or the Delayed Draw Commitment. The aggregate amount of
the Commitments as of the Closing Date is $39,500,000, as set forth on Schedule
2.1.
 
“Commitment Schedule” means the Schedule attached hereto as Schedule 2.1.
 
“Communications Laws” means (a) the Communications Act of 1934, (b) the rules
and regulations of the FCC promulgated under Title 47 of the U.S. Code of
Federal Regulations, as they may be amended or supplemented from time to time
and decisions, policies, reports and orders issued pursuant to the adoption of
such rules and regulations, (c) the Communications Assistance for Law
Enforcement Act, codified at 47 U.S.C. §1001, et. seq., (d) such other laws of
the United States codified or otherwise included in Title 47 of the U.S. Code as
may be applicable to the conduct of the business of the Borrower and the
Restricted Subsidiaries, (e) any other law of any Governmental Authority with
jurisdiction over telecommunications related matters, including all laws
administered by any State PUC, and (f) the terms and conditions of any License
granted or issued to the Borrower or any Restricted Subsidiaries.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking or other agreement or instrument to which such Person is a
party or by which such Person or any of its properties is bound or to which such
Person or any of its properties is subject.
 
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies, or the dismissal or appointment of the management, of such Person,
whether through the ability to exercise voting power, the ownership of
Securities, by contract, or otherwise. The words “Controlling”, “Controlled by”
and “under common Control with” have correlative meanings.
 
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
 
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit D.
 
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit E.
 
“Credit Date” means the date of any Credit Extension.
 
“Credit Document” means each of this Agreement, the Collateral Documents, the
Administrative Agent Fee Letter, the Counterpart Agreements and, except for
purposes of Section 10.5, the Notes, if any, the Collateral Questionnaire and
all other documents, certificates, instruments or agreements executed and
delivered by or on behalf of any Credit Party for the benefit of any Agent or
any Lender in connection herewith on or after the date hereof and which are
designated as “Credit Documents” pursuant to an agreement between the Borrower
and the Administrative Agent.
 
 
 
11

 
 
 
 
“Credit Extension” means the making of a Loan.
 
“Credit Parties” means the Borrower and the Guarantor Subsidiaries.
 
“Critical Vendor Report” means a report, in a form reasonably acceptable to the
Lenders or their advisors, describing in reasonable detail the matters set forth
on Exhibit L hereto.
 
“Davis Polk” means Davis Polk & Wardwell LLP, acting in their capacity as
counsel to the Ad Hoc Group of Term Lenders.
 
“Debtor” as defined in the preamble hereto.
 
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, arrangement (including under corporate statutes), rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States of America or other applicable jurisdictions from time to time in
effect.
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed (i) to fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder, unless such Lender notifies the Administrative
Agent and the Borrower in good faith in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable Default, if any, shall
be specifically identified in such writing) has not been satisfied, or (ii) to
pay to the Administrative Agent, the Collateral Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower and the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable Default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) is,
or a direct or indirect parent company of such Lender is, (i) the subject of a
Bail-In Action, (ii) insolvent, or is generally unable to pay its debts as they
become due, or admits in writing its inability to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors or (iii) the
subject of a proceeding under any Debtor Relief Laws, or a receiver, trustee,
conservator, intervenor or sequestrator or the like (including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in a like capacity with respect to such Lender) has been appointed for
such Lender or its direct or indirect parent company, or such Lender or its
direct or indirect parent company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent or the Requisite Lenders that a Lender is a Defaulting Lender under any
one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
upon delivery of written notice of such determination by the Administrative
Agent or the Requisite Lenders to the Borrower and each Lender, and, if such
determination is made by the Requisite Lenders, to the Administrative Agent.
 
 
 
12

 
 
 
 
“Delayed Draw Borrowing Date” means any date on which the Delayed Draw Loan is
made, which shall be no earlier than the Final Order Entry Date.
 
“Delayed Draw Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Delayed Draw Loan to the Borrower in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on the Commitment Schedule, as applicable, as such amount may be adjusted from
time to time in accordance with this Agreement.
 
“Delayed Draw Loan” as defined in Section ‎2.1.
 
“Delaware LLC” shall mean any limited liability company organized or formed
under the laws of the State of Delaware.
 
“Delaware Divided LLC” shall mean any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
 
“Delaware LLC Division” shall mean the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.
 
“Designated Subsidiary” means each Restricted Subsidiary of the Borrower, other
than (a) any Subsidiary that is not a wholly owned Subsidiary, (b) [reserved],
(c) [reserved], (d) [reserved], (e) any Subsidiary that is prohibited by
applicable law or, in the case of any Subsidiary acquired after the Petition
Date, any Contractual Obligation in effect at the time such Subsidiary is
acquired (and not entered into in contemplation of or in connection with such
acquisition) from providing an Obligations Guarantee (including any such
prohibition arising from any requirement to obtain a consent, approval
(including regulatory approval), license or authorization of any Governmental
Authority that has not been obtained in order to provide such Obligations
Guarantee); provided that to the extent any such consent, approval, license or
authorization is required from the FCC or any State PUC, the Borrower and the
Restricted Subsidiaries shall use commercially reasonable efforts (including by
making all applicable filings and submitting all applicable notices) to obtain
the same promptly after such Restricted Subsidiary is otherwise required to
become a Designated Subsidiary, (f) any captive insurance company and (g) any
not-for-profit Subsidiary, (h) any Subsidiary where the burden or cost of
providing an Obligations Guarantee by such Subsidiary is excessive in relation
to the benefit that would be afforded to the Lenders thereby, as determined by
the Requisite Lenders in consultation with the Borrower or (i) any Canadian
Subsidiaries for as long as the Requisite Lenders reasonably determine in good
faith, after consultation with the Borrower, that the direct and indirect costs
and risks associated with providing an Obligations Guarantee outweigh the
benefits afforded thereby; provided that each of the Debtors in any of the Cases
shall at all times be a Designated Subsidiary.
 
“DIP Budget” means a rolling cash flow forecast delivered on or prior to the
Closing Date and on any date as set forth in Section 5.01(o) thereafter, setting
forth the Debtors’ projected cash receipts and cash disbursements on a
week-by-week basis (i) initially, covering the period commencing on or about the
Closing Date and ending seven months after the Closing Date and (ii) thereafter,
covering the period commencing on the first Business Day of the week of the
delivery of such forecast to the date ending seven months after the Closing
Date.
 
 
 
13

 
 
 
 
“DIP Term Facility” as defined in the recitals to this Agreement.
 
“DIP Term Funding Account” means the segregated deposit account to be
established in the name of the Borrower at a financial institution satisfactory
to the Requisite Lenders and subject to an account control agreement providing
for “day 1” control in favor of the Collateral Agent in form and substance
reasonably satisfactory to the Collateral Agent and the Requisite Lenders into
which the proceeds of the Delayed Draw Loan are to be deposited; it being
acknowledged and agreed that the funds in such account shall only be made
available to the Borrower in accordance with the terms and conditions set forth
in Section 2.23.
 
“DIP Term Funding Account Withdrawal Notice” as defined in Section 2.23.
 
“Disposition” means any sale, transfer, lease or other disposition (including
any sale or issuance of Equity Interests in a Subsidiary) of any property by any
Person, including any sale, transfer or other disposition, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division. “Dispose” has the meaning
correlative thereto.
 
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the occurrence of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Equity Interests in such Person that are not
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and Cash in lieu of fractional shares of such Equity Interests), in
whole or in part, or is required to be repurchased by the Borrower or any
Restricted Subsidiary, in whole or in part, at the option of the holder thereof
(other than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests) or (c) is or becomes convertible into or exchangeable for,
either mandatorily or at the option of the holder thereof, Indebtedness or any
other Equity Interests (other than solely for Equity Interests in such Person
that do not constitute Disqualified Equity Interests and Cash in lieu of
fractional shares of such Equity Interests), in each case, prior to the date
that is 91 days after the Stated Maturity Date (determined as of the date of
issuance thereof or, in the case of any such Equity Interests outstanding on the
date hereof, the date hereof), except, in the case of clauses (a) and (b), as a
result of a “change of control” or “asset sale”, so long as any rights of the
holders thereof upon the occurrence of such a change of control or asset sale
event are subject to the prior payment in Cash in full of all Obligations and,
if any are then in effect, the termination of the Commitments; provided that an
Equity Interest in any Person that is issued to any employee or to any plan for
the benefit of employees or by any such plan to such employees shall not
constitute a Disqualified Equity Interest solely because it may be required to
be repurchased by such Person or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability’ provided further that the Holcombe Preferred
Stock shall not constitute a Disqualified Equity Interest.
 
 
 
14

 
 
 
 
“Disqualified Institution” means (a) such competitors of the Borrower and its
Subsidiaries as have been identified by name in writing by the Borrower to the
Administrative Agent from time to time and (b) any Affiliate of any such Person
identified pursuant to clause (a) above (i) that has been identified by name in
writing by the Borrower to the Administrative Agent from time to time or (ii)
where such Affiliate’s relationship to such Person is readily apparent on its
face on the basis of the name of such Affiliate, in each case under this clause
(b), other than any such Affiliate that is a bona fide fixed income investor or
debt fund that is engaged in the making, purchasing, holding or otherwise
investing in commercial loans, bonds or similar extensions of credit in the
ordinary course of business; provided that no Person shall be a Disqualified
Institution until the date on which the list of Disqualified Institutions that
have been so identified by name pursuant to this definition shall have been made
available to the Lenders on the Platform. It is understood and agreed that any
identification by the Borrower pursuant to this definition shall not apply
retroactively to disqualify any assignment or participation to any Person that
shall have become a Lender or a participant prior thereto (but that no further
assignments or delegations to, or sales of participations by, may be made to any
such Person thereafter and such Person shall thereafter for all other purposes
be a Disqualified Institution). The Administrative Agent will promptly make such
list available on the Platform upon the written request of the Borrower that it
do so. Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto acknowledges and agrees that the Administrative Agent shall not
have any duty to ascertain, monitor or enforce compliance with the list of
Disqualified Institutions and shall not have any liability with respect to any
assignment or participation made to a Disqualified Institution.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
 
“EBITDA” shall mean consolidated EBITDA of the Borrower and its Subsidiaries,
calculated in a manner reasonably acceptable to the Requisite Lenders or their
advisors and consistent with the projections delivered pursuant to Section
3.1(l)(ii) in the form set forth on Exhibit C.
 
“EBITDA Variance Percentage” shall mean (i) for the test periods ending on June
30, 2019 and July 31, 2019: 15%, (ii) for the test periods ending on August 31,
2019 and September 30, 2019: 12.5% and (iii) for the test periods ending
thereafter: 10.0%
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above, or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof) and (b) any commercial bank,
insurance company, investment or mutual fund or other Person that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
that extends credit or buys loans in the ordinary course of business; provided
that in no event shall any natural person (or any holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person), any Defaulting Lender, any Disqualified Institution, the
Borrower, any Subsidiary or any other Affiliate of the Borrower be an Eligible
Assignee.
 
 
 
15

 
 
 
 
“Employee Benefit Plan” means any of (a) an “employee benefit plan”, as defined
in Section 3(3) of ERISA, that is subject to Parts II, III or IV of Title I of
ERISA or Title IV of ERISA and that is or was sponsored, maintained or
contributed to by, or required to be contributed to by, the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates, (b) a “plan”
as defined in Section 4975 of the Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”, in each case, other than a Foreign Plan.
 
“Environmental Laws” means all applicable laws (including common law), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations
or any other requirements of Governmental Authorities relating to pollution or
to the protection of the environment, natural resources, threatened or
endangered species or human health and safety.
 
“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs, (including administrative oversight costs, natural resource damages,
monitoring and remediation costs and reasonable fees and expenses of attorneys
and consultants), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment, recycling,
disposal (or arrangement for such activities) of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence or Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing (other than, prior to the
date of such conversion, Indebtedness that is convertible into any such Equity
Interests).
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Person, (a) any corporation that is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which such Person is a member, (b) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which such Person is a member and (c) any member
of an affiliated service group within the meaning of Section 414(m) or 414(o) of
the Internal Revenue Code of which such Person, any corporation described in
clause (a) above or any trade or business described in clause (b) above is a
member. Any Person that was, but has since ceased to be, an ERISA Affiliate
(within the meaning of the previous sentence) of the Borrower or any Restricted
Subsidiary shall continue to be considered an ERISA Affiliate of the Borrower or
such Restricted Subsidiary within the meaning of this definition with respect to
the period such Person was an ERISA Affiliate of the Borrower or such Restricted
Subsidiary and with respect to liabilities arising after such period for which
the Borrower or such Restricted Subsidiary could be liable under the Internal
Revenue Code or ERISA.
 
 
 
16

 
 
 
 
“ERISA Event” means (a) the occurrence of a “reportable event” within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan (excluding those for which the provision for 30 day
notice to the PBGC has been waived by regulation), (b) the failure of the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
to meet the minimum funding standard of Section 412 of the Internal Revenue Code
or Section 302 of ERISA with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Internal Revenue Code) or the failure
to make by its due date a required installment under Section 430(j) of the
Internal Revenue Code with respect to any Pension Plan or the failure of the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
to make any required contribution to a Multiemployer Plan, (c) the filing
pursuant to Section 412(c) of the Internal Revenue Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, (d) the provision by the administrator of any
Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to
terminate such plan in a distress termination described in Section 4041(c) of
ERISA, (e) the withdrawal by the Borrower, any Restricted Subsidiary or any of
their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to the Borrower, any Restricted Subsidiary or any of their respective
Affiliates pursuant to Section 4063 or 4064 of ERISA during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (f) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the appointment of a trustee to administer, any Pension Plan, (g) the
incurrence by the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan, (h) the imposition of liability on the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA, (i) the withdrawal of the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
in a complete or partial withdrawal (within the meaning of Sections 4203 and
4205 of ERISA) from any Multiemployer Plan if there is any liability therefor,
(j) the receipt by the Borrower, any Restricted Subsidiary or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan (i) that such
Multiemployer Plan is in insolvency pursuant to Section 4245 of ERISA, (ii) that
such Multiemployer Plan is in “endangered” or “critical” status (within the
meaning of Section 432 of the Internal Revenue Code or Section 305 of ERISA) or
(iii) that such Multiemployer Plan intends to terminate or has terminated under
Section 4041A or 4042 of ERISA, (k) a determination that any Pension Plan is in
“at risk” status (as defined in Section 430(i)(4) of the Internal Revenue Code
or Section 303(i)(4) of ERISA) with respect to any plan year, (l) the occurrence
of an act or omission that could reasonably be expected to give rise to the
imposition on the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates of fines, penalties, taxes or related charges under Chapter 43
of the Internal Revenue Code or under Section 409, Section 502(c), 502(i) or
502(l), or Section 4071 of ERISA in respect of any Employee Benefit Plan, (m)
the assertion of a claim (other than routine claims for benefits) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against the Borrower, any Restricted Subsidiary or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan, (n) receipt from the
IRS of notice of the failure of any Pension Plan (or any other Employee Benefit
Plan intended to be qualified under Section 401(a) of the Internal Revenue Code)
to qualify under Section 401(a) of the Internal Revenue Code, or the failure of
any trust forming part of any Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code, (o) the imposition
of a Lien pursuant to Section 430(k) of the Internal Revenue Code or Section
303(k) of ERISA or a violation of Section 436 of the Internal Revenue Code or
(p) the occurrence of a non-exempt “prohibited transaction” (as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA) with respect
to which the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates is a “disqualified person” (within the meaning of Section 4975
of the Internal Revenue Code) or a “party in interest” (within the meaning of
Section 406 of ERISA).
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.
 
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
 
“Event of Default” means any condition or event set forth in Section 8.1.
 
 
 
17

 
 
 
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Property” as defined in the definition of the term “Collateral and
Guarantee Requirement”.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, US federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment requested by the
Borrower under Section 2.22) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.19, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.19(g) and (d)
any US federal withholding Taxes imposed under FATCA.
 
“Existing Debt” means the Indebtedness under (i) the Super Senior Secured Credit
Agreement (prior to its roll-up into Term Loans pursuant to the terms hereof),
(ii) the Existing First Lien Credit Agreement, (iii) the Existing Second Lien
Credit Agreement and (iv) the Subordinated Notes.
 
“Existing Debt Documents” means the Super Senior Secured Credit Agreement, the
Existing First Lien Credit Agreement, the Existing Second Lien Credit Agreement
and the Subordinated Notes.
 
“Existing First Lien Credit Agreement” means the First Lien Credit and Guaranty
Agreement dated as of May 4, 2018, among the Borrower, the guarantors named
therein, the financial institutions named therein, and Wilmington Trust,
National Association, as administrative agent and collateral agent, as amended,
supplemented or otherwise modified prior to the Petition Date.
 
“Existing First Lien Pledge and Security Agreement” means the First Lien Pledge
and Security Agreement dated as of May 4, 2018, among the Borrower, the
guarantors party thereto, and Wilmington Trust, National Association, as
collateral agent, as amended, supplemented or otherwise modified prior to the
Petition Date.
 
“Existing Second Lien Credit Agreement” means the Second Lien Credit and
Guaranty Agreement dated as of May 4, 2018, among the Borrower, the guarantors
named therein, the financial institutions named therein, and Wilmington Trust,
National Association, as administrative agent and collateral agent, as amended,
supplemented or otherwise modified prior to the Petition Date.
 
“Existing Subordinated Notes” means the subordinated notes, each dated October
28, 2016, as amended and restated as of May 4, 2018, in favor of Holcombe T.
Green, Jr., R. Kirby Godsey and the Holcombe T. Green, Jr. 2013 Five-Year
Annuity Trust.
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any Restricted Subsidiary or any of their
respective predecessors or Affiliates.
 
 
 
18

 
 
 
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, effective
as of the date hereof (or any amended or successor version that is not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Internal Revenue Code.
 
“FCC” means the Federal Communications Commission, or any Governmental Authority
succeeding to the functions thereof.
 
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Effective Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds
Effective Rate for such day shall be the rate per annum equal to the average
(rounded upwards, if necessary to the next 1/100th of 1%) of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. Notwithstanding the
foregoing, if the Federal Funds Effective Rate, determined as above, would
otherwise be less than zero, then the Federal Funds Effective Rate shall be
deemed to be zero for all purposes of this Agreement.
 
“Final Order” means an order of the Bankruptcy Court authorizing and approving
on a final basis, among other things, the DIP Term Facility and the Transactions
contemplated by this Agreement in the form of the Interim Order (with only such
modifications thereto as are necessary to convert the Interim Order to a final
order and such other modifications as are satisfactory to the Requisite Lenders
(and with respect to any provision that affects the rights or duties of any
Agent, the Administrative Agent) in their sole discretion) (as the same may be
amended, supplemented, or modified from time to time after entry thereof with
the consent of the Requisite Lenders (and with respect to any provision that
affects the rights or duties of any Agent, the Administrative Agent) in their
sole discretion) as to which no stay has been entered.
 
“Final Order Entry Date” means the date on which the Final Order is entered by
the Bankruptcy Court.
 
“Financial Officer Certification” means, with respect to any consolidated
financial statements of any Person, a certificate of the chief financial officer
of such Person stating that such financial statements present fairly, in all
material respects, the consolidated financial position of such Person and its
Subsidiaries as of the dates indicated and the consolidated results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a consistent basis (except as otherwise disclosed in such
financial statements), subject to changes resulting from normal year-end audit
adjustments and the absence of footnotes.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of the Borrower and the Subsidiaries ending
on December 31 of each calendar year.
 
“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage or
required pursuant to the terms hereof to become subject to a Mortgage in favor
of the Collateral Agent, for the benefit of the Secured Parties, and located in
an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.
 
 
 
19

 
 
 
 
“Flood Certificate” means a life of loan “Standard Flood Hazard Determination
Form” of the Federal Emergency Management Agency.
 
“Flood Program” means the National Flood Insurance Program created by the US
Congress pursuant to (a) the National Flood Insurance Act of 1968, as now or
hereafter in effect or any successor statute thereto, (b) the Flood Disaster
Protection Act of 1973, as now or hereafter in effect or any successor statute
thereto, (c) the National Flood Insurance Reform Act of 1994, as now or
hereafter in effect or any successor statute thereto, (d) the Flood Insurance
Reform Act of 2004, as now or hereafter in effect or any successor statute
thereto and (e) the Biggert-Waters Flood Insurance Reform Act of 2012, as now or
hereafter in effect or any successor statute thereto, including any and all
rules and regulations promulgated thereunder.
 
“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as now or hereafter in effect or any
successor statute thereto.
 
“Foreign Lender” means a Lender that is not a US Person.
 
“Foreign Plan” means any plan that would be an Employee Benefit Plan but for the
fact that it is not subject to United States law and that is maintained or
contributed to by the Borrower, any Restricted Subsidiary or, to the extent that
the Borrower or any Restricted Subsidiary shall have liability with respect to
such Employee Benefit Plan, any of their respective ERISA Affiliates, for or on
behalf of its employees whose principal place of employment is outside of the
United States.
 
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable laws or by the
terms of such Foreign Plan, (b) the existence of unfunded liabilities in excess
of the amount permitted under any applicable law, or in excess of the amount
that would be permitted absent a waiver from the applicable Governmental
Authority, (c) the receipt of a notice from a Governmental Authority relating to
the intention to terminate any such Foreign Plan, or alleging the insolvency of
any such Foreign Plan, or alleging the insolvency of the Borrower or any
Restricted Subsidiary that sponsors, contributes to or participates in such
Foreign Plan, (d) the initiation of any action or filing by the Borrower or any
Restricted Subsidiary to voluntarily terminate or wind up in whole or in part
any Foreign Plan where any such Foreign Plan is not fully funded and that would
result in the incurrence of a liability by the Borrower or any Restricted
Subsidiary, (e) the incurrence of liability by the Borrower or any Restricted
Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Plan or the complete or partial withdrawal of any
participating employer therein, (f) the failure to timely register or loss of
good standing with applicable Governmental Authorities of any such Foreign Plan
required to be so registered or maintain such standing if such failure to
register or loss of such standing would result in the incurrence of a liability
by the Borrower or any Restricted Subsidiary or (g) the failure of any Foreign
Plan to comply with any material provisions of applicable laws or with the
material terms of such Foreign Plan if such failure would result in the
incurrence of a liability by the Borrower or any Restricted Subsidiary.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Funding Notice” means a notice substantially in the form of Exhibit F.
 
 
 
20

 
 
 
 
“GAAP” means, at any time, subject to Section 1.2(a), United States generally
accepted accounting principles as in effect at such time, applied in accordance
with the consistency requirements thereof.
 
“Green Subordinated Note” means the subordinated unsecured note issued by the
Borrower on May 4, 2018 to Holcombe T. Green, Jr. (or an entity majority-owned
and Controlled by Holcombe T. Green, Jr. or his heirs, beneficiaries, trusts or
estate) in an aggregate principal amount of $10,000,000.
 
“Greenhill” means Greenhill & Co., LLC, acting in their capacity as financial
advisor to the Ad Hoc Group of Term Lenders.
 
“Governmental Act” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
 
“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government
(including any supra-national body exercising such powers or functions, such as
the European Union or the European Central Bank).
 
“Governmental Authorization” means any permit, license, registration, approval,
exemption, authorization, plan, directive, binding agreement, consent order or
consent decree made to, or issued, promulgated or entered into by or with, any
Governmental Authority.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, Securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include (i)
endorsements for collection or deposit in the ordinary course of business or
(ii) customary indemnity obligations entered into in connection with any
Disposition permitted hereunder (other than any such obligations with respect to
Indebtedness). The amount, as of any date of determination, of any Guarantee
shall be the principal amount outstanding on such date of Indebtedness or other
obligation guaranteed thereby (or, in the case of (A) any Guarantee the terms of
which limit the monetary exposure of the guarantor or (B) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (A), pursuant to such terms or, in the case of clause (B),
reasonably and in good faith by the chief financial officer of the Borrower)).
 
“Guarantor Subsidiary” means each Restricted Subsidiary that is a party hereto
as a “Guarantor” and a party to the Pledge and Security Agreement as a “Grantor”
thereunder.
 
 
 
21

 
 
 
 
“Guarantors” means each Guarantor Subsidiary; provided that the term
“Guarantors” shall also include the Borrower solely for purposes of the
Guarantee of Obligations of the other Credit Parties pursuant to Section 7.
 
“Hazardous Materials” means any petroleum or petroleum products, radioactive
materials or wastes, asbestos in any form, polychlorinated biphenyls, hazardous
or toxic substances and any other chemical, material, waste or substance that is
prohibited, limited or regulated, or that could result in liability, under any
Environmental Law.
 
“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock, stock option, stock appreciation right or similar plan or
right providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.
 
“Historical Borrower Financial Statements” means the audited consolidated
balance sheets and related consolidated statements of operations, changes in
stockholders’ equity and cash flows, in each case prepared in conformity with
GAAP, of the Borrower and its consolidated Subsidiaries for the Fiscal Year
ended December 31, 2017 and the unaudited quarterly consolidated balance sheets
and related consolidated statements of operations, changes in stockholders’
equity and cash flows, in each case prepared in conformity with GAAP, of the
Borrower and its consolidated Subsidiaries for the fiscal quarters ended March
31, 2018, June 30, 2018 and September 30, 2018.
 
“Holcombe Preferred Stock” means the preferred shares of the Borrower,
designated as Series D Cumulative Preferred Stock, par value $0.01 per share,
issued and sold on May 4, 2018 by the Borrower to Holcombe T. Green, Jr. (or an
entity majority-owned and Controlled by Holcombe T. Green, Jr.), for gross cash
proceeds of $14,700,000.
 
“incur” means to create, incur, assume or, in the case of any Indebtedness,
otherwise become liable with respect to such Indebtedness.
 
 
 
22

 
 
 
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (excluding trade
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of deferred purchase price of property or
services (excluding (i) current accounts payable incurred in the ordinary course
of business, (ii) deferred compensation payable to directors, officers,
employees or consultants of such Person or any of its Subsidiaries and
(iii) purchase price adjustments, earnouts, deferred compensation or other
similar arrangements incurred in connection with any Acquisition, except to the
extent that the amount payable pursuant to such purchase price adjustment,
earnout, deferred compensation or similar arrangement is reflected on such
Person’s consolidated balance sheet in conformity with GAAP), (e) all Capital
Lease Obligations of such Person, (f) the maximum aggregate amount (determined
after giving effect to any prior drawings or reductions that have been
reimbursed) of all letters of credit and letters of guaranty in respect of which
such Person is an account party, (g) the principal component of all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(h) all Indebtedness of others secured by any Lien on any property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person, valued, as of any date of determination, at the
lesser of (i) the principal amount of such Indebtedness and (ii) the fair value
of such property (as determined in good faith by such Person), (i) all
Guarantees by such Person of Indebtedness of others and (j) all Disqualified
Equity Interests in such Person, valued, as of the date of determination, at the
greater of (i) the maximum aggregate amount that would be payable upon maturity,
redemption, repayment or repurchase thereof (or of Disqualified Equity Interests
or Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests. The Indebtedness of any Person shall include the Indebtedness
of any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such other Person,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
 
“Indemnified Liabilities” means any and all liabilities (including Environmental
Liabilities), obligations, losses, damages (including natural resource damages),
penalties, claims, actions, judgments, suits, costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials), expenses and disbursements of any kind or nature
whatsoever (including the reasonable out-of-pocket fees, expenses and other
charges of counsel and consultants for the Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person (including by any Credit Party or any Affiliate
thereof), whether or not any such Indemnitee shall be designated as a party or a
potential party thereto (but limited, in the case of any one such proceeding or
hearing, to fees, expenses and other charges of (i) one firm of primary counsel
for the Agents and their Related Parties (taken as a whole) and one firm of
primary counsel for the other Indemnitees (taken as a whole) and (ii) one firm
of regulatory counsel, and, if reasonably necessary, one firm of local counsel
in each applicable jurisdiction for all the Indemnitees (and, if any Indemnitee
shall have advised the Borrower that there is an actual or perceived conflict of
interest, one additional firm of primary counsel, one additional firm of
regulatory counsel and, if reasonably necessary, one additional firm of local
counsel in each applicable jurisdiction for each group of affected Indemnitees
that are similarly situated (in each case, excluding allocated costs of in-house
counsel)), and any fees or expenses incurred by the Indemnitees in enforcing
this indemnity), whether direct, indirect, special, consequential or otherwise
and whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable causes of action
or on contract or otherwise, that may be imposed on, incurred by or asserted
against any such Indemnitee, in any manner relating to, resulting from or
arising out of (a) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions, the syndication of the credit facilities provided for
herein or the use or intended use of the proceeds thereof, the execution,
delivery and administration of this Agreement and the other Credit Documents,
any amendments, waivers or consents with respect to any provision of this
Agreement or any of the other Credit Documents, or any enforcement of any of the
Credit Documents (including any sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Obligations Guarantee)),
(b) any commitment letter, engagement letter, fee letter or other letter or
agreement delivered by any Agent or any Lender to the Borrower or any of its
Affiliates in connection with the arrangement of the credit facilities provided
for herein or in connection with the transactions contemplated by this Agreement
or (c) any actual or alleged presence or Release of Hazardous Materials on, at
or under or from any property currently or formerly owned, leased or operated by
the Borrower or any Affiliate or any Environmental Liability related in any way
to the Borrower or any Affiliate.
 
 
 
23

 
 
 
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Indemnitee” as defined in Section 10.3.
 
“Initial Commitment” means, with respect to each Lender, the commitment of such
Lender to make an Initial Loan to the Borrower in an aggregate principal amount
not to exceed the amount set forth opposite such Lender’s name on the Commitment
Schedule, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate amount of the Lenders’ Initial Commitments on the
Closing Date is $20,000,000.
 
“Initial DIP Budget” means the DIP Budget delivered on or prior to the Closing
Date.
 
“Initial Loan” as defined in Section ‎2.1.
 
“Intellectual Property” as defined in the Pledge and Security Agreement.
 
“Intellectual Property Collateral” as defined in the Pledge and Security
Agreement.
 
“Intellectual Property Security Agreements” as defined in the Pledge and
Security Agreement.
 
“Intercompany Indebtedness Subordination Agreement” means an Intercompany
Indebtedness Subordination Agreement substantially in the form of Exhibit G.
 
“Intercompany Note” means a promissory note substantially in the form of
Exhibit H.
 
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each calendar month, commencing on the first such date to occur
after the Closing Date and (b) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan.
 
“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month (or, such longer
period thereafter as shall have been consented to by each Lender and notified in
writing by each Lender to the Administrative Agent), as selected by the Borrower
in the applicable Funding Notice or Conversion/Continuation Notice; provided
that (a) if an Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless no succeeding Business Day occurs in such month, in which
case such Interest Period shall end on the immediately preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (c)
below, end on the last Business Day of the last calendar month of such Interest
Period and (c) notwithstanding anything to the contrary in this Agreement, no
Interest Period for a Eurodollar Rate Borrowing may extend beyond the Stated
Maturity Date. For purposes hereof, the date of a Eurodollar Rate Borrowing
shall initially be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
 
 
 
24

 
 
 
 
“Interim Order” means an order of the Bankruptcy Court, in the form set forth in
Exhibit K, authorizing on an interim basis, among other things, the DIP Term
Facility and the Transactions contemplated by this Agreement, with only such
modifications as are satisfactory to the Borrower and the Requisite Lenders (and
with respect to any provision that affects the rights or duties of any Agent,
the Administrative Agent) in their sole discretion.
 
“Interim Order Entry Date” means the date on which the Interim Order is entered
by the Bankruptcy Court.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986.
 
“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other Securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than trade advances made in the ordinary course of
business that would be recorded as accounts receivable on the balance sheet of
the specified Person prepared in conformity with GAAP) to, Guarantees of any
Indebtedness of (including any such Guarantees arising as a result of the
specified Person being a co-maker of any note or other instrument or a joint and
several co-applicant with respect to any letter of credit or letter of
guaranty), or any other investments in (including any investment in the form of
transfer of property for consideration that is less than the fair value thereof
(as determined reasonably and in good faith by the chief financial officer of
the Borrower)), any other Person that are held or made by the specified Person.
The amount, as of any date of determination, of (a) any Investment in the form
of a loan or an advance shall be the aggregate principal amount thereof made on
or prior to such date of determination, minus the amount, as of such date of
determination, of any Returns with respect thereto, but without any adjustment
for write-downs or write-offs (including as a result of forgiveness of any
portion thereof) with respect to such loan or advance after the date thereof,
(b) any Investment in the form of a Guarantee shall be determined in accordance
with the definition of the term “Guarantee”, (c) any Investment in the form of a
purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness or other Securities of any Person shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of the
Borrower) of the consideration therefor (including any Indebtedness assumed in
connection therewith), plus the fair value (as so determined) of all additions,
as of such date of determination, thereto, and minus the amount, as of such date
of determination, of any Returns with respect thereto, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such Investment,
(d) any Investment (other than any Investment referred to in clause (a), (b) or
(c) above) in the form of a transfer of Equity Interests or other property by
the investor to the investee, including any such transfer in the form of a
capital contribution, shall be the fair value (as determined reasonably and in
good faith by the chief financial officer of the Borrower) of such Equity
Interests or other property as of the time of such transfer (less, in the case
of any investment in the form of transfer of property for consideration that is
less than the fair value thereof, the fair value (as so determined) of such
consideration as of the time of the transfer), minus the amount, as of such date
of determination, of any Returns with respect thereto, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such transfer, and
(e) any Investment (other than any Investment referred to in clause (a), (b),
(c) or (d) above) in any Person resulting from the issuance by such Person of
its Equity Interests to the investor shall be the fair value (as determined
reasonably and in good faith by the chief financial officer of the Borrower) of
such Equity Interests at the time of the issuance thereof.
 
“IRS” means the United States Internal Revenue Service.
 
“Leasehold Property” means, as of any time of determination, any leasehold
interest then owned by any Credit Party in any leased real property.
 
 
 
25

 
 
 
 
“Lender” means each Person listed on the signature pages hereto as a Lender, and
any other Person that shall have become a party hereto in accordance with the
terms hereof pursuant to an Assignment Agreement, other than any such Person
that shall have ceased to be a party hereto pursuant to an Assignment Agreement.
 
“License” means any license, permit, consent, certificate, franchise approval,
waiver, registration or authorization granted or issued by the FCC, any State
PUC or any other Governmental Authority with authority to regulate the provision
of telecommunications services.
 
“Lien” means any lien, mortgage, pledge, assignment, security interest,
hypothecation, charge or encumbrance of any kind (including any conditional sale
or other title retention agreement, and any lease or license in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing.
 
“Lingo” as defined in Section 6.16.
 
“Lingo Report” means a report, in a form reasonably satisfactory to the
Requisite Lenders or their advisors, setting forth in reasonable detail the
outstanding receivables from Lingo owed to the Borrower and its Restricted
Subsidiaries and payments made by the Borrower or any Restricted Subsidiary to
Lingo.
 
“Loan” means a Term Loan.
 
“Margin Stock” as defined in Regulation U.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or financial condition of the Borrower and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Credit Parties
to fully and timely perform their obligations under the Credit Documents, taken
as a whole, (c) the legality, validity, binding effect or enforceability against
the Credit Parties of any Credit Documents to which they are party or (d) the
rights, remedies and benefits available to, or conferred upon, any Agent, any
Lender or any Secured Party under the Credit Documents, taken as a whole;
provided, however, that “Material Adverse Effect” shall expressly exclude (i)
any matters publicly disclosed in the most recent 10-K or subsequent 10-Qs or
8-Ks filed with the SEC prior to the Petition Date, (ii) any matters disclosed,
in each case on or prior to the Petition Date, in writing to the Lenders in
connection herewith (including the Schedules or Exhibits hereto) or in
connection with any other Credit Document, (iii) any matters disclosed in any
“first day” pleadings or declarations, and (iv) the effect of filing the Cases,
the events and conditions related to, resulting from and/or leading up thereto
and the effects thereon and any action required to be taken under the Credit
Documents or the Orders.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Credit Documents), or obligations in respect of one or more Hedge
Agreements, of any one or more of the Borrower and the Restricted Subsidiaries
in an aggregate principal amount of $500,000 or more. In the case of any
Material Indebtedness that is a Guarantee of any other Indebtedness, each
reference to “Material Indebtedness” shall be deemed to include a reference to
such Guaranteed Indebtedness. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Hedge Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Hedge Agreement were
terminated at such time.
 
“Material Real Estate Asset” means each Real Estate Asset owned in fee by a
Credit Party that, together with the improvements thereon and all contiguous and
all related parcels and the improvements thereon forming part of such Real
Estate Asset, has a fair value, as of the Closing Date or as of the time of the
acquisition thereof, of greater than $1,000,000 in the aggregate.
 
 
 
26

 
 
 
 
“Monthly Recurring Revenue” shall mean the monthly recurring revenue of the
Borrower and its Subsidiaries, calculated in a manner reasonably acceptable to
the Requisite Lenders or their advisors and consistent with the projections
delivered pursuant to Section 3.1(l)(ii) in the form set forth on Exhibit C.
 
“Monthly Recurring Revenue Variance Percentage” shall mean (i) for the fiscal
months ending June 30, 2019, July 31, 2019 and August 31, 2019: 3.0%, (ii) for
the fiscal months ending September 30, 2019 and October 31, 2019: 4.0% and (iii)
for the fiscal months ending November 30, 2019 and December 31, 2019: 4.5%.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.
 
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Material Real Estate Asset in
favor of the Collateral Agent, for the benefit of the Secured Parties, as
security for the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Collateral Agent and the Requisite Lenders.
 
“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
 
“Net Proceeds” means, with respect to any event, (a) the Cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds received
in respect of such event, including any Cash received in respect of any noncash
proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all reasonable fees and out-of-pocket expenses (including
any underwriting discounts and commissions) paid in connection with such event
by the Borrower or any Restricted Subsidiary to Persons that are not Affiliates
of the Borrower or any Restricted Subsidiary, (ii) in the case of any Prepayment
Event described in clauses (a) or (b) of the definition of “Prepayment Event”,
(A) the amount of all payments (including in respect of principal, accrued
interest and premiums) required to be made by the Borrower and the Restricted
Subsidiaries as a result of such event to repay Indebtedness of the Borrower or
the Restricted Subsidiaries of the types referred to in clauses (a) through (e)
of the definition of “Indebtedness” (other than Loans and any Indebtedness owed
to the Borrower or any Subsidiary) secured by the assets subject thereto or, in
the case of an “Asset Sale” by any Canadian Subsidiary, of any secured
intercompany Indebtedness owed by a Canadian Subsidiary to a Debtor, (B) the
amount of all Taxes paid (or reasonably estimated to be payable) by the Borrower
or any Restricted Subsidiary, and the amount of any reserves established by the
Borrower or any Restricted Subsidiary in conformity with GAAP to fund purchase
price adjustment, indemnification and similar contingent liabilities reasonably
estimated to be payable that are directly attributable to the occurrence of such
event and (C) the repayment of customer deposits required upon such Prepayment
Event described in clauses (a) or (b) of the definition of “Prepayment Event”
and (iii) in the case of any proceeds from any Prepayment Event described in
clauses (a) or (b) of the definition of “Prepayment Event” affecting the assets
of a Restricted Subsidiary that is not a wholly owned Subsidiary, the portion of
such proceeds received by such Restricted Subsidiary attributable to the
noncontrolling interests in such Restricted Subsidiary, in each case as
determined reasonably and in good faith by the chief financial officer of the
Borrower. For purposes of this definition, in the event any contingent liability
reserve established with respect to any event as described in clause
(b)(ii)(B) above shall be reduced, the amount of such reduction shall, except to
the extent such reduction is made as a result of a payment having been made in
respect of the contingent liabilities for which such reserve has been
established, be deemed to be receipt, on the date of such reduction, of Cash
proceeds in respect of such event.
 
 
 
27

 
 
 
 
“New-Money Loans” means the Initial Loans and the Delayed Draw Loans.
 
“Note” means a promissory note issued to any Lender pursuant to Section 2.6(c).
 
“Obligations” means all obligations of every nature of each Credit Party under
this Agreement and the other Credit Documents, whether for principal, interest
(including default interest accruing pursuant to Section 2.9 and interest
(including such default interest) that would continue to accrue pursuant to the
Credit Documents on any such obligation after the commencement of any proceeding
under the Debtor Relief Laws with respect to any Credit Party, whether or not
such interest is allowed or allowable against such Credit Party in any such
proceeding), fees (including prepayment fees), expenses, indemnification or
otherwise.
 
“Obligations Guarantee” means the Guarantee of the Obligations created under
Section 7.
 
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
 
“OID” as defined in Section 2.10(a).
 
“Orders” means the Interim Order and the Final Order, as applicable, in each
case upon entry thereof by the Bankruptcy Court.
 
“Organizational Documents” means (a) with respect to any corporation or company,
its certificate or articles of incorporation, organization or association, as
amended, and its bylaws, as amended, (b) with respect to any limited
partnership, its certificate or declaration of limited partnership, as amended,
and its partnership agreement, as amended, (c) with respect to any general
partnership, its partnership agreement, as amended, and (d) with respect to any
limited liability company, its certificate of formation or articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
 
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Credit Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.22).
 
“Participant Register” as defined in Section 10.6(g).
 
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56).
 
 
 
28

 
 
 
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
“Permitted Encumbrances” means:
 
(a)  Liens imposed by law for Taxes arising Post-Petition that are not overdue
by more than 30 days or are being contested in compliance with Section 5.3, if
adequate reserves with respect thereto are maintained by the applicable Person
in conformity with GAAP;
 
(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Internal Revenue Code or Section 303(k) of ERISA), arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in good faith by appropriate
proceedings promptly and diligently conducted, if adequate reserves with respect
thereto are maintained by the applicable Person in conformity with GAAP;
 
(c)  subject to the Orders and the terms thereof, pledges and deposits made (i)
in the ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws (other than any Lien
imposed pursuant to Section 430(k) of the Internal Revenue Code or Section
303(k) of ERISA) and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
 
(d)  pledges and deposits made (i) in the ordinary course of business to secure
the performance of bids, trade contracts (other than for payment of
Indebtedness), leases (other than capital leases), statutory obligations (other
than any Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) of ERISA), public utility services provided to the Borrower or a
Restricted Subsidiary, surety, litigation and appeal bonds, performance bonds
and other obligations of a like nature and (ii) in respect of letters of credit,
bank guarantees or similar instruments issued Post-Petition for the account of
the Borrower or any Restricted Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;
 
(e)  judgment liens in respect of judgments after the Petition Date that do not
constitute an Event of Default under Section 8.1(h);
 
(f)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and the Restricted Subsidiaries, taken as a whole;
 
(g)  any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
is not violated by the current use and operation of the affected real property;
 
(h)  ground leases in respect of real property on which facilities owned or
leased by the Borrower or any Restricted Subsidiary are located;
 
 
 
29

 
 
 
 
(i)  Liens of a collecting bank arising Post-Petition in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;
 
(j) banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions arising
Post-Petition; provided that such deposit accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by the Borrower or any Restricted
Subsidiary in excess of those required by applicable banking regulations;
 
(k)  Liens filed prior to the Petition Date arising by virtue of precautionary
UCC financing statement filings (or similar filings under applicable law)
regarding operating leases entered into by the Borrower and the Restricted
Subsidiaries in the ordinary course of business;
 
(l)  Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than any capital lease), license or
sublicense or concession agreement permitted by this Agreement;
 
(m)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties arising Post-Petition in connection with
the importation of goods;
 
(n)  deposits of Cash with the owner or lessor of premises leased and operated
by the Borrower or any Restricted Subsidiary to secure the performance of its
obligations under the lease for such premises, in each case in the ordinary
course of business and consistent with the Approved Budget;
 
(o)  Liens that are contractual rights of set-off arising Post-Petition; and
 
(p)  Liens on Cash and Cash Equivalents securing obligations in respect of Hedge
Agreements permitted under Section 6.12, in the ordinary course of business and
consistent with the Approved Budget;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees and similar instruments.
 
“Permitted Holders” means (a) Holcombe T. Green, Jr., R. Kirby Godsey, Holcombe
Green, III, Marvin S. Rosen and Matthew D. Rosen and their respective heirs,
beneficiaries, trusts, estates and controlled Affiliates (including, for so long
as such Person constitutes such a controlled Affiliate, BCHI Holdings, LLC, a
Georgia limited liability company) and (b) any employee benefit plan of the
Borrower or any Subsidiary, or any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan.
 
“Permitted Lien” means any Lien permitted by Section 6.2.
 
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority; provided that any division of a limited
liability company or allocation of assets to a series of limited liability
companies shall constitute a separate “Person”.
 
 
 
30

 
 
 
 
“Petition Date” as defined in the preamble hereto.
 
“Platform” means Debtdomain, IntraLinks/IntraAgency, SyndTrak or another similar
website or other information platform.
 
“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the date hereof, among the Borrower, the other Credit Parties and the
Collateral Agent, substantially in the form of Exhibit J.
 
“Post-Petition” means the time period commencing immediately upon the filing of
the Cases.
 
“Prepayment Event” means (a) any Asset Sale, (b) any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, any property or asset of the Borrower or any Subsidiary
having a book value or fair market value in excess of $250,000, (c) the receipt
of any Cash or Cash Equivalents by the Borrower or any Subsidiary not in the
ordinary course of business, including without limitation (i) tax refunds, (ii)
pension plan reversions, (iii) proceeds of insurance (including key man life
insurance, but excluding Net Proceeds described in clause (b) above), (iv)
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, (v) indemnity payments and (vi) any
purchase price adjustment received in connection with any purchase agreement to
the extent not needed to reimburse the Borrower or applicable Subsidiary for any
reasonable and customary out-of-pockets costs and expenses previously incurred
by the Borrower or applicable Subsidiary with respect to which such purchase
price adjustment was received, or (d) the incurrence by the Borrower or any
Subsidiary of any Indebtedness, other than Indebtedness permitted by Section
6.1.
 
“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 70% of the nation’s 10 largest
banks), as in effect from time to time; provided that if The Wall Street Journal
ceases to publish for any reason such rate of interest, “Prime Rate” shall mean
the prime lending rate as set forth on the Bloomberg page PRIMBB Index (or
successor page) for such day (or such other service as determined by the
Administrative Agent from time to time for purposes of providing quotations of
prime lending interest rates). The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Any Agent and any Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.
 
“Private Lenders” means Lenders that wish to receive Private-Side Information.
 
“Private-Side Information” means any information with respect to the Borrower
and the Subsidiaries that is not Public-Side Information.
 
“Pro Rata Share” means, with respect to any Lender, at any time, the percentage
obtained by dividing (i) the Term Loan Exposure of such Lender at such time by
(ii) the aggregate Term Loan Exposure of all the Lenders at such time.
 
“Projected Available Liquidity” means, on any date, the amount of projected
unrestricted Cash and Cash Equivalents of the Debtors with respect to the
applicable period as of such date, as set forth in the liquidity forecast
delivered pursuant to Section 2.23(i).
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
 
 
31

 
 
 
 
“Public Lenders” means Lenders that do not wish to receive Private-Side
Information.
 
“Public-Side Information” means information that is either (a) available to all
holders of Traded Securities of the Borrower or any Subsidiary or (b) non-public
information that is not material (for purposes of United States federal, state
or other applicable securities laws).
 
“Real Estate Asset” means any interest (fee, leasehold or otherwise) owned by
any Credit Party in any real property.
 
“Recipient” means any Agent and any Lender, as applicable.
 
“Register” as defined in Section 2.6(b).
 
“Regulation D” means Regulation D of the Board of Governors.
 
“Regulation T” means Regulation T of the Board of Governors.
 
“Regulation U” means Regulation U of the Board of Governors.
 
“Regulation X” means Regulation X of the Board of Governors.
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, partners, members, trustees, employees, controlling
persons, agents, administrators, managers, representatives and advisors of such
Person and of such Person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or from, under, within or upon any building, structure,
facility or fixture.
 
“Released DIP Party” as defined in Section 2.24.
 
“Releasing Parties” as defined in Section 2.24.
 
“Remedies Notice Period” as defined in the Interim Order (and, when entered, the
Final Order).
 
“Requisite Lenders” means, at any time, two or more Lenders (counting for
purposes of this definition Lenders that are Affiliates or are under common
management as one single Lender) having or holding Term Loan Exposure
representing more than 50% of the sum of the Term Loan Exposure of all the
Lenders at such time. For purposes of this definition, the amount of Term Loan
Exposure shall be determined by excluding the Term Loan Exposure of any
Defaulting Lender.
 
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect (whether in Cash, Securities or other property), with respect to any
Equity Interests in the Borrower or any Restricted Subsidiary, (b) any payment
or distribution, direct or indirect (whether in Cash, Securities or other
property), including any sinking fund or similar deposit, on account of any
redemption, retirement, purchase, acquisition, exchange, conversion, cancelation
or termination of, or any other return of capital with respect to, any Equity
Interests in the Borrower or any Restricted Subsidiary and (c) other than
permitted by Section 6.15(a) or the applicable Order, any payment or other
distribution, direct or indirect (whether in Cash, Securities or other property)
of or in respect of principal of or interest or premium on any Indebtedness that
arose prior to the Petition Date, or any payment or other distribution (whether
in Cash, Securities or other property), including any sinking fund or similar
deposit, on account of the redemption, retirement, purchase, acquisition,
defeasance (including in-substance or legal defeasance), exchange, conversion,
cancelation or termination of any such Indebtedness that arose prior to the
Petition Date.
 
 
 
32

 
 
 
 
“Restricted Subsidiary” means any Subsidiary.
 
“Restructuring Support Agreement” means that certain Restructuring Support
Agreement dated as of June [ ], 2019, executed and delivered by the Credit
Parties and the other parties thereto, as such agreement may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
 
“Returns” means (a) with respect to any Investment in the form of a loan or
advance, the repayment to the investor in Cash or Cash Equivalents of principal
thereof and (b) with respect to any other Investment, any return of capital
received by the investor in Cash or Cash Equivalents in respect of such
Investment.
 
“Roll-Up Loan” as defined in Section ‎2.1.
 
“S&P” means S&P Global Ratings, or any successor to its rating agency business.
 
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Restricted Subsidiary whereby the Borrower or such
Restricted Subsidiary Disposes of such property to any Person and the Borrower
or any Restricted Subsidiary leases such property, or other property that it
intends to use for substantially the same purpose or purposes as the property
Disposed of, from such Person or its Affiliates.
 
“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the US Department of
State, the US Department of Treasury (including OFAC), the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom or the Department of Foreign Affairs,
Trade and Development (Canada), (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person controlled or 50% or more owned by any
such Person or Persons described in clause (a) or (b) above.
 
“Sanctions” as defined in Section 4.21.
 
“Sanctions Laws” as defined in Section 4.21.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secured Parties” as defined in the Pledge and Security Agreement.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
 
 
33

 
 
 
 
“Securities Act” means the Securities Act of 1933.
 
“Senior Permitted Liens” means Liens described in clauses (b), (d), (p), (q) and
(s) of Section 6.2, in each case that are required to be senior to the
Obligations pursuant to applicable law or the Contractual Obligations (to the
extent such contract and such requirement are entered into the ordinary course
of business) pursuant to which such Lien arises.
 
 “State PUC” means any Governmental Authority of any State that exercises
authority over intrastate telecommunications rates or provision of
telecommunications services or the ownership, construction or operation of any
intrastate network facility or telecommunications systems or over Persons that
own, construct or operate an intrastate network facility or telecommunications
systems, in each case by reason of the nature or type of the business subject to
regulation and not pursuant to laws and regulations of general applicability to
Persons conducting business in such state.
 
“Stated Maturity Date” means the date that is four months after the Closing Date
(or, if such date is not a Business Day, the immediately preceding Business
Day); provided that such date may be extended up to three times total over the
life of this facility by one calendar month from the then applicable Stated
Maturity Date by the Requisite Lenders in accordance with the terms of Section
‎10.5(b)(ii).
 
“Subordinated Notes” means the Existing Subordinated Notes and the Green
Subordinated Note.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in conformity with GAAP as of such date and (b) any
other Person  of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, all references herein to Subsidiaries shall be deemed to
refer to Subsidiaries of the Borrower.
 
“Super Senior Secured Credit Agreement” means the Super Senior Secured Credit
Agreement dated as of May 9, 2019, among the Borrower, the guarantors named
therein, the financial institutions named therein, and Wilmington Trust,
National Association, as administrative agent and collateral agent, as amended,
supplemented or otherwise modified prior to the Petition Date.
 
“Super Senior Secured Term Loans” shall mean the Term Loans under and as defined
in the Super Senior Secured Credit Agreement including, for the avoidance of
doubt, the Additional Term Loan (as defined in the Incremental Amendment and
Amendment No. 1 to the Super Senior Secured Credit Agreement, dated as of May
28, 2019).
 
“Superpriority Claim” means any administrative expense claim in the case of any
Credit Party having priority over any and all administrative expenses,
diminution claims and all other priority claims against the Debtors, subject
only to the Carve-Out, now existing or hereafter arising, of any kind
whatsoever, including, without limitation, all administrative expenses of the
kind specified in sections 503(b) and 507(b) of the Bankruptcy Code, and over
any and all administrative expenses or other claims arising under sections 105,
326, 328, 330, 331, 365, 503(b), 506(c) (subject only to and effective upon
entry of the Final Order), 507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy
Code.
 
 
 
34

 
 
 
 
“Supplemental Collateral Questionnaire” means a certificate providing additional
information as may be required to create, perfect or enforce any Liens on any
Collateral in a form approved by the Requisite Lenders, acting reasonably.
 
“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Telecommunications Supplier Payables Report” means a report, in a form
reasonably satisfactory to the Requisite Lenders or their advisors, setting
forth in reasonable detail the payables aging by supplier of telecommunication
services to the Borrower and the other Credit Parties, a going forward payment
plan in respect of such payables and the rationale for making payments to such
suppliers.
 
“Term Borrowing” means a Borrowing comprised of Term Loans.
 
“Term Loan” means (i) an Initial Loan made by a Lender to the Borrower pursuant
to Section 2.1(a)(i), (ii) a Delayed Draw Loan made by a Lender to the Borrower
pursuant to Section 2.1(a)(ii) and (iii) a Roll-Up Loan.
 
“Term Loan Exposure” means, with respect to any Lender at any time, the sum of
(a) the Initial Commitment and the Delayed Draw Commitment of such Lender at
such time and (b) the aggregate principal amount of the Term Loans of such
Lender outstanding at such time.
 
“Termination Date” means the earliest of (a) the Stated Maturity Date, (b) the
effective date of any plan for the reorganization of the Borrower or any other
Debtor under Chapter 11 of the Bankruptcy Code, (c) the consummation of a sale
or other disposition of all or substantially all of the assets of the Debtors
under section 363 of the Bankruptcy Code, (d) the date of acceleration of the
Loans and the termination of unused Commitments with respect to the DIP Term
Facility in accordance with the terms of this Agreement upon and during the
continuance of an Event of Default and (e) the date that is thirty-five (35)
days after the Petition Date (or such later date as may be agreed by the
Requisite Lenders), unless the Final Order Entry Date has occurred on or prior
to such date.
 
“Traded Securities” means any debt or equity Securities issued pursuant to a
public offering registered under the Securities Act or Rule 144A offering or
other similar private placement.
 
“Transactions” means the execution and delivery of this Agreement and the
transactions contemplated hereby and thereby and the payment of fees and
expenses in connection with the foregoing.
 
“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
 
“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code and a disregarded entity (for
US federal income tax purposes) owned by such Person.
 
 
 
35

 
 
 
 
“US Tax Compliance Certificate” as defined in Section 2.19(g)(ii)(B)(3).
 
“wholly owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned Subsidiary of such Person or any
combination thereof.
 
“Wilmington Trust” means Wilmington Trust, National Association.
 
“Withdrawal Date” as defined in Section 2.23.
 
“Withdrawal Termination Instruction” as defined in Section 2.23.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.2           Accounting Terms. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in conformity with GAAP as in effect from time to time; provided that
(i) if the Borrower, by notice to the Administrative Agent, shall request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent or the Requisite
Lenders, by notice to the Borrower, shall request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and
(ii) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (A) without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
(and related interpretations) to value any Indebtedness or other liabilities of
the Borrower or any Subsidiary at “fair value”, as defined therein, (B) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, and (C) without giving
effect to any change to GAAP occurring after the date hereof as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update,
Leases (Topic 842), issued by the Financial Accounting Standards Board on May
16, 2013, or any other proposals issued by the Financial Accounting Standards
Board in connection therewith, in each case if such change would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) was not required to be
so treated under GAAP as in effect on December 31, 2017.
 
1.3           Interpretation, Etc.   Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article or a Section of, or a Schedule or an Exhibit to, this
Agreement, unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including Cash,
Securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. The words “not otherwise applied”, and
words of similar import, when used with reference to any amount of Net Proceeds
of any issuance or sale of Equity Interests that is proposed to be applied to
any particular use, payment or transaction, shall be construed to mean that such
amount was not previously applied, or is not simultaneously being applied, to
any other use, payment or transaction other than such particular use, payment or
transaction. Except as otherwise expressly provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Credit
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority or any self-regulating entity, any other Governmental
Authority or entity that shall have succeeded to any or all functions thereof,
and (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof. Terms defined in the UCC as in effect in the
State of New York on the Closing Date and not otherwise defined herein shall,
unless the context otherwise indicates, have the meanings provided by those
definitions.
 
1.4           Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Rate Loan” or “Eurodollar Rate Borrowing”).
 
 
 
36

 
 
SECTION 2.                                LOANS
 
2.1           Loans. (a) Commitments. Subject to the terms and conditions hereof
and in the Orders, each Lender agrees to (i) following entry of the Interim
Order and the satisfaction of the conditions to Borrowing set forth in Sections
3.1 and 3.3, to make a term loan to the Borrower in a single Borrowing on the
Closing Date in a principal amount in Dollars not to exceed such Lender’s
Initial Commitment (the “Initial Loan”) and (ii) following satisfaction of the
conditions to Borrowing set forth in Sections 3.2 and 3.3, to make an additional
delayed draw term loan to the Borrower in a single Borrowing on the Delayed Draw
Borrowing Date (the “Delayed Draw Loans”) in an aggregate principal amount not
to exceed such Lender’s Delayed Draw Commitment. Following the making of the
Initial Loan, the Initial Commitment of such Lender shall terminate, and
following the making of the Delayed Draw Loans, the Delayed Draw Commitment of
such Lender shall terminate. To the extent not terminated earlier, each Lender’s
Delayed Draw Commitment shall terminate immediately and without further action
on the date that is five (5) Business Days following the Final Order Entry Date.
Once funded, each Initial Loan and each Delayed Draw Loan shall be a “Loan”,
“New-Money Loan” and a “Term Loan” for all purposes under this Agreement and the
other Credit Documents. The Administrative Agent, the Lenders and the Credit
Parties each acknowledge and agree that (i) all Super Senior Secured Term Loans
outstanding on the Final Order Entry Date (immediately prior to the entry of the
Final Order) shall be deemed fully borrowed and funded hereunder on the Final
Order Entry Date concurrently with the entry of the Final Order (the “Roll-Up
Loans”) (without any notice or request by the Borrower) in accordance with the
terms of the Final Order, (ii) on the Final Order Entry Date concurrently with
the entry of the Final Order, a Roll-Up Loan shall be deemed funded by each
Lender in the exact same principal amount equal to the aggregate outstanding
principal amount of the Super Senior Secured Term Loans held by such Lender on
the Final Order Entry Date (immediately prior to the entry of the Final Order)
and (iii) the aggregate outstanding principal amount of the Super Senior Secured
Term Loans shall be automatically substituted and exchanged for (and deemed
prepaid by) the Roll-Up Loans deemed made hereunder (and the parties hereto
hereby agree that the Administrative Agent and the Administrative Agent (as
defined in the Super Senior Secured Credit Agreement) may each conclusively rely
on the provisions of this Section 2.1(a) in adjusting the Register and the
Register (as defined in the Super Senior Secured Credit Agreement) to reflect
(x) the cancellation of the aggregate outstanding principal amount of the Super
Senior Secured Term Loans and (y) the Roll-Up Loans to be received by the
Lenders upon entry of the Final Order); provided, that notwithstanding the
foregoing, (x) no lender under the Super Senior Secured Credit Agreement shall
receive its portion of the Roll-Up Loans hereunder (and the Super Senior Secured
Term Loans of such lender shall not be deemed exchanged for Roll-Up Loans
hereunder) unless such lender, to the extent such lender is not then already a
Lender hereunder, has, on or prior to the Final Order Entry Date, executed and
delivered to the Administrative Agent a joinder to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and (y) unless an
appropriate Assignment Agreement (as defined in the Super Senior Secured Credit
Agreement) has become effective prior to the Final Order Entry Date between any
lender under the Super Senior Secured Credit Agreement and an assignee thereof
who is intended to receive its Roll-Up Loans hereunder, only the lenders listed
in the Register (as defined in the Super Senior Secured Credit Agreement) as of
the Final Order Entry Date will receive Roll-Up Loans hereunder (subject to
clause (x) of this proviso). Notwithstanding anything to the contrary contained
herein, (i) for the period commencing on the Final Order Entry Date, the Roll-Up
Loans shall initially accrue interest hereunder at the same exact rate as was
applicable to the Super Senior Secured Term Loans being exchanged for Roll-Up
Loans hereunder as in effect immediately prior to the Final Order Entry Date
(and to the extent any of the Super Senior Secured Term Loans were Eurodollar
Rate Loans (as defined in the Super Senior Secured Credit Agreement), the
Interest Period initially applicable to such Roll-Up Loans shall end on the same
date as the Interest Period (as defined in the Super Senior Secured Credit
Agreement) applicable to such Super Senior Secured Term Loans) and (ii) on the
first Interest Payment Date applicable to each Roll-Up Loan, in addition to
paying all accrued and unpaid interest on such Roll-Up Loan for the period
commencing on the Final Order Entry Date, the Borrower shall also pay to the
Lenders all accrued and unpaid interest on the Super Senior Secured Term Loan
that was exchanged into such Roll-Up Loan for the period ending on the Final
Order Entry Date, unless the applicable Order requires to make such payment to
the lenders under the Super Senior Secured Credit Agreement as an adequate
protection payment or otherwise. Amounts borrowed, deemed borrowed or exchanged
under this ‎Section 2.1‎(a) and repaid or prepaid may not be reborrowed.
 
(b)           Borrowing Mechanics for Loans.
 
(i)             Each Term Loan shall be made as part of a Borrowing consisting
of Term Loans of the same Type made by the Lenders proportionately to their
applicable Pro Rata Shares. At the commencement of each Interest Period for any
Eurodollar Rate Term Borrowing, such Borrowing shall be in an aggregate amount
of $1,000,000 or an integral multiple of $500,000 in excess of such amount (or
such different amount that constitutes (x) the full amount of the Term Loans
outstanding or (y) in the case of the Roll-Up Loans, the original aggregate
principal amount of the Roll-Up Loans); provided that a Eurodollar Rate Term
Borrowing that results from a continuation of an outstanding Eurodollar Rate
Term Borrowing may be in an aggregate amount that is equal to the amount of such
outstanding Borrowing.
 
 
 
37

 
 
 
 
(ii)             To request a Term Borrowing (other than a Borrowing of Roll-Up
Loans), the Borrower shall deliver to the Administrative Agent a fully completed
and executed Funding Notice (A) in the case of a Eurodollar Rate Term Borrowing,
not later than 2:00 p.m. (New York City time) at least two Business Days in
advance of the proposed Credit Date (which shall be a Business Day) and (B) in
the case of a Base Rate Term Borrowing, not later than 11:00 a.m. (New York City
time) one Business Day prior to the proposed Credit Date (which shall be a
Business Day). Promptly upon receipt by the Administrative Agent of a Funding
Notice in accordance with this paragraph, the Administrative Agent shall notify
each Lender of the details thereof and of the amount of such Lender’s Term Loan
to be made as part of the requested Term Borrowing. Following delivery of a
Funding Notice for a Eurodollar Rate Term Borrowing, any failure to make such
Borrowing shall be subject to Section 2.17(c).
 
(iii)             Each Lender shall make the principal amount of each Term Loan
required to be made by it hereunder on any Credit Date available to the
Administrative Agent not later than 12:00 p.m. (New York City time) on such
Credit Date by wire transfer of same day funds in Dollars to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make each such Term Loan available
to the Borrower by promptly remitting the amounts so received, in like funds, to
the account specified by the Borrower in the applicable Funding Notice; provided
that the proceeds of the Delayed Draw Loans funded on the Delayed Draw Borrowing
Date shall be distributed to and deposited into the DIP Term Funding Account.
 
2.2           [Reserved].
 
2.3           [Reserved].
 
2.4           Pro Rata Shares; Obligations Several; Availability of Funds. (a)
All Loans on the occasion of any Borrowing shall be made by the Lenders in
proportion to their applicable pro rata shares of the applicable Borrowing
(based on the applicable Commitments). The failure of any Lender to make any
Loan shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and other obligations of the Lenders hereunder are several,
and no Lender shall be responsible for the failure of any other Lender to make
any Loan or to satisfy any of its other obligations hereunder.
 
(b)           Unless the Administrative Agent shall have been notified by a
Lender prior to the applicable Credit Date that such Lender does not intend to
make available to the Administrative Agent the amount of such Lender’s Loan
requested to be made on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and may, in its sole discretion, but shall not be obligated to,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made the amount of its Loan available to the
Administrative Agent, then such Lender and the Borrower severally agree to pay
to the Administrative Agent forthwith on demand, such corresponding amount, with
interest thereon for each day from and including the date such amount is made
available to the Borrower to but excluding the date of such payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
(A) at any time prior to the third Business Day following the date such amount
is made available to the Borrower, the customary rate set by the Administrative
Agent for the correction of errors among banks and (B) thereafter, the Base Rate
or (ii) in the case of a payment to be made by the Borrower, the interest rate
applicable hereunder to Base Rate Loans. If the Borrower and such Lender shall
both pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable Borrowing.
 
 
 
38

 
 
 
 
2.5           Use of Proceeds. The Borrower will use the proceeds of any
Borrowing solely in accordance with the Orders and the Approved Budget, (a) to
pay fees and expenses in connection with the Transactions and (b) for working
capital and other general corporate purposes of the Debtors (and, to the extent
permitted hereunder, the other Restricted Subsidiaries of the Borrower)
following the commencement of the Cases and (c) to pay payments in respect of
Adequate Protection (as defined in the Interim Order or Final Order, as
applicable) as authorized by the Bankruptcy Court in the applicable Order and
(d) to pay obligations arising from or related to the Carve-Out, in each case,
not in contravention of any applicable law and not in violation of this
Agreement or the other Credit Documents.
 
2.6           Evidence of Debt; Register; Notes. (a) Lenders’ Evidence of Debt.
Each Lender shall maintain records evidencing the Obligations of the Borrower
owing to such Lender, including the principal amount of the Loans made by such
Lender and each repayment and prepayment in respect thereof. Such records
maintained by any Lender shall be prima facie evidence thereof, absent manifest
error; provided that the failure to maintain any such records, or any error
therein, shall not in any manner affect the obligation of the Borrower to pay
any amounts due hereunder in accordance with the terms hereof; provided further
that in the event of any inconsistency between the records maintained by any
Lender and the records maintained by the Administrative Agent, the records
maintained by the Administrative Agent shall govern and control.
 
(b)           Register. The Administrative Agent shall maintain records of the
name and address of, and the Commitments of and the principal amount of and
stated interest on the Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be prima facie evidence thereof,
absent manifest error; provided that the failure to maintain the Register, or
any error therein, shall not in any manner affect the obligation of any Lender
to make a Loan or other payment hereunder or the obligation of the Borrower to
pay any amounts due hereunder, in each case in accordance with the terms of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender (but, in the case of a Lender, only with respect to (i) any entry
relating to such Lender’s Commitments or Loans and (ii) the identity of the
other Lenders (but not information as to such other Lenders’ Commitments or
Loans)) at any reasonable time and from time to time upon reasonable prior
notice. The Borrower hereby designates the Person serving as the Administrative
Agent to serve as the Borrower’s non-fiduciary agent solely for purposes of
maintaining the Register as provided in this Section 2.6(b) and agrees that, in
consideration of such Person serving in such capacity, such Person and its
Related Parties shall constitute “Indemnitees”.
 
(c)           Notes. Upon the request of any Lender by written notice to the
Borrower (with a copy to the Administrative Agent), the Borrower shall promptly
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) to evidence such Lender’s Loans, which shall be substantially in the
form attached hereto as Exhibit M.
 
 
 
39

 
 
 
 
2.7           Interest on Loans. (a) Subject to Section 2.9, each Loan shall
bear interest on the outstanding principal amount thereof from the date made or
deemed made (including through funding into the DIP Term Funding Account or
roll-up of the Roll-Up Loans hereunder) through repayment (whether by
acceleration or otherwise) thereof as follows:
 
(i)             if a Base Rate Loan, at the Base Rate plus the Applicable Rate;
or
 
(ii)             if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus
the Applicable Rate.
 
The applicable Base Rate or Adjusted Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive and binding on
the parties hereto, absent manifest error.
 
(b)           The basis for determining the rate of interest with respect to any
Loan, and the Interest Period with respect to any Eurodollar Rate Borrowing,
shall be selected by the Borrower pursuant to the applicable Funding Notice or
Conversion/Continuation Notice delivered in accordance herewith; provided that
there shall be no more than 3 (or such greater number as may be agreed to by the
Administrative Agent in its sole discretion) Eurodollar Rate Borrowings
outstanding at any time. In the event the Borrower fails to specify in any
Funding Notice the Type of the requested Borrowing, then the requested Borrowing
shall be made as a Base Rate Borrowing. In the event the Borrower fails to
deliver in accordance with Section 2.8 a Conversion/Continuation Notice with
respect to any Eurodollar Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. In the event the Borrower requests the making of, or the conversion
to or continuation of, any Eurodollar Rate Borrowing but fails to specify in the
applicable Funding Notice or Conversion/Continuation Notice the Interest Period
to be applicable thereto, the Borrower shall be deemed to have specified an
Interest Period of one month.
 
(c)           Interest payable pursuant to Section 2.7(a) shall be computed (i)
in the case of Base Rate Loans, on the basis of a 360-day year (or, in the case
of Base Rate Loans determined by reference to the Prime Rate, a 365-day or
366-day year, as applicable), and (ii) in the case of Eurodollar Rate Loans, on
the basis of a 360-day year, in each case for the actual number of days elapsed
in the period during which such interest accrues. In computing interest on any
Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided that if a Loan is repaid
on the same day on which it is made, one day’s interest shall accrue on such
Loan.
 
(d)           Except as otherwise set forth herein, accrued interest on each
Loan shall be payable in arrears (i) on each Interest Payment Date applicable to
such Loan, (ii) upon any voluntary or mandatory repayment or prepayment of such
Loan, to the extent accrued on the amount being repaid or prepaid, (iii) on the
Termination Date and (iv) in the event of any conversion of a Eurodollar Rate
Loan prior to the end of the Interest Period then applicable thereto, on the
effective date of such conversion.
 
 
 
40

 
 
 
 
2.8           Conversion/Continuation. (a) Subject to Section 2.17, the Borrower
shall have the option:
 
(i)             to convert at any time all or any part of any Borrowing from one
Type to the other Type; and
 
(ii)             to continue, at the end of the Interest Period applicable to
any Eurodollar Rate Borrowing, all or any part of such Borrowing as a Eurodollar
Rate Borrowing and to elect an Interest Period therefor;
 
provided, in each case, that at the commencement of each Interest Period for any
Eurodollar Rate Borrowing, such Borrowing shall be in an amount that complies
with Section 2.1(b) or 2.2(b), as applicable.
 
In the event any Borrowing shall have been converted or continued in accordance
with this Section 2.8 in part, such conversion or continuation shall be
allocated ratably, in accordance with their applicable Pro Rata Shares, among
the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each part of such Borrowing resulting from such conversion or
continuation shall be considered a separate Borrowing.
 
(b)                 To exercise its option pursuant to this Section 2.8, the
Borrower shall deliver a fully completed and executed Conversion/Continuation
Notice to the Administrative Agent (i) not later than 11:00 a.m. (New York City
time) one Business Day in advance of the proposed Conversion/Continuation Date,
in the case of a conversion to a Base Rate Borrowing, and (ii) not later than
2:00 p.m. (New York City time) at least three Business Days in advance of the
proposed Conversion/Continuation Date, in the case of a conversion to, or a
continuation of, a Eurodollar Rate Borrowing. Except as otherwise provided
herein, a Conversion/Continuation Notice for a conversion to, or a continuation
of, any Eurodollar Rate Borrowing shall be irrevocable on and after the related
Interest Rate Determination Date, and the Borrower shall be bound to effect a
conversion or continuation in accordance therewith; any failure to effect such
conversion or continuation in accordance therewith shall be subject to Section
2.17(c).
 
(c)                 Notwithstanding anything to the contrary herein, if an Event
of Default under Section 8.1(a), 8.1(f) or 8.1(g) or, at the written request of
the Requisite Lenders, any other Event of Default shall have occurred and be
continuing, then no outstanding Borrowing may be converted to or continued as a
Eurodollar Rate Borrowing.
 
(d)                 Notwithstanding anything to the contrary contained herein,
there shall not at any time be more than a total of 7 different Interest Periods
in effect for Eurodollar Rate Borrowings at any time outstanding (or such
greater number of different Interest Periods as the Administrative Agent may
agree from time to time).
 
2.9           Default Interest. Notwithstanding anything to the contrary herein,
upon the occurrence and during the continuance of any Event of Default, any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder shall bear interest, payable on demand, after as well as
before judgment, at a rate per annum equal to (a) in the case of the principal
of any Loan, 2.00% per annum in excess of the interest rate otherwise applicable
hereunder to such Loan or (b) in the case of any other amount, a rate (computed
on the basis of a year of 360 days for the actual number of days elapsed) that
is 2.00% per annum in excess of the highest interest rate otherwise payable
hereunder for Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this Section 2.9 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent
or any Lender.
 
 
 
41

 
 
 
 
2.10           Fees. (a) On the Closing Date, the Borrower shall pay (i) to each
Lender, a fee in the form of original issue discount in an amount equal to 2.50%
of the amount of the Commitments of such Lender on the Closing Date (the “OID”),
(ii) to each member of the Ad Hoc Group of Term Lenders who has made a
commitment with respect to the New-Money Loans under the Restructuring Support
Agreement and has notified the Borrower of its intention to collect the Backstop
Fee on the Closing Date, a backstop fee equal to 2.50% of the amount of such
commitment with respect to the New-Money Loans of such member on the Closing
Date (the “Backstop Fee”) and (iii) to each Lender on the Closing Date, with
respect to the commitment with respect to the New-Money Loans of each member of
the Ad Hoc Group of Term Lenders with respect to the New-Money Loans under the
Restructuring Support Agreement that has notified the Borrower of its intention
not to collect a Backstop Fee on the Closing Date, additional OID equal to 2.50%
of the amount of such commitment of such member on the Closing Date (the
“Additional OID” and collectively with the OID and the Backstop Fee, the
“Closing Date Fees”), it being understood and agreed that such Additional OID
shall be payable not in addition but instead of the Backstop Fee that otherwise
would be payable to such member on the Closing Date. The Closing Date Fees shall
be fully and irrevocably due and payable in Cash on the Closing Date and may be
deducted by each Lender from the proceeds of the Loans made by such Lender on
the Closing Date in the form of original issue discount. The Closing Date Fees
shall be earned by the Lenders upon the funding of the Loans as a fee in
consideration of the Commitments and the making of the Loans and for the time
and costs expended in extending the Commitments and the making of the Loans. THE
BORROWER EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW
THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE CLOSING DATE FEES. The
Borrower expressly agrees that: (A) the Closing Date Fees are reasonable and are
the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (B) the Closing Date Fees shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between the Lenders and the Borrower
giving specific consideration in this transaction for such agreement to pay the
Closing Date Fees; and (D) the Borrower shall be estopped hereafter from
claiming differently than as agreed to in this paragraph. The Borrower expressly
acknowledges that its agreement to pay the Closing Date Fees to the Lenders as
herein described is a material inducement for the Lenders to provide the
Commitment and provide the Loans.
 
(b)           The Borrower agrees to pay to the Administrative Agent and the
Collateral Agent, for their own account, the fees in the amounts and at the
times separately agreed upon (including pursuant to the Administrative Agent Fee
Letter) in respect of the credit facilities provided herein. Such fees will be
in addition to the payment of the Agents’ fees, costs and expenses pursuant to
Section 10.2 and Section 10.3 hereof.
 
(c)           Fees paid hereunder shall not be refundable or creditable under
any circumstances.
 
(d)           Fees paid hereunder and pursuant to the Administrative Agent Fee
Letter shall be fully earned when due. Such fees shall not be refundable or
creditable under any circumstances except as may be expressly agreed in writing
by the party to whom such fees are or are to be paid.
 
2.11           Repayment. To the extent not previously paid, all Term Loans
(including the Roll-Up Loans) shall be due and payable on the Termination Date.
 
 
 
42

 
 
 
 
2.12           Voluntary Prepayments.
 
(a)           At any time and from time to time, the Borrower may, without
premium or penalty (except as applicable under Section 2.12(b)) but subject to
compliance with the conditions set forth in this Section 2.12(a) and with
Section 2.17(c), prepay any Term Borrowing in whole or in part; provided
that each such partial voluntary prepayment of any Borrowing shall be in an
aggregate principal amount of $1,000,000 or an integral multiple of $500,000 in
excess of such amount (or such lesser amount that constitutes the full amount of
the Term Loans outstanding). To make a voluntary prepayment pursuant to this
Section 2.12(a), the Borrower shall notify the Administrative Agent not later
than 11:00 a.m. (New York City time) (A) at least one Business Day prior to the
date of prepayment, in the case of prepayment of Base Rate Borrowings, or (B) at
least three Business Days prior to the date of prepayment, in the case of
prepayment of Eurodollar Rate Borrowings. Each such notice shall specify the
prepayment date (which shall be a Business Day) and the principal amount of each
Borrowing or portion thereof to be prepaid, and shall be given in writing. Each
such notice shall be irrevocable, and the principal amount of each Borrowing
specified therein shall become due and payable on the prepayment date specified
therein. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the details thereof. Each voluntary prepayment of a
Borrowing shall be allocated among the Lenders holding Loans comprising such
Borrowing in accordance with their applicable Pro Rata Shares.
 
(b)           In the event that prior to the Termination Date, all or any
portion of the Borrowings are prepaid pursuant to Section 2.12(a) or in
connection with a refinancing in full of the Borrowings, then each Lender whose
Loans are so prepaid shall be paid a fee equal to 2.50% of the aggregate
principal amount of such Lender’s Loans so prepaid.
 
2.13           Mandatory Prepayments.
 
(a)           Prepayment Event. Not later than the fifth Business Day following
the date of receipt by the Borrower or any Restricted Subsidiary of any Net
Proceeds in respect of any Prepayment Event (or, in the case of a Prepayment
Event described in clause (d) of the definition thereof, on the date of the
incurrence of the applicable Indebtedness), the Borrower shall prepay the
Borrowings in an aggregate amount equal to 100% of such Net Proceeds.
 
 
 
43

 
 
 
 
(b)           Insurance/Condemnation Events. Notwithstanding anything to the
contrary contained herein, not later than the fifth Business Day following the
date of receipt by the Borrower or any Restricted Subsidiary, or by the
Collateral Agent as loss payee, of any Net Proceeds in respect of any Prepayment
Event described in clause (b) of the definition thereof, the Borrower shall
prepay the Term Borrowings in an aggregate amount equal to 100% of such Net
Proceeds; provided that the Borrower may, at least one Business Day prior to the
date of the required prepayment, deliver to the Administrative Agent a
certificate of an Authorized Officer of the Borrower to the effect that the
Borrower intends to cause such Net Proceeds (or a portion thereof specified in
such certificate) to be reinvested in replacement assets (including through the
repair, restoration or replacement of the damaged, destroyed or condemned
assets) or other non-current assets useful in the business of the Borrower and
its Restricted Subsidiaries or in Acquisitions, in each case, within 365 days
after the receipt of such Net Proceeds, and certifying that, as of the date
thereof, no Event of Default has occurred and is continuing, in which case
during such period the Borrower shall not be required to make such prepayment to
the extent of the amount set forth in such certificate; provided further that
any such Net Proceeds that are not so reinvested by the end of such period (or
within a period of 270 days thereafter if by the end of such initial 365-day
period the Borrower or any of its Restricted Subsidiaries shall have entered
into a binding agreement with a third party to so reinvest such Net Proceeds)
shall be applied to prepay the Term Borrowings promptly upon the expiration of
such period.
 
(c)           Vector Subordinated Note Collateral. Notwithstanding anything to
the contrary herein, no mandatory prepayment shall be required from any proceeds
of the Vector Subordinated Note Collateral (as defined in the Interim Order and,
when entered, the Final Order) prior to the payment in full of the claims of the
Revolving Lenders and Issuing Banks (each as defined in the Existing First Lien
Credit Agreement) arising under the Existing First Lien Credit Agreement and
application of proceeds thereof in accordance with the last paragraph of Section
5.02 of the Existing First Lien Pledge and Security Agreement.
 
(d)           [Reserved].
 
(e)           [Reserved].
 
(f)           [Reserved].
 
(g)           Notice and Certificate. At least one Business Day prior to any
mandatory prepayment pursuant to this Section 2.13, the Borrower (i) shall
notify the Administrative Agent in writing of such prepayment and (ii) shall
deliver to the Administrative Agent a certificate of an Authorized Officer of
the Borrower setting forth the calculation of the amount of the applicable
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid and shall be given in writing. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the details
thereof. Each mandatory prepayment of any Borrowing shall be allocated among the
Lenders holding Loans comprising such Borrowing in accordance with their
applicable Pro Rata Shares and shall be subject to compliance with Section
2.17(c).
 
 
 
44

 
 
 
 
(h)           Foreign Restrictions and Taxes. Notwithstanding any other
provisions of this Section 2.13 to the contrary, if the Borrower determines in
good faith that (i) any Net Proceeds in respect of any Prepayment Event
described in clauses (a) or (b) of the definition of “Prepayment Event”
affecting the assets of a Restricted Subsidiary that is a Foreign Subsidiary,
CFC or a CFC Holding Company, are prohibited, restricted or delayed by
applicable foreign law (including currency controls) from being repatriated to
the United States or if the officers or directors of such Foreign Subsidiary,
CFC or a CFC Holding Company, as applicable, reasonably determine in good faith
that the repatriation of such Net Proceeds could be inconsistent with their
fiduciary duties (and that, in view of the available liquidity and working
capital requirements of the Borrower and the Restricted Subsidiaries that are
not Foreign Subsidiaries, CFCs or CFC Holding Companies (as determined by the
Borrower in good faith and taking into account the foregoing considerations),
such repatriation is reasonably required in order to provide the Borrower with
the funds with which to make such prepayment as would otherwise be required
hereunder), then the amount thereof so affected will not be required to be
applied to prepay Term Borrowings as otherwise required under Section 2.13(a);
provided that (A) the Borrower shall, and shall cause such Foreign Subsidiary,
CFC or CFC Holding Company to, use commercially reasonable efforts to take
actions reasonably required by the applicable foreign law to permit such
repatriation and (B) the Borrower shall prepay Term Borrowings in accordance
with Section 2.13(a) in a principal amount equal to such affected amount (or a
portion thereof) at such time as (x) the repatriation of such amount (or such
portion thereof) becomes permitted under applicable foreign law (or is no longer
inconsistent with the fiduciary duties of the officers or directors of the
applicable Subsidiary) or (y) the Borrower determines in good faith that, in
view of the available liquidity and working capital requirements of the Borrower
and the Restricted Subsidiaries that are not Foreign Subsidiaries, CFCs or CFC
Holding Companies (taking into account the foregoing considerations), funds are
available in the United States to make such prepayment (or such portion
thereof); provided further that any such prepayment shall no longer be required
to be made with respect to any such amounts that, after the use of such
commercially reasonable efforts, have not been repatriated prior to the date
that is one year after the date the original prepayment was required to be made
under Section 2.13(a), or (ii) any repatriation of Net Proceeds in respect of
any Prepayment Event described in clauses (a) or (b) of the definition of
“Prepayment Event” affecting the assets of a Restricted Subsidiary that is a
Foreign Subsidiary, CFC or a CFC Holding Company, would have a material adverse
tax consequence (taking into account any withholding tax, any Subpart F
inclusion, any Code Section 951A inclusion and any foreign tax credit or benefit
actually realized in connection with such repatriation) to the Borrower and the
Restricted Subsidiaries (and that, in view of the available liquidity and
working capital requirements of the Borrower and the Restricted Subsidiaries
that are not Foreign Subsidiaries, CFCs or CFC Holding Companies (as determined
by the Borrower in good faith and taking into account the foregoing
considerations), such repatriation is reasonably required in order to provide
the Borrower with the funds with which to make such prepayment as would
otherwise be required hereunder), then the amount thereof so affected will not
be required to be applied to prepay Term Borrowings as otherwise required under
Section 2.13(a), provided that the Borrower shall prepay Term Borrowings in
accordance with Section 2.13(a) in a principal amount equal to such affected
amount (or a portion thereof) at such time as (A) the repatriation of such
amount (or such portion thereof) would no longer result in a material adverse
tax consequence or (B) the Borrower determines in good faith that, in view of
the available liquidity and working capital requirements of the Borrower and the
Restricted Subsidiaries that are not Foreign Subsidiaries, CFCs or CFC Holding
Companies (taking into account the foregoing considerations), funds are
available in the United States to make such prepayment (or such portion
thereof), provided further that any such prepayment shall no longer be required
to be made after the date that is one year after the date the original
prepayment was required to be made under Section 2.13(a).
 
2.14           Application of Prepayments. Any prepayment of Borrowings pursuant
to Section 2.12 or Section 2.13 shall be allocated among the Lenders holding
Loans comprising such Term Borrowing in accordance with their applicable Pro
Rata Shares.
 
2.15           General Provisions Regarding Payments. (a) All payments by the
Borrower or any other Credit Party of principal, interest, fees and other
amounts required to be made hereunder or under any other Credit Document shall
be made by wire transfer of same day funds in Dollars, without defense,
recoupment, set-off or counterclaim, free of any restriction or condition, to
the account of the Administrative Agent in the United States of America most
recently designated by it for such purpose and received by the Administrative
Agent not later than 2:00 p.m. (New York City time) on the date due for the
account of the Persons entitled thereto; provided that payments made pursuant to
Sections 2.17(c), 2.18, 2.19, 10.2 and 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any payment
received by it hereunder for the account of any other Person to the appropriate
recipient promptly following receipt thereof.
 
(b)           All payments in respect of the principal amount of any Loan shall
be accompanied by payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments (and, in any event, any payments in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest then due and payable
before application to principal.
 
 
 
45

 
 
 
 
(c)           If any Conversion/Continuation Notice is withdrawn as to any
Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of its
applicable Pro Rata Share of any Eurodollar Rate Borrowing, the Administrative
Agent shall give effect thereto in apportioning payments received thereafter.
 
(d)           Subject to the proviso set forth in the definition of “Interest
Period”, whenever any payment to be made hereunder with respect to any Loan
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall be included in the computation of the payment of interest hereunder.
 
(e)           Any payment hereunder by or on behalf of the Borrower to the
Administrative Agent that is not received by the Administrative Agent in same
day funds prior to 2:00 p.m. (New York City time) on the date due shall, unless
the Administrative Agent shall determine otherwise, be deemed to have been
received, for purposes of computing interest and fees hereunder (including for
purposes of determining the applicability of Section 2.9), on the Business Day
immediately following the date of receipt (or, if later, the Business Day
immediately following the date the funds received become available funds).
 
(f)           If an Event of Default shall have occurred and the maturity of the
Loans shall have been accelerated pursuant to Section 8.1, all payments or
proceeds received by the Administrative Agent or the Collateral Agent in respect
of any of the Obligations, or from any sale of, collection from or other
realization upon all or any part of the Collateral, shall be applied in
accordance with the application arrangements set forth in Section 8.1 hereof.
 
(g)           Unless the Administrative Agent shall have been notified by the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in its sole
discretion, but shall not be obligated to, distribute to the Lenders the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders severally agrees to pay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent (i) at any time prior
to the third Business Day following the date such amount is distributed to it,
the customary rate set by the Administrative Agent for the correction of errors
among banks and (ii) thereafter, the Base Rate.
 
2.16           Ratable Sharing. The Lenders hereby agree among themselves that
if any Lender shall, whether through the exercise of any right of set-off or
banker’s lien, by counterclaim or cross action or by the enforcement of any
right under the Credit Documents or otherwise, or as adequate protection of a
deposit treated as cash collateral under the Bankruptcy Code, receive payment of
a portion of the aggregate amount of any principal, interest and fees owing to
such Lender hereunder or under the other Credit Documents (collectively, the
“Aggregate Amounts Due” to such Lender) resulting in such Lender receiving
payment of a greater proportion of the Aggregate Amounts Due to such Lender than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify the Administrative Agent and each other Lender in
writing of the receipt of such payment and (b) apply a portion of such payment
to purchase (for cash at face value) participations in the Aggregate Amounts Due
to the other Lenders so that all such payments of Aggregate Amounts Due shall be
shared by all the Lenders ratably in accordance with the Aggregate Amounts Due
to them; provided that, if all or part of such proportionately greater payment
received by any purchasing Lender is thereafter recovered from such Lender upon
the bankruptcy or reorganization of any Credit Party or otherwise, such purchase
shall be rescinded and the purchase price paid for such participation shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. Each Credit Party expressly consents to the foregoing
arrangements and agrees that any holder of a participation so purchased may
exercise any and all rights of banker’s lien, consolidation, set-off or
counterclaim with respect to any and all monies owing by such Credit Party to
such holder with respect thereto as fully as if such holder were owed the amount
of the participation held by such holder. The provisions of this Section 2.16
shall not be construed to apply to (i) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement, including any
payment made by the Borrower pursuant to Section 2.22, or (ii) any payment
obtained by any Lender as consideration for the assignment of or sale of a
participation in Loans or other Obligations owing to it pursuant to and in
accordance with the express terms of this Agreement.
 
 
 
46

 
 
 
 
2.17           Making or Maintaining Eurodollar Rate Loans. (a) Inability to
Determine Applicable Interest Rate.
 
(i)           If prior to the commencement of any Interest Period for a
Eurodollar Rate Borrowing:
 
(A)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurodollar Rate for such Interest Period; or
 
(B)           the Administrative Agent is notified in writing by the Requisite
Lenders that the Adjusted Eurodollar Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Eurodollar Rate Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable, whereupon, (x) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, and (y) any Funding Notice or Conversion/Continuation
Notice given by the Borrower with respect to the Loans in respect of which such
determination was made shall be deemed rescinded by the Borrower. The
Administrative Agent shall promptly notify the Borrower and the Lenders when
such circumstances no longer exist.
 
(ii)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (x) the
circumstances set forth in Section 2.17(a)(i)(A) have arisen (including because
the rate described in clause (a) of the definition of “Adjusted Eurodollar Rate”
is not available or published on a current basis) and such circumstances are
unlikely to be temporary or (y) the circumstances set forth in
Section 2.17(a)(i)(A) have not arisen but the supervisor for the administrator
of the rate described in clause (a) of the definition of “Adjusted Eurodollar
Rate” or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
rate described in clause (a) of the definition of “Adjusted Eurodollar Rate” no
longer be used for determining interest rates for loans, then the Administrative
Agent (acting at the direction of the Requisite Lenders) and the Borrower shall
endeavor to establish an alternate rate of interest to the Adjusted Eurodollar
Rate that (x) gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans denominated in Dollars
in the United States at such time, and (y) is a rate for which the
Administrative Agent has indicated in writing to the Lenders (which includes
email) that it is able to calculate and administer, and the Administrative Agent
and the Borrower shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate); provided that if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for all purposes of this Agreement (and the Term Loan Lenders hereby (A)
authorize and direct the Administrative Agent to execute and deliver any such
amendment in respect of which the Requisite Lenders have indicated in writing to
the Administrative Agent (which may be via email) that such amendment (and the
alternate interest rate specified therein) is satisfactory to the Requisite
Lenders and (B) acknowledge and agree that the Administrative Agent shall be
entitled to all of the exculpations and indemnifications provided for in this
Agreement in favor of the Administrative Agent in executing and delivering any
such amendment). Notwithstanding anything to the contrary contained in Section
10.5, such amendment shall become effective without any further action or
consent of any other party to this Agreement. Until an alternate rate of
interest shall be determined in accordance with this paragraph (but, in the case
of the circumstances described in clause (y) above, only to the extent the rate
described in clause (a) of the definition of “Adjusted Eurodollar Rate” for such
Interest Period is not available or published at such time on a current basis),
(1) no Loans may be made as, or converted to, Eurodollar Rate Loans and (2) any
Funding Notice or Conversion/Continuation Notice given by the Borrower
requesting the making of, or conversion to or continuation of, any Eurodollar
Rate Borrowing shall be deemed rescinded by the Borrower.
 
 
 
47

 
 
 
 
(b)           Illegality or Impracticability of Eurodollar Rate Loans. In the
event that on any date (i) any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto) that the
making, maintaining, converting to or continuation of its Eurodollar Rate Loans
has after the Closing Date become unlawful as a result of compliance by such
Lender in good faith with any law (or would conflict with any treaty, rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) the Requisite
Lenders shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto) that the making, maintaining, converting to
or continuation of their Eurodollar Rate Loans has become impracticable as a
result of contingencies occurring after the Closing Date that materially and
adversely affect the London interbank market or the position of the Lenders in
that market, then, if such Lender or Lenders shall have provided notice thereof
to the Administrative Agent and the Borrower, such Lender or each of such
Lenders, as the case may be, shall be an “Affected Lender”. If the
Administrative Agent and the Borrower receive a notice from (A) any Lender
pursuant to clause (i) of the preceding sentence or (B) a notice from Lenders
constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, of the applicable Lender) to
make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be suspended
until such notice shall be withdrawn by each applicable Affected Lender, (2) to
the extent such determination by any Affected Lender relates to a Eurodollar
Rate Loan then being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, the applicable Lender) shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan, (3) the Lenders’ (or in the case of any notice
pursuant to clause (i) of the preceding sentence, the applicable Lender’s)
obligations to maintain Eurodollar Rate Loans (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by law, and (4)
the Affected Loans shall automatically convert into Base Rate Loans on the date
of such termination. Notwithstanding the foregoing, to the extent any such
determination by an Affected Lender relates to a Eurodollar Rate Loan then being
requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower shall have the option, subject to
Section 2.17(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving written notice thereof to the Administrative
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above (which notice of rescission the
Administrative Agent shall promptly transmit to each other Lender). Each
Affected Lender shall promptly notify the Administrative Agent and the Borrower
when the circumstances that led to its notice pursuant to this Section 2.17(b)
no longer exist.
 
(c)           Compensation for Breakage or Non-Commencement of Interest Periods.
In the event that (i) a borrowing of any Eurodollar Rate Loan does not occur on
a date specified therefor in any Funding Notice given by the Borrower (other
than as a result of a failure by such Lender to make such Loan in accordance
with its obligations hereunder), whether or not such notice may be rescinded in
accordance with the terms hereof, (ii) a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in any
Conversion/Continuation Notice given by the Borrower, whether or not such notice
may be rescinded in accordance with the terms hereof, (iii) any payment of any
principal of any Eurodollar Rate Loan occurs on a day other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (iv) the conversion of any Eurodollar Rate Loan occurs on a day other
than on the last day of an Interest Period applicable thereto, (v) any
Eurodollar Rate Loan is assigned other than on the last day of an Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.22 or (vi) a prepayment of any Eurodollar Rate Loan does not occur on
a date specified therefor in any notice of prepayment given by the Borrower,
whether or not such notice may be rescinded in accordance with the terms hereof,
the Borrower shall compensate each Lender for all losses, costs, expenses and
liabilities that such Lender may sustain, including any loss incurred from
obtaining, liquidating or employing losses from third parties, but excluding any
loss of margin or any interest rate “floor”, for the period following any such
payment, assignment or conversion or any such failure to borrow, pay, prepay,
convert or continue. To request compensation under this Section 2.17(c), a
Lender shall deliver to the Borrower (with a copy to the Administrative Agent) a
certificate setting forth in reasonable detail the basis and calculation of any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.17(c), which certificate shall be conclusive and binding absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.
 
 
 
48

 
 
 
 
(d)           Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to or for the account of any of its branch
offices or the office of any Affiliate of such Lender.
 
(e)           Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.17 and under
Section 2.18 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (a)(i) of the
definition of the term Adjusted Eurodollar Rate in an amount equal to the amount
of such Eurodollar Rate Loan and having a maturity comparable to the relevant
Interest Period and through the transfer of such Eurodollar deposit from an
offshore office of such Lender to a domestic office of such Lender in the United
States of America; provided that each Lender may fund each of its Eurodollar
Rate Loans in any manner it sees fit and the foregoing assumptions shall be
utilized only for the purposes of calculating amounts payable under this Section
2.17 and under Section 2.18.
 
2.18           Increased Costs; Capital Adequacy and Liquidity. (a) Increased
Costs Generally. If any Change in Law shall:
 
(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted
Eurodollar Rate);
 
(ii)             subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)             impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or any
Loan made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
from time to time upon request of such Lender or other Recipient, the Borrower
will pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
 
(b)           Capital and Liquidity Requirements. If any Lender determines that
any Change in Law affecting such Lender or any lending office of such Lender or
such Lender’s holding company, if any, regarding capital or liquidity
requirements, has had or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
 
 
 
49

 
 
 
 
(c)           Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 2.18(a) or 2.18(b) and
delivered to the Borrower (with a copy to the Administrative Agent), shall be
conclusive absent manifest error. The Borrower shall pay such Lender, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.
 
(d)           Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.18 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.18 for
any increased costs incurred or reductions suffered more than 120 days prior to
the date that such Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)           Certain Limitations. Notwithstanding any other provision of this
Section to the contrary, no Lender shall request, or be entitled to receive, any
compensation pursuant to this Section unless it shall be the general policy or
practice of such Lender to seek compensation in similar circumstances under
comparable provisions of other credit agreements, if any.
 
2.19           Taxes; Withholding, Etc.  (a) [Reserved].
 
(b)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Credit Party under any Credit Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.19) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
 
(c)           Payment of Other Taxes by the Credit Parties. Each Credit Party
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.
 
 
 
50

 
 
 
 
(d)           Indemnification by the Credit Parties. The Credit Parties shall
jointly and severally indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.19) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf
(including in its capacity as the Collateral Agent) or on behalf of a Lender,
shall be conclusive absent manifest error.
 
(e)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that no Credit Party has already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set-off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.19(e).
 
(f)           Evidence of Payments. As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this Section
2.19, such Credit Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent or
the relevant Lender, as applicable.
 
(g)           Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Credit Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
 
 
51

 
 
 
 
(ii)             Without limiting the generality of the foregoing:
 
(A)            Any Lender that is a US Person shall deliver to the Borrower and
the Administrative Agent prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from United States federal backup
withholding tax.
 
(B)            Any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, US
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, US federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
 
(2)           executed originals of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit N-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “US Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or
 
 
 
52

 
 
 
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, as applicable, a US Tax Compliance Certificate substantially
in the form of Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a US Tax Compliance Certificate substantially in
the form of Exhibit N-4 on behalf of each such direct and indirect partner.
 
(C)            Any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
 
(D)            If a payment made to a Lender under any Credit Document would be
subject to US federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. For
purposes of this Section 2.19, the term “applicable law” includes FATCA.
 
(iii)             Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.
 
 
 
53

 
 
 
 
(h)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.19 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.19(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.19(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
2.19(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section 2.19(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
(i)           Survival. Each party’s obligations under this Section 2.19 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.
 
2.20           Obligation to Mitigate. If any Lender becomes an Affected Lender
or requests compensation under Section 2.18, or if the Borrower is required to
pay any Indemnified Taxes or additional amount to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.19,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the judgment of such
Lender, such designation or assignment and delegation (a) would cause such
Lender to cease to be an Affected Lender or would eliminate or reduce amounts
payable pursuant to Section 2.18 or 2.19, as the case may be, in the future and
(b) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment and delegation.
 
2.21           Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law, the Commitments and Loans of such Defaulting Lender
shall not be included in determining whether the Requisite Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Credit Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.5); provided that any amendment, waiver or
other modification that under clauses (i), (ii), (v) or (vi) of Section 10.5(b)
requires the consent of all Lenders affected thereby shall require the consent
of such Defaulting Lender in accordance with the terms thereof.
 
 
 
54

 
 
 
 
2.22           Replacement of Lenders. If (a) any Lender has become an Affected
Lender, (b) any Lender requests compensation under Section 2.18, (c) the
Borrower is required to pay any Indemnified Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.19, (d) any Lender becomes and continues to be a Defaulting Lender or
a Disqualified Institution or (e) any Lender fails to consent to a proposed
waiver, amendment or other modification of any Credit Document, or to any
departure of any Credit Party therefrom, that under Section 10.5 requires the
consent of all the Lenders (or all the affected Lenders or all the Lenders) and
with respect to which the Requisite Lenders shall have granted their consent,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.6, including the consent requirements set forth therein), all its
interests, rights and obligations under this Agreement and the other Credit
Documents (other than existing rights to payment under Sections 2.17(c), 2.18
and 2.19) (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all such interests, rights and obligations under
this Agreement and the other Credit Documents as a Lender) to an Eligible
Assignee that shall assume such obligations (which may be another Lender, if a
Lender accepts such assignment and delegation); provided that (i) the Borrower
shall have caused to be paid to the Administrative Agent the registration and
processing fee referred to in Section 10.6(d), (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (including any amounts under Section 2.17(c)) (if applicable, in each
case only to the extent such amounts relate to its interest as a Lender) from
the assignee (in the case of such principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (iii) such assignment and
delegation does not conflict with applicable law, (iv) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.19, such
assignment will result in a reduction in such compensation or payments
thereafter and (v) in the case of any such assignment and delegation resulting
from the failure to provide a consent, the assignee shall have given such
consent. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation have ceased to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this Section 2.22 may be effected
pursuant to an Assignment Agreement executed by the Borrower, the Administrative
Agent and the assignee and that the Lender required to make such assignment and
delegation need not be a party thereto.
 
2.23           Withdrawal of Funds from the DIP Term Funding Account. The
Borrower shall have the right to withdraw the funds on deposit in the DIP Term
Funding Account from time to time (but not more frequently than one time in any
two week period) by delivering a written notice to the Collateral Agent and the
Lenders in the form attached as Exhibit I hereto (each such notice, a “DIP Term
Funding Withdrawal Notice”); provided that (i) the Borrower shall concurrently
provide a liquidity forecast, in a form substantially consistent with the
Approved Budget, certified by the chief financial officer of the Borrower,
demonstrating, to the reasonable satisfaction of the Requisite Lenders or their
advisors, that the Debtors’ lowest Projected Available Liquidity on any day
during the two-week period after such withdrawal (after giving effect thereto)
will not exceed $10,000,000, (ii) the Final Order Entry Date shall have occurred
and (iii) at the time of and immediately after giving effect to such withdrawal,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom. Each DIP Term Funding Withdrawal Notice shall specify the
following information:
 
(a)           the amount of such withdrawal;
 
(b)           the date of such proposed withdrawal (which shall be on the second
Business Day following the delivery of a DIP Term Funding Withdrawal Notice)
(the “Withdrawal Date”);
 
(c)           the intended use of proceeds of such withdrawal in reasonable
detail;
 
(d)           that as of the date of such withdrawal, the conditions set forth
in this Section 2.23 are satisfied; and
 
(e)           the wiring instructions of the account of the Borrower to which
the proceeds of such withdrawal are to be disbursed.
 
 
 
55

 
 
 
 
On the Withdrawal Date specified in the DIP Term Funding Withdrawal Notice, the
Collateral Agent shall direct the applicable depository bank to disburse funds
from the DIP Term Funding Account in an aggregate principal amount equal to the
amount specified in such DIP Term Funding Withdrawal Notice to the account of
the Borrower specified in such DIP Term Funding Withdrawal Notice, unless the
Collateral Agent has received a Withdrawal Termination Instruction from the
Requisite Lenders prior to 10:00 a.m., New York City time, on such Withdrawal
Date (and such Withdrawal Termination Instruction has not been withdrawn by the
Requisite Lenders in writing prior to 10:00 a.m., New York City time on such
Withdrawal Date).
 
On and after the date of receipt by the Collateral Agent of a written direction
from the Requisite Lenders instructing the Collateral Agent that it may no
longer honor instructions from the Borrower with respect to the DIP Term Funding
Account due to any of the conditions set forth in this Section 2.23 being
unsatisfied or incapable of satisfaction (a “Withdrawal Termination
Instruction”), the Borrower shall have no right to request withdrawals from the
DIP Term Funding Account and the Collateral Agent shall not honor any such
request; provided, however, that the Agents shall not be liable for (i) any
disbursements pursuant to instructions from the Borrower or (ii) irrevocable
electronic funds transfers or wire transfers that are subject to cut-off times,
in each case, that were processed or initiated prior to receipt of such
Withdrawal Termination Instruction. Any Withdrawal Termination Instruction
received by the Collateral Agent from the Requisite Lenders shall remain in
effect until such time, if any, as the Collateral Agent shall have received a
written termination of such Withdrawal Termination Instruction from the
Requisite Lenders.
 
With respect to any disbursement, withdrawal, transfer, or application of funds
from the DIP Term Funding Account hereunder, the Collateral Agent shall be
entitled to conclusively rely upon, and shall be fully protected in relying
upon, (i) any DIP Term Funding Withdrawal Notice submitted by the Borrower as
evidence that all conditions precedent to a withdrawal and disbursement from the
DIP Term Funding Account to the Borrower have been satisfied and (ii) any
Withdrawal Termination Instruction received by it. Notwithstanding anything
herein to the contrary, the Collateral Agent shall have no obligation to direct
the applicable depository bank to disburse any amount from the DIP Term Funding
Account in excess of the amounts then held in the DIP Term Funding Account. The
Agents shall have no duty to inquire or investigate whether any condition
precedent to a withdrawal from the DIP Term Funding Account has been satisfied,
and shall not be deemed to have any knowledge that a condition is not satisfied
unless it has received a Withdrawal Termination Instruction.
 
For the avoidance of doubt, all proceeds of Term Loans held in the DIP Term
Funding Account shall be Term Loans for all purposes hereunder and,
notwithstanding that the proceeds of such Term Loans are held in the DIP Term
Funding Account, shall bear interest in accordance with this Agreement and shall
be subject to all other terms and provisions of this Agreement and the other
Credit Documents to the same extent as all other Term Loans.
 
SECTION 3.                                CONDITIONS PRECEDENT
 
3.1           Closing Date. This Agreement and the obligation of each Lender to
make any Credit Extension shall not become effective until the date that is not
more than seven calendar days after the Petition Date on which each of the
following conditions shall be satisfied (or waived in accordance with Section
10.5) (it being understood and agreed that any Credit Document and each other
document required to be received by the Lenders shall be deemed so received when
it is delivered to the Administrative Agent or the Collateral Agent, as
applicable) :
 
(a)           Credit Agreement. The Administrative Agent shall have received
from the Borrower and each Designated Subsidiary and each other party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent and the Requisite Lenders
(which may include a facsimile or electronic image scan transmission) that such
party has signed a counterpart of this Agreement.
 
 
 
56

 
 
 
 
(b)           Organizational Documents; Incumbency. The Administrative Agent and
the Lenders shall have received, in respect of the Borrower and each Designated
Subsidiary, a certificate of such Person (or, in the case of a partnership, its
general partner), dated the Closing Date and executed by the secretary or an
assistant secretary or manager of such Person, attaching (i) a copy of each
Organizational Document of such Person, which shall be certified as of the
Closing Date or a recent date prior thereto by the appropriate Governmental
Authority, (ii) signature and incumbency certificates of the officers/manager or
general partner of such Person executing each Credit Document, (iii) resolutions
of the Board of Managers, Board of Directors or similar governing body of such
Person approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party, certified as of
the Closing Date by such secretary or assistant secretary or manager as being in
full force and effect without modification or amendment, and (iv) a good
standing certificate from the applicable Governmental Authority of such Person’s
jurisdiction of organization, dated the Closing Date or a recent date prior
thereto.
 
(c)           [Reserved].
 
(d)           Collateral and Guarantee Requirement. The Collateral and Guarantee
Requirement shall have been satisfied. The Collateral Agent and the Lenders
shall have received a completed Collateral Questionnaire in form and substance
reasonably satisfactory to the Requisite Lenders, dated the Closing Date and
executed by an Authorized Officer of the Borrower, together with all attachments
contemplated thereby, including the results of a search of the UCC (or
equivalent) filings made with respect to the Credit Parties in the jurisdictions
contemplated by the Collateral Questionnaire and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Requisite Lenders that the Liens indicated by
such financing statements (or similar documents) are Permitted Liens or have
been, or substantially contemporaneously with the initial funding of Loans on
the Closing Date will be, released.
 
(e)           Evidence of Insurance. The Collateral Agent and the Lenders shall
have received a certificate from the Borrower’s insurance broker or other
evidence reasonably satisfactory to the Requisite Lenders that the insurance
required to be maintained pursuant to Section 5.5 is in full force and effect,
and, subject to Section 5.15, together with customary endorsements naming the
Collateral Agent, for the benefit of Secured Parties, as additional insured and
lender’s loss payee thereunder to the extent required under Section 5.5.
 
(f)           Flood Documentation. Subject to Section 5.15, with respect to any
Real Estate Asset as to which a Lien is granted pursuant to the Interim Order,
the Requisite Lenders shall have satisfied clause (g)(iii) of the definition of
Collateral and Guarantee Requirement.
 
(g)           Fees and Expenses. The Borrower shall have paid to the
Administrative Agent and the Lenders all fees and expenses (including Closing
Date Fees, fees and expenses of Davis Polk, Greenhill and counsel to the
Administrative Agent, and other legal fees, expenses and recording fees) and
other amounts due and payable on or prior to the Closing Date pursuant to the
Credit Documents. The Administrative Agent shall have received a fully executed
copy of the Administrative Agent Fee Letter.
 
 
 
57

 
 
 
 
(h)           [Reserved.]
 
(i)           Closing Date Certificate. The Administrative Agent and the Lenders
shall have received the Closing Date Certificate, dated the Closing Date and
signed by an Authorized Officer of the Borrower, together with all attachments
thereto.
 
(j)           [Reserved.]
 
(k)           PATRIOT Act. At least five days prior to the Closing Date, the
Lenders and the Administrative Agent shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.
 
(l)           Initial DIP Budget and Projections of EBITDA and Monthly Recurring
Revenue. The Administrative Agent shall have received the (i) Initial DIP
Budget, in form and substance reasonably satisfactory to the Requisite Lenders
and (ii) projected monthly balance sheets, income statements and statements of
cash flows, EBITDA and Monthly Recurring Revenue of the Credit Parties for the
period ending seven months after the Closing Date, in each case as to the
projections, with the results and assumptions set forth in all of such
projections in form and substance reasonably satisfactory to the Requisite
Lenders.
 
(m)           Petition Date. The Petition Date shall have occurred, and the
Borrower and each Guarantor shall be a debtor and debtor-in-possession in the
Cases.
 
(n)           Restructuring Support Agreement. The Restructuring Support
Agreement shall be effective and binding in accordance with its terms, and no
“Lender Termination Event” or “Company Termination Event” (as each is defined in
the Restructuring Support Agreement) shall have occurred and be continuing, and
no event that with the passage of time or delivery of notice would constitute
such a Lender Termination Event or Company Termination Event shall have occurred
and be continuing.
 
(o)           Bankruptcy Related Items.
 
(i)             The Cases of any of the Debtors shall have not been dismissed or
converted to cases under Chapter 7 of the Bankruptcy Code.
 
(ii)             A motion, in form and substance reasonably satisfactory to the
Lenders (and with respect to any provision that affects the rights or duties of
any Agent, the Administrative Agent), seeking approval of the DIP Term Facility,
shall have been filed in each of the Cases within one (1) day of the Petition
Date.
 
(iii)             All “first day” orders and all related pleadings intended to
be entered on or prior to the Interim Order Entry Date shall have been entered
by the Bankruptcy Court and shall be in form and substance reasonably acceptable
to the Requisite Lenders, it being understood that drafts approved by counsel to
the Requisite Lenders prior to the Petition Date are acceptable.
 
 
 
58

 
 
 
 
(iv)             The Borrower shall have made no payments after the Petition
Date on account of any Indebtedness arising prior to the Petition Date unless
such payment is made (i) with the consent of the Requisite Lenders in their sole
discretion or (ii) pursuant to “first day” orders reasonably acceptable to the
Requisite Lenders.
 
(v)             No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code
or examiner with expanded powers shall have been appointed in any of the Cases.
 
(p)           No Material Adverse Effect. No change in the business, assets,
management, operations, financial condition or prospects of the Borrower and its
Subsidiaries, other than the filing of the Cases, shall have occurred since the
Petition Date, which change has had or would reasonably be expected to have a
Material Adverse Effect.
 
(q)           No Action. Except for the Cases or as disclosed on Schedule 4.9,
there shall exist no unstayed action, suit, investigation, litigation or
proceeding pending or (to the knowledge of the Credit Parties) threatened in any
court or before any arbitrator or governmental instrumentality (other than the
Cases) that would reasonably be expected to have a Material Adverse Effect.
 
(r)           Interim Order. The Interim Order Entry Date shall have occurred
not later than five (5) calendar days following the Petition Date, and the
Interim Order shall be in full force and effect and shall not have been vacated
or reversed, shall not be subject to a stay, and shall not have been modified or
amended in any respect without the prior written consent of the Requisite
Lenders or the Administrative Agent (with the consent of the Requisite Lenders),
and the Administrative Agent shall have received a certified copy of the Interim
Order entered by the Bankruptcy Court.
 
(s)           No Default. No Default or Event of Default shall exist, or would
result from such Borrowing or from the application of the proceeds thereof.
 
(t)           Representation and Warranties. The representations and warranties
of the Borrower and each other Credit Party contained in Section 4 or any other
Credit Document shall be true and correct in all material respects on and as of
the date of the Closing Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that, any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
 
Each Lender, by delivering its signature page to this Agreement, and funding its
Loans on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved or accepted or to be satisfied with, each Credit
Document and each other document required to be approved by, acceptable or
satisfactory to any Agent, the Requisite Lenders or any other Lenders, as
applicable, on the Closing Date.
 
3.2           Delayed Draw Borrowing. The obligations of the Lenders to make the
Delayed Draw Loan hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.5):
 
 
 
59

 
 
 
 
(a)           The Closing Date shall have occurred;
 
(b)           The Borrower shall have paid to the Administrative Agent and the
Lenders all fees and expenses (including Closing Date Fees, fees and expenses of
Davis Polk, Greenhill and counsel to the Administrative Agent, and other legal
fees, expenses and recording fees) and other amounts due and payable on or prior
to the Final Order Entry Date pursuant to the Credit Documents;
 
(c)           (x) The DIP Term Funding Account shall have been opened, (y) the
Administrative Agent shall have received a fully-executed account control
agreement (to be in form and substance satisfactory to the Collateral Agent and
the Requisite Lenders) in favor of the Collateral Agent covering the DIP Term
Funding Account and (z) the proceeds of the Delayed Draw Loans funded on the
Delayed Draw Borrowing Date (net of the fees described in Section 2.10(a)) shall
be deposited into the DIP Term Funding Account concurrently with the making of
such Delayed Draw Loans; and
 
(d)           All conditions set forth in Section 3.3. shall have been
satisfied.
 
3.3           Each Credit Extension. The obligation of each Lender to make any
Credit Extension on any Credit Date, including the Closing Date, and the date of
any Borrowing of a Delayed Draw Loan is subject to the satisfaction (or waiver
in accordance with Section 10.5) of the following conditions precedent:
 
(a)           the Administrative Agent shall have received a fully completed and
executed Funding Notice;
 
(b)           The representations and warranties of the Borrower and each other
Credit Party contained in Section 4 or any other Credit Document shall be true
and correct in all material respects on and as of the date of the Credit
Extension; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;
 
(c)           (i) with regard to any Credit Extension prior to the Final Order
Entry Date, the Interim Order Entry Date shall have occurred and the Interim
Order shall be in full force and effect, shall not have been vacated or
reversed, and shall not be subject to any stay and (ii) with regard to any
Credit Extension after the Closing Date, the Final Order Entry Date shall have
occurred and the Final Order shall be in full force and effect, shall not have
been vacated or reversed, and shall not be subject to any stay;
 
(d)           with regard to any Credit Extension after the Closing Date, all
“second day orders” approving on a final basis any first day orders intended to
be entered on or prior to the date of entry of the Final Order shall have been
entered by the Bankruptcy Court, shall be reasonably acceptable to the Requisite
Lenders, shall be in full force and effect, shall not have been vacated or
reversed, shall not be subject to a stay and shall not have been modified or
amended other than as reasonably acceptable to the Requisite Lenders (or the
Administrative Agent at the direction of the Requisite Lenders);
 
 
 
60

 
 
 
 
(e)           The Restructuring Support Agreement shall be effective and binding
in accordance with its terms, and no “Lender Termination Event” or “Company
Termination Event” (as each is defined in the Restructuring Support Agreement)
shall have occurred and be continuing, and no event that with the passage of
time or delivery of notice would constitute such a Lender Termination Event or
Company Termination Event shall have occurred and be continuing; and
 
(f)           at the time of and immediately after giving effect to such Credit
Extension, no Default or Event of Default shall have occurred and be continuing
or would result therefrom.
 
On the date of any Credit Extension, the Borrower shall be deemed to have
represented and warranted that the conditions specified in Sections paragraphs
(b), (c) and (d) above have been satisfied.
 
SECTION 4.                                REPRESENTATIONS AND WARRANTIES
 
In order to induce the Agents and the Lenders to enter into this Agreement and
to make each Credit Extension to be made thereby, each Credit Party represents
and warrants to each Agent and each Lender on the Closing Date and on each
Credit Date as follows:
 
4.1           Organization; Requisite Power and Authority; Qualification. Except
as set forth on Schedule 4.1, each of the Borrower and the Restricted
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (b) has all requisite power and
authority (i) to own and operate its properties and to carry on its business and
operations as now conducted and (ii) in the case of the Credit Parties, subject
to the entry of the Orders and the terms thereof, to execute and deliver the
Credit Documents to which it is a party and to perform the other Transactions to
be performed by it and (c) is qualified to do business and in good standing
under the laws of every jurisdiction where its assets are located or where such
qualification is necessary to carry out its business and operations, except, in
each case referred to in clauses (a) (other than with respect to the Borrower),
(b)(i) and (c), where the failure so to be or so to have, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
 
4.2           Equity Interests and Ownership. Schedule 4.2 sets forth, as of the
Closing Date, the name and jurisdiction of organization of, and the percentage
of each class of Equity Interests owned by the Borrower or any Subsidiary in,
(a) each Subsidiary and (b) each joint venture and other Person in which the
Borrower or any Subsidiary owns any Equity Interests, and identifies each
Designated Subsidiary. The Equity Interests owned by any Credit Party in any
Subsidiary have been duly authorized and validly issued and, to the extent such
concept is applicable, are fully paid and non-assessable. Except as set forth on
Schedule 4.2, as of the Closing Date (i) there are no Equity Interests in any
Restricted Subsidiary outstanding that upon exercise, conversion or exchange
would require the issuance by any Restricted Subsidiary of any additional Equity
Interests or other Securities exercisable for, convertible into, exchangeable
for or evidencing the right to subscribe for or purchase any Equity Interests in
any Restricted Subsidiary and (ii) there are no existing options, warrants,
calls, rights, commitments or other agreements to which the Borrower or any
Restricted Subsidiary is a party requiring the issuance by any Restricted
Subsidiary of any additional Equity Interests or other Securities exercisable
for, convertible into, exchangeable for or evidencing the right to subscribe for
or purchase any Equity Interests in any Restricted Subsidiary.
 
4.3           Due Authorization. Subject to the entry of the Orders and the
terms thereof, the Transactions to be entered into by each Credit Party have
been duly authorized by all necessary corporate or other organizational and, if
required, stockholder, shareholder or other equityholder action on the part of
such Credit Party.
 
 
 
61

 
 
 
 
4.4           No Conflict. The Transactions do not and will not (a) other than
violations arising as a result of the commencement of the Cases, subject to the
entry of the Orders and the terms thereof, and except as otherwise excused by
the Bankruptcy Code, violate any applicable law, including any order of any
Governmental Authority, except to the extent any such violation, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, (b) violate the Organizational Documents of the Borrower or any
Restricted Subsidiary, (c) other than violations arising as a result of the
commencement of the Cases and except as otherwise excused by the Bankruptcy
Code, violate or result (alone or with notice or lapse of time, or both) in a
default under any Contractual Obligation of the Borrower or any Restricted
Subsidiary, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by the Borrower or any Restricted
Subsidiary, or give rise to a right of, or result in, any termination,
cancelation or acceleration or right of renegotiation of any obligation
thereunder, except to the extent any such violation, default, right or result,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, or (d) except for Liens created under the Credit
Documents, result in or require the creation or imposition of any Lien on any
asset of the Borrower or any Restricted Subsidiary.
 
4.5           Governmental Approvals. Subject to the Orders and the terms
thereof, the Transactions do not and will not require any registration with,
consent or approval of, notice to, or other action by any Governmental Authority
(other than the entry of the Orders), except (a) such as have been obtained or
made and are in full force and effect, (b) filings and recordings with respect
to the Collateral necessary to perfect Liens created under the Credit Documents,
(c) filings and registrations under applicable securities laws relating to the
Disposition by the Collateral Agent pursuant to the Pledge and Security
Agreement of Collateral that constitute Securities and (d) Post-Petition filings
with the SEC and applicable State PUCs relating to the Credit Parties’ status as
debtors and debtors-in-possession under Chapter 11 of the Bankruptcy Code.
 
4.6           Binding Obligation. Subject to the Orders and the terms thereof,
each Credit Document has been duly executed and delivered by each Credit Party
that is a party thereto and is, subject to the Orders and the terms thereof, the
legally valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability (other than with respect to the Debtors).
 
4.7           Historical Financial Statements. The Historical Borrower Financial
Statements were prepared in conformity with GAAP and present fairly, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as of the respective dates thereof and the consolidated results of
operations and cash flows of the Borrower and its Subsidiaries for each of the
periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from normal year-end audit adjustments and the
absence of footnotes. Except as disclosed on Schedule 4.10, as of the Closing
Date, neither the Borrower nor any Subsidiary has any contingent liability or
liability for Taxes, long-term lease or unusual forward or long-term commitment
that is not reflected in the Historical Borrower Financial Statements or the
notes thereto and that, in any such case, is material in relation to the
business, operations, assets or financial condition of the Borrower and the
Subsidiaries, taken as a whole.
 
4.8           No Material Adverse Effect. Since the Petition Date, there has
been no event or condition that has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
 
 
62

 
 
4.9           Adverse Proceedings. Except for the Cases or as disclosed on
Schedule 4.9, there are no Adverse Proceedings that (a) individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect or (b)
in any manner question the validity or enforceability of any of the Credit
Documents or otherwise involve any of the Credit Documents or the Transactions.
 
4.10           Payment of Taxes. Except as disclosed on Schedule 4.10 or
otherwise permitted under Section 5.3, all Tax returns and reports of the
Borrower and its Subsidiaries required to be filed by any of them have been
timely filed, and all Taxes shown on such Tax returns to be due and payable, and
all assessments, fees and other governmental charges upon the Borrower and the
Subsidiaries and upon their properties, income, businesses and franchises that
are due and payable, have been paid when due and payable, except (a) Taxes that
are being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books reserves
with respect thereto to the extent required by GAAP, (b) to the extent that the
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (c) Taxes that need not be paid
pursuant to an order of the Bankruptcy Court or pursuant to the Bankruptcy Code.
 
4.11           Properties. (a) Title. The Borrower and each Restricted
Subsidiary has (i) good, sufficient and marketable title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) good and marketable
title to, or valid licensed rights in (in the case of Intellectual Property) and
(iv) good title to (in the case of all other personal property) all of their
material assets reflected in the Historical Borrower Financial Statements, or,
after the first delivery thereof, in the consolidated financial statements of
the Borrower most recently delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted by this Agreement and
except for Permitted Liens and defects that, individually or in the aggregate,
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of the Borrower or any Restricted
Subsidiary.
 
(b)           Real Estate. Set forth on Schedule 4.11(b) is true and complete
list, as of the Closing Date, of all Real Estate Assets owned in fee by any
Credit Party, identifying each Material Real Estate Asset, if any, and the
proper jurisdiction for the filing of a Mortgage in respect thereof.
 
 
 
63

 
 
 
 
(c)           Intellectual Property. The Borrower and each Restricted Subsidiary
owns, or has a license to use, all Intellectual Property that is necessary for
the conduct of its business as currently conducted or proposed to be conducted,
and without conflict with the rights of any other Person, except to the extent
any such conflict, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. No Intellectual Property used by the
Borrower or any Restricted Subsidiary in the operation of its business infringes
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. No claim, action, suit, investigation, litigation or
proceeding regarding any Intellectual Property owned or used by the Borrower or
any Restricted Subsidiary is pending against or, to the knowledge of the
Borrower or any Restricted Subsidiary, threatened in writing against or
affecting the Borrower or any Restricted Subsidiary (i) challenging the validity
or enforceability of (A) any Intellectual Property owned by such Borrower or
Restricted Subsidiary, or (B) Borrower or Restricted Subsidiary’s ownership of
such Intellectual Property, (ii) alleging that the operation of the Borrower or
any Restricted Subsidiary’s business, including Borrower or any Restricted
Subsidiary’s use of any Intellectual Property owned by such Borrower or
Restricted Subsidiary, infringes, misappropriates, dilutes or otherwise violates
any other intellectual property rights of any Person, or (iii) alleging that the
Intellectual Property is being licensed or sublicensed in violation or
contravention of the terms of any license or other agreement, that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower or any Restricted Subsidiary, no Person
is engaging in any activity that infringes, misappropriates, dilutes or
otherwise violates the Intellectual Property owned by such Borrower or
Restricted Subsidiary that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
 
4.12           Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any Subsidiary (a) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (b) has
become subject to any Environmental Liability, (c) has received notice of any
claim with respect to any Environmental Liability or (d) knows of any basis for
any Environmental Liability.
 
4.13           No Defaults. No Default or Event of Default has occurred and is
continuing.
 
4.14           Investment Company Act. None of the Credit Parties is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.
 
4.15           Federal Reserve Regulations. (a) None of the Borrower or the
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.
 
(b)           No portion of the proceeds of any Credit Extension will be used,
directly or indirectly, for any purpose that entails a violation (including on
the part of any Lender) of any of the regulations of the Board of Governors,
including Regulations U and X. Not more than 25% of the value of the assets of
the Borrower and the Restricted Subsidiaries subject to any restrictions on the
sale, pledge or other Disposition of assets under this Agreement, any other
Credit Document or any other agreement to which any Lender or Affiliate of a
Lender is party will at any time be represented by Margin Stock.
 
 
 
64

 
 
 
 
4.16           Employee Benefit Plans. The Borrower, each Restricted Subsidiary
and each of their respective ERISA Affiliates is in compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and has performed all its obligations under each
Employee Benefit Plan, except where such failure to comply or perform,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter or opinion letter from the IRS indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter or opinion letter which would cause such
Employee Benefit Plan to lose its qualified status. No liability to the PBGC
(other than required premium payments), the IRS, any Employee Benefit Plan or
any trust established under Title IV of ERISA has been or is expected to be
incurred by the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except to the extent required under Section 4980B of
the Internal Revenue Code or similar state laws, no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates. The present value of the
aggregate benefit liabilities under each Pension Plan sponsored, maintained or
contributed to by the Borrower, any Restricted Subsidiary or any of their
respective ERISA Affiliates (determined as of the end of the most recent plan
year on the basis of assumptions used for purposes of Accounting Standards
Codification Topic 715), did not exceed the aggregate current value of the
assets of such Pension Plan. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of the Borrower, the Restricted Subsidiaries and their respective
ERISA Affiliates for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 of ERISA), when aggregated with such potential
liability for a complete withdrawal from all Multiemployer Plans, based on
information available pursuant to Section 101(l) of ERISA is zero. The Borrower,
each Restricted Subsidiary and each of their respective ERISA Affiliates is not
in material “default” (as defined in Section 4219(c)(5) of ERISA) with respect
to payments to a Multiemployer Plan. None of the Borrower or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA).
 
4.17           [Reserved].
 
4.18           Compliance with Laws. Except as disclosed on Schedule 4.18 or as
excused by the Bankruptcy Code, the Borrower and each Subsidiary is in
compliance with all applicable laws, including all orders and other restrictions
imposed by any Governmental Authority, in respect of the conduct of its business
and the ownership and operation of its properties (including compliance with all
applicable Environmental Laws), except where such failure to comply,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
 
4.19           Disclosure. None of the Initial DIP Budget, any other documents,
certificates or statements or any other written information (other than
financial projections (including financial estimates, budgets, forecasts and
other forward-looking information) and information of general economic or
industry-specific nature) furnished to any Agent or any Lender by or on behalf
of the Borrower or any Subsidiary in connection with the negotiation of or
pursuant to this Agreement or any other Credit Document or otherwise in
connection with the transactions contemplated hereby or thereby, when taken as a
whole, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which they were made
(after giving effect to all supplements theretofore provided); provided that,
with respect to financial projections, financial estimates, budgets, forecasts
and other forward-looking information, the Credit Parties represent only that
such information was prepared in good faith based upon estimates and assumptions
believed by the Credit Parties to be reasonable at the time such information is
so furnished (it being understood that such information is not a guarantee of
financial or other performance and actual results may differ therefrom and that
such differences may be material). There are no facts known to the Borrower or
any Subsidiary (other than matters of a general economic or industry-specific
nature) that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect and that have not been disclosed in such
documents, certificates, statements or other information.
 
4.20           Collateral Matters. (a) Subject to the entry of the Orders and
the terms thereof, the Pledge and Security Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral (as defined therein) and when financing statements in
appropriate form are filed in the applicable filing offices, the security
interest created under the Pledge and Security Agreement will constitute a fully
perfected security interest in all right, title and interest of the Credit
Parties in the Collateral (as defined therein) to the extent perfection can be
obtained by filing UCC financing statements, prior and superior in right to any
other Person, but subject to Permitted Liens.
 
 
 
65

 
 
 
 
(b)           Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in all the
applicable mortgagor’s right, title and interest in and to the Real Estate Asset
subject thereto and the proceeds thereof, and when the Mortgages have been filed
in the jurisdictions specified therein, the Mortgages will constitute fully
perfected security interests in all right, title and interest of the mortgagors
in the Real Estate Assets subject thereto and the proceeds thereof, prior and
superior in right to any other Person, but subject to the Permitted Liens.
 
(c)           Upon the recordation of the Intellectual Property Security
Agreements with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, and the filing of the financing
statements referred to in Section 4.20(a), the security interest created under
the Pledge and Security Agreement will constitute a fully perfected security
interest in all right, title and interest of the Credit Parties in the
Intellectual Property in which a security interest may be perfected by filing in
the United States Patent and Trademark Office or United States Copyright Office,
in each case prior and superior in right to any other Person, but subject to
Permitted Liens (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a security interest in such Intellectual Property acquired
by the Credit Parties after the Closing Date (the “After-Acquired Intellectual
Property”)).
 
(d)           Each Collateral Document, other than any Collateral Document
referred to in the preceding paragraphs of this Section 4.20, upon execution and
delivery thereof by the parties thereto and the making of the filings and taking
of the other actions provided for therein, will be effective under applicable
law to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a valid and enforceable security interest in the Collateral subject
thereto, and will constitute a fully perfected security interest in all right,
title and interest of the Credit Parties in the Collateral subject thereto to
the extent perfection may be achieved by making the filings and taking the other
actions provided for therein, prior and superior to the rights of any other
Person, except for rights secured by Permitted Liens.
 
4.21           Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act. None of
the Borrower or any of its Subsidiaries or any of their respective directors,
officers or, to the knowledge of the Borrower or any Subsidiary, employees,
agents or Affiliates is a Sanctioned Person or otherwise the subject of any
sanctions or economic embargoes administered or enforced by the US Department of
State or the US Department of Treasury (including OFAC), the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom or any other applicable sanctions
authority (collectively, “Sanctions”, and the associated laws, rules,
regulations and orders, collectively, “Sanctions Laws”). Each of the Borrower
and its Subsidiaries and their respective directors, officers, and, to the
knowledge of the Borrower or any Subsidiary, employees, agents or Affiliates is
in compliance, in all material respects, with (a) all Sanctions Laws, (b) the
United States Foreign Corrupt Practices Act of 1977, the Bribery Act 2010 of the
United Kingdom and any other applicable anti-bribery or anti-corruption laws,
rules, regulations and orders (collectively, “Anti-Corruption Laws”) and (c) the
PATRIOT Act and any other applicable terrorism and money laundering laws, rules,
regulations and orders. No part of the proceeds of the Loans will be used,
directly or indirectly, (i) for the purpose of financing any activities or
business of or with any Person or in any country or territory that at such time
is the subject of any Sanctions, (ii) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Law or (iii) in any manner that would result in the
violation of any Sanctions Laws applicable to any party hereto.
 
 
 
66

 
 
 
 
4.22           Communications Regulatory Matters.
 
(a)           Except as disclosed on Schedule 4.22, the businesses of the
Borrower and its Subsidiaries are being conducted in compliance with all
Communications Laws, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Borrower and the
Restricted Subsidiaries possess all Licenses required to conduct their
businesses in the ordinary course, and all such Licenses are in full force and
effect.
 
(b)           Except as disclosed on Schedule 4.22, there is no condition, event
or occurrence existing, nor, to the knowledge of the Borrower or any Subsidiary,
is there any proceeding being conducted or threatened by any Governmental
Authority, which would reasonably be expected to cause the termination,
revocation, forfeiture, suspension, cancellation, adverse modification or
non-renewal of any of the Licenses held by the Borrower or any Subsidiary, or
the imposition of any penalty or fine by any Governmental Authority with respect
to any such Licenses or the Borrower or any Subsidiary, in each case which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
(c)           Except as disclosed on Schedule 4.22, there is no (i) outstanding
decree, decision, judgment, or order that has been issued by the FCC or a State
PUC against the Borrower or any Subsidiary or any License held by the Borrower
or any Subsidiary or (ii) notice of violation, order to show cause, complaint,
investigation, inquiry or other administrative or judicial proceeding pending
or, to the knowledge of the Borrower or any Subsidiary, threatened by or before
the FCC or a State PUC against the Borrower, any Subsidiary or any License held
by the Borrower or any Subsidiary that, assuming an unfavorable decision, ruling
or finding, in the case of each of (i) or (ii) above, would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(d)           Except as disclosed on Schedule 4.22, each of the Borrower and the
Subsidiaries have filed with the FCC and State PUCs all necessary reports,
documents, instruments, information or applications required to be filed
pursuant to the Communications Laws, and have paid all fees, assessments and
other charges required to be paid pursuant to the Communications Laws, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(e)           Except (x) as has been obtained or will be obtained prior to the
Closing Date and (y) for Post-Petition filings with the SEC and applicable State
PUCs relating to the Credit Parties’ status as debtors and debtors-in-possession
under Chapter 11 of the Bankruptcy Code, no consent, approval, authorization,
order or waiver of, or filing with, the FCC, the State PUCs or any other
Governmental Authority is required under the Communications Laws to be obtained
or made by the Borrower or any Subsidiary for (i) the execution, delivery and
performance of this Agreement or the other Credit Documents or (ii) the
consummation of the Transactions.
 
 
 
67

 
 
 
 
4.23           Cases; Orders.
 
(a)           The Cases were commenced on the Petition Date in accordance with
applicable Laws and proper notice thereof was given for (i) the motion seeking
approval of the Credit Documents and the Interim Order and, when applicable,
Final Order, (ii) the hearing for the entry of the Interim Order, and (iii) the
hearing for the entry of the Final Order (provided that notice of the final
hearing will be given as soon as reasonably practicable after such hearing has
been scheduled).
 
(b)           After the entry of the Interim Order, and pursuant to and to the
extent permitted in the Interim Order and the Final Order, the Obligations will
constitute allowed administrative expense claims in the Cases having priority
over all administrative expense claims and unsecured claims against the Debtors
now existing or hereafter arising, of any kind whatsoever, including all
administrative expense claims of the kind specified in Sections 105, 326, 330,
331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114 or any other provision of
the Bankruptcy Code or otherwise, as provided under Section 364(c)(l) of the
Bankruptcy Code, subject to (i) the Carve-Out and (ii) the priorities set forth
in the Interim Order or Final Order, as applicable.
 
(c)           After the entry of the Interim Order and pursuant to and to the
extent provided in the Interim Order and the Final Order, the Obligations will
be secured by a valid and perfected Lien on all of the Collateral subject, as to
priority, to the extent set forth in the Interim Order or the Final Order.
 
(d)           The Interim Order (with respect to the period on and after entry
of the Interim Order and prior to entry of the Final Order) or the Final Order
(with respect to the period on and after entry of the Final Order), as the case
may be, is in full force and effect and has not been reversed, stayed (whether
by statutory stay or otherwise), vacated, or, without the Administrative Agent’s
and Requisite Lenders’ reasonable consent, modified or amended. The Credit
Parties are in compliance in all material respects with the Interim Order (with
respect to the period on and after entry of the Interim Order and prior to entry
of the Final Order) or the Final Order (with respect to the period on and after
entry of the Final Order).
 
(e)           Notwithstanding the provisions of Section 362 of the Bankruptcy
Code, and subject to the applicable provisions of the Interim Order or the Final
Order, as the case may be, upon the Termination Date (whether by acceleration or
otherwise) of any of the Obligations, the Administrative Agent, the Collateral
Agent and Lenders shall be entitled to immediate payment of such Obligations
and, subject to Section 8.1, to enforce the remedies provided for hereunder or
under applicable Laws, without further notice, motion or application to, hearing
before, or order from, the Bankruptcy Court.
 
SECTION 5.                                AFFIRMATIVE COVENANTS
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full in Cash, each Credit Party covenants and agrees with the Agents and the
Lenders that:
 
5.1           Financial Statements and Other Reports. The Borrower will deliver
to the Administrative Agent for distribution to the Lenders and, where
applicable, to the Lenders:
 
 
 
68

 
 
 
 
(a)           Annual Financial Statements. As soon as available, and in any
event within 75 days after the Petition Date, the consolidated balance sheet of
the Borrower and the Subsidiaries as of the end of Fiscal Year 2018 and the
related consolidated statements of operations, stockholders’ equity and cash
flows of the Borrower and the Subsidiaries for such Fiscal Year, setting forth
in each case in comparative form the corresponding figures for the previous
Fiscal Year, together with a report thereon of EisnerAmper LLP or an independent
registered public accounting firm of recognized national standing (which report
shall not contain any qualification, exception or emphasis as to the scope of
audit), and shall state that such consolidated financial statements present
fairly, in all material respects, the consolidated financial position of the
Borrower and its Subsidiaries as of the dates indicated and the consolidated
results of operations and cash flows of the Borrower and its Subsidiaries for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accounting firm in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;
 
(b)           Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year (and, with respect to the Fiscal Quarters ended March 31, 2019
and June 30, 2019, August 15, 2019), the consolidated balance sheet of the
Borrower and the Subsidiaries as of the end of such Fiscal Quarter and the
related consolidated statements of operations, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such Fiscal Quarter (in the case
of such statements of operations) and for the period from the beginning of the
then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, together with a Financial Officer Certification and an auditors
review letter with respect thereto in a form reasonably acceptable to the
Requisite Lenders or their advisors;
 
(c)           Monthly Financial Statements. As soon as available, and in any
event within eleven (11) Business Days after the end of each fiscal month, the
consolidated balance sheet of the Borrower and the Subsidiaries as of the end of
such fiscal month and the related consolidated statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal month (in the case of such statements of operations) and for the
period from the beginning of the then current Fiscal Year to the end of such
fiscal month, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of (or, in the case of the balance sheet,
as of the end of) the previous Fiscal Year, together with a Financial Officer
Certification with respect thereto and an associated monthly key performance
indices report for such fiscal month and a comparison of such financials against
the applicable projections provided pursuant to Section 3.1(l)(ii);
 
(d)           Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in GAAP or in the application thereof
since the date of the most recent balance sheet delivered pursuant to
Section 5.1(a), 5.1(b) or 5.1(c) (or, prior to the first such delivery, since
March 31, 2019), the consolidated financial statements of the Borrower delivered
pursuant to Section 5.1(a), 5.1(b) or 5.1(c) will differ in any material respect
from the consolidated financial statements that would have been delivered
pursuant to such Section had no such change occurred, then, together with the
first delivery of such financial statements after such change, one or more
statements of reconciliation specifying in reasonable detail the effect of such
change on such financial statements, including those for the prior period;
 
 
 
69

 

(e)           Notice of Default and Material Adverse Effect. Promptly upon any
officer of the Borrower or any Restricted Subsidiary obtaining knowledge of any
event or condition set forth below, a certificate of an Authorized Officer of
the Borrower setting forth the details of such event or condition and any action
the Borrower or any Restricted Subsidiary has taken, is taking or proposes to
take with respect thereto:
 
(i)             the occurrence of any Default or Event of Default; or
 
(ii)             any event or condition that has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
 
(f)           Notice of Adverse Proceedings. Promptly upon any officer of the
Borrower or any Restricted Subsidiary obtaining knowledge of (i) any Adverse
Proceeding that would reasonably be expected to have a Material Adverse Effect
or that in any manner questions the validity or enforceability of any of the
Credit Documents or otherwise involves any of the Credit Documents or (ii) any
material and adverse development in any Adverse Proceeding referred to in clause
(i) above, in each case where such development has not previously been disclosed
in writing by the Borrower to the Administrative Agent and the Lenders, a
certificate of an Authorized Officer of the Borrower setting forth the details
of such Adverse Proceeding or development;
 
(g)           Compliance Certificate. As soon as available, and in any event
within eleven (11) days after the end of each fiscal month, a Compliance
Certificate, duly executed by an Authorized Officer of the Borrower and
evidencing compliance with the covenants set forth in Section 6.7(a), (b) and
(c).
 
(h)           Employee Benefit Plans. (i) Promptly upon any officer of the
Borrower or any Restricted Subsidiary obtaining knowledge of the occurrence of
any ERISA Event or Foreign Plan Event, a written notice specifying the nature
thereof, what action the Borrower, any Restricted Subsidiary or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the IRS, the
Department of Labor, the PBGC or any other Governmental Authority with respect
thereto; and (ii) with reasonable promptness after written request by the
Administrative Agent, copies of (A) all material written notices received by the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event and (B) copies of
such other material documents or governmental reports or filings relating to any
Employee Benefit Plan with respect to which such ERISA Event has occurred as the
Administrative Agent or the Requisite Lenders may reasonably request in writing;
 
(i)           [Reserved];
 
(j)           Information Regarding Credit Parties and Collateral. Prompt
written notice of any change in (i) any Credit Party’s legal name, (ii) any
Credit Party’s form of organization, (iii) any Credit Party’s jurisdiction of
organization, (iv) the location of the chief executive office of any Credit
Party and (v) any Credit Party’s Federal Taxpayer Identification Number or state
organizational identification number;
 
(k)           Collateral Verification. At any time upon the reasonable request
of the Administrative Agent or the Requisite Lenders, completed Supplemental
Collateral Questionnaire executed by an Authorized Officer of the Borrower,
together with all attachments contemplated thereby;
 
 
 
70

 
 
 
 
(l)           Filed or Distributed Information. Promptly upon their becoming
available, copies of all regular and periodic reports and all registration
statements and prospectuses, if any, filed by the Borrower or any Restricted
Subsidiary with the SEC or any Governmental Authority performing similar
functions (it being understood and agreed that any filing of such documents with
the SEC or any other Governmental Authority that makes such documents publicly
available shall constitute delivery for purposes of this clause (l)) ;
 
(m)           [Reserved];
 
(n)           Other Information. Promptly after any request therefor, such other
information regarding the business, operations, assets, liabilities (including
contingent liabilities) and condition (financial or otherwise) of the Borrower
or any Subsidiary, or compliance with the terms of any Credit Document, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request;
 
(o)           Updated DIP Budget. No later than by 5:00 p.m. (New York City
time) on the first Wednesday of each month after the Closing Date (or, to the
extent such Wednesday is not a Business Day, the next Business Day thereafter),
a DIP Budget covering the period beginning on the first Business Day of the week
in which it is delivered and ending seven months after the Closing Date. Each
DIP Budget delivered after the Closing Date shall be subject to the consent of
the Requisite Lenders and no such DIP Budget shall be effective as the “Approved
Budget” until so approved;
 
(p)           Budget Variance Reports. No later than by 5:00 p.m. (New York City
time) on each Wednesday of every week (commencing with the first Wednesday after
the Closing Date) or, to the extent such day is not a Business Day, the next
Business Day thereafter, a Budget Variance Report (Compliance) and a Budget
Variance Report (Initial). Each such report shall be certified by the chief
financial officer of the Borrower as being prepared in good faith and fairly
presenting in all material respects the information set forth therein;
 
(q)           Additional Reports. No later than by 5:00 p.m. (New York City
time) on each Wednesday of every week (commencing with the first Wednesday
following the Closing Date) or, to the extent such Wednesday is not a Business
Day, the next Business Day thereafter, (i) a Critical Vendor Report and (ii) a
Telecommunications Supplier Payables Report;
 
(r)           Quality of Earnings Report. No later than thirty-five (35) days
after the Petition Date, a due diligence quality of earnings report prepared by
a “big-four” nationally recognized accounting firm or any other accounting firm
reasonably acceptable to the Requisite Lenders; and
 
(s)           Lingo Reports. No later than by 5:00 p.m. (New York City time) on
each Wednesday of every week (commencing with the second Wednesday following the
Closing Date) or, to the extent such Wednesday is not a Business Day, the next
Business Day thereafter, an updated Lingo Report.
 
 
 
71

 
 
 
 
The Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.1 or otherwise are being distributed through the Platform, any
document or notice that the Borrower has indicated contains Private-Side
Information will not be posted on the portion of the Platform that is designated
for Public Lenders. The Borrower agrees to clearly designate all information
provided to any Agent by or on behalf of any Credit Party that contains only
Public-Side Information, and by doing so shall be deemed to have represented
that such information contains only Public-Side Information. If the Borrower has
not indicated whether a document or notice delivered pursuant to this Section
5.1 contains Private-Side Information, the Administrative Agent reserves the
right to post such document or notice solely on the portion of the Platform that
is designated for Private Lenders.
 
Information required to be delivered pursuant to Section 5.1(a), 5.1(b) or
5.1(l) shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov or on the website of the Borrower at
http://www.fusionconnect.com, provided, in each case, that the Borrower has
notified the Administrative Agent that such information is available on such
website and, if requested by the Administrative Agent, shall have provided hard
copies to the Administrative Agent. Information required to be delivered
pursuant to this Section 5.1 may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with this Section 5.1. Each
Lender shall be solely responsible for timely accessing posted documents and
maintaining its copies of such documents.
 
5.2           Existence, Licenses, Etc. The Borrower and each Restricted
Subsidiary will at all times preserve and keep in full force and effect (a) its
existence and (b) all rights, franchises, licenses (including all Licenses) and
permits necessary for the ordinary conduct of the business of the Borrower and
the Restricted Subsidiaries; provided that (i) other than in the case of clause
(a) above with respect to the Borrower, the foregoing shall not apply to the
extent the failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (ii) the foregoing
shall not prohibit any transaction permitted under Section 6.8.
 
5.3           Payment of Taxes. In accordance with the Bankruptcy Code and
except as disclosed on Schedule 5.3 and subject to any required approval by the
Bankruptcy Court (it being understood that no Debtor shall be obligated to make
any payments hereunder that may, in its reasonable judgment, result in a
violation of any applicable law, including the Bankruptcy Code, without an order
of the Bankruptcy Court authorizing such payments), the Borrower and each
Subsidiary will pay all Taxes (in the case of any Debtor, solely to the extent
arising after the Petition Date) imposed upon it or any of its properties prior
to the time when any penalty or fine shall be incurred with respect thereto;
provided that no such Tax need be paid if (a) it is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted so
long as an adequate reserve or other appropriate provision, as shall be required
in conformity with GAAP, shall have been made therefor or (b) the failure to
make such payment would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
5.4           Maintenance of Properties. (a) The Borrower and each Restricted
Subsidiary will maintain or cause to be maintained in good repair, working order
and condition, ordinary wear and tear excepted, all properties used or useful in
the business of the Borrower and the Restricted Subsidiaries and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof, in each case except where the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
 
 
72

 
 
 
 
(b)           The Borrower and each Restricted Subsidiary will take all actions
reasonably necessary to protect and maintain all Intellectual Property used or
useful in the business of the Borrower and the Restricted Subsidiaries,
including (i) protecting the secrecy and confidentiality of the confidential
information and trade secrets of the Borrower and each Restricted Subsidiary by
having and enforcing a policy requiring all employees, consultants, licensees,
vendors and contractors to execute confidentiality agreements, (ii) taking all
actions reasonably necessary to ensure that none of the trade secrets of the
Borrower and any Restricted Subsidiary shall fall or has fallen into the public
domain and (iii) protecting the secrecy and confidentiality of the source code
of all computer software programs and applications owned or licensed by the
Borrower and any Restricted Subsidiary by having and enforcing a policy
requiring any licensees of such source code (including any licensees under any
source code escrow agreement) to enter into license agreements with appropriate
use and nondisclosure restrictions, except in each case where the failure to
take any such action, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
 
5.5           Insurance. The Borrower and the Restricted Subsidiaries will
maintain or cause to be maintained, with financially sound and reputable
insurance companies, such public liability insurance, third-party property
damage insurance, business interruption insurance and casualty insurance with
respect to liabilities, losses or damage in respect of the assets and businesses
of the Borrower and the Restricted Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in the same or similar businesses operating in the same or similar
locations, in each case in such amounts (with no greater risk retention),
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons. Without limiting the generality of the foregoing,
the Borrower and the Restricted Subsidiaries will maintain or cause to be
maintained, with financially sound and reputable insurance companies, flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the Flood Program, in each case in compliance
with any applicable regulations of the Board of Governors or other applicable
law. Each such policy of insurance maintained by or on behalf of the Credit
Parties shall (a) in the case of liability insurance policies (other than
workers’ compensation and other policies for which such endorsements are not
customary), name the Collateral Agent, for the benefit of the Secured Parties,
as an additional insured thereunder and (b) in the case of business interruption
and casualty insurance policies, contain a lender’s loss payable clause or
endorsement, reasonably satisfactory in form and substance to the Requisite
Lenders, that names the Collateral Agent, for the benefit of the Secured
Parties, as the lender’s loss payee thereunder, and shall provide that it shall
not be canceled or not renewed (i) by reason of nonpayment of premium upon not
less than 10 days’ prior written notice thereof by the insurer to the Collateral
Agent (giving the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason upon not less than 30 days’ (or such
shorter number of days as may be agreed to by the Requisite Lenders or as may be
the maximum number of days permitted by applicable law) prior written notice
thereof by the insurer to the Collateral Agent.
 
5.6           Books and Records; Inspections. The Borrower and each Restricted
Subsidiary will keep proper books of record and accounts in which full, true and
correct entries in conformity in all material respects with GAAP and applicable
law are made of all dealings and transactions in relation to its business and
activities. The Borrower and each Restricted Subsidiary will permit the
Administrative Agent or any Lender (pursuant to a request made through the
Administrative Agent) (or their authorized representatives, agents or advisors)
to visit and inspect any of its properties, to examine, copy and make extracts
from its financial and accounting records and to discuss its business,
operations, assets, liabilities (including contingent liabilities) and condition
(financial or otherwise) with its officers and independent registered public
accounting firm, all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested; provided,
that so long as no Default or Event of Default has occurred and is continuing
such visits and inspections to be limited to not more than one visit and
inspection for the Administrative Agent and all Lenders (coordinated through the
Administrative Agent) in any Fiscal Year.
 
 
 
73

 
 
 
 
5.7           Weekly Conference Calls. No less than once per week, the Borrower
shall make its senior management and its financial advisor available via
teleconference to discuss with the Lenders and their advisors the financial
position, cash flows, variances and operations of the Debtors (with a question
and answer session).
 
5.8           Compliance with Laws. Except as otherwise excused by the
Bankruptcy Code, the Borrower and each Restricted Subsidiary will comply with
all applicable laws (including all Environmental Laws and all orders of any
Governmental Authorities), except (a) in the case of Sanctions Laws, the PATRIOT
Act and other applicable anti-terrorism and money laundering laws and
Anti-Corruption Laws, where failure to comply, individually or in the aggregate,
is not material and (b) otherwise, where failure to comply, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
 
5.9           Environmental Matters. (a) Environmental Disclosure. The Borrower
will deliver to the Administrative Agent and the Lenders, promptly upon the
occurrence thereof, written notice describing in reasonable detail (i) any
material Release required to be reported to any Governmental Authority under any
applicable Environmental Laws, (ii) any remedial action taken by the Borrower,
any Restricted Subsidiary or any other Person in response to any Release of
Hazardous Materials Activities or any Environmental Liability that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect, (iii) the Borrower or any Restricted Subsidiary obtaining knowledge of
any occurrence or condition on any Material Real Estate Asset that would cause
any Facility or any part thereof to be subject to any material restrictions on
the ownership, occupancy, transferability or use thereof under any Environmental
Laws, and (iv) any Environmental Liability involving the Borrower or any
Restricted Subsidiary that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
 
(b)           Environmental Response. The Borrower will, and will cause each
Restricted Subsidiary to, take promptly any and all actions necessary to (i)
cure any violation of applicable Environmental Laws by the Borrower or any
Restricted Subsidiary that would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect and (ii) make an appropriate
response to any claim pursuant to Environmental Law against the Borrower or any
Restricted Subsidiary and discharge any obligations it may have to any Person
thereunder where failure to do so would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
5.10           Subsidiaries. If any Person becomes a Restricted Subsidiary of
the Borrower, the Borrower will, as promptly as practicable, and in any event
within 30 days (or such longer period as the Administrative Agent (acting at the
direction of the Requisite Lenders) may agree to in writing), notify the
Administrative Agent in writing thereof and cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Restricted Subsidiary (if such
Restricted Subsidiary is a Designated Subsidiary) and with respect to any Equity
Interests in or Indebtedness of such Restricted Subsidiary owned by any Credit
Party.
 
 
 
74

 
 
 
 
5.11           Additional Collateral. The Borrower will furnish to the
Administrative Agent prompt written notice of (a) the acquisition by any Credit
Party of any owned Real Estate Asset after the Closing Date, (b) the acquisition
by any Credit Party of After-Acquired Intellectual Property and (c) the
acquisition by any Credit Party of any other material assets (other than any
assets constituting Excluded Property) after the Closing Date, other than any
such assets constituting Collateral under the Collateral Documents in which the
Collateral Agent shall have a valid, legal and perfected security interest (with
the priority contemplated by the applicable Collateral Document) upon the
acquisition thereof. The Borrower will, as promptly as practicable and in any
event within 60 days (or such longer period as the Administrative Agent(acting
at the direction of the Requisite Lenders) may agree to in writing), cause the
requirements of clause (g) of the Collateral and Guarantee Requirement to be
satisfied with respect to such Material Real Estate Asset. With respect to
After-Acquired Intellectual Property, the Borrower will, as promptly as
practicable and in any event within 60 days (or such longer period as the
Administrative Agent (acting at the direction of the Requisite Lenders) may
agree to in writing), provide the Administrative Agent written notice thereof,
and, upon request of the Administrative Agent, such Borrower shall promptly
execute and deliver to the Administrative Agent the appropriate Intellectual
Property Security Agreements or such other actions as the Administrative Agent
reasonably deems appropriate under applicable Law to evidence or perfect its
Lien on any Intellectual Property Collateral, or otherwise to give effect to the
intent of this Agreement.
 
5.12           Further Assurances. Each Credit Party will execute any and all
further documents, financing statements, agreements and instruments, and take
any and all further actions (including the filing and recording of financing
statements, any necessary filings with the United States Patent and Trademark
Office and the United States Copyright Office (including with respect to
After-Acquired Intellectual Property) fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law, or that the
Administrative Agent, the Collateral Agent or the Requisite Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times (to the extent applicable, subject to the grace
periods set forth in Sections 5.10 and 5.11) or otherwise to effectuate the
provisions of the Credit Documents, all at the expense of the Credit Parties.
All such after-acquired assets (and any assets of a Restricted Subsidiary, as
defined in Section 5.10) shall automatically constitute fully perfected first
priority Liens on, and security interest in, all right, title and interest of
the Credit Parties, pursuant to and as described in Section 5.16 and the Interim
Order or the Final Order, as applicable. The Borrower will provide to the
Administrative Agent, the Collateral Agent or the Requisite Lenders, from time
to time upon request, evidence reasonably satisfactory to the Administrative
Agent, the Collateral Agent or the Requisite Lenders, as applicable, as to the
perfection and priority of the Liens created or intended to be created by the
Collateral Documents.
 
5.13           Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to obtain, within 30 days after the Petition Date, and
maintain continuously a public credit facility rating from each of Moody’s and
S&P in respect of the New-Money Loans (in each case, with no requirement as to
any minimum rating).
 
5.14           Use of Proceeds. (a) The Borrower and the other Restricted
Subsidiaries will use the proceeds of the Loans made hereunder solely for the
purposes set forth in Section 2.5 and in compliance with Section 4.15(b).
 
(b)           The Borrower will not request any Loans and no part of the
proceeds of the Loans will be used, directly or indirectly, (i) for the purpose
of financing any activities or business of or with any Person or in any country
or territory that at such time is the subject of any Sanctions, (ii) for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Law or (iii) in any
manner that would result in the violation of any Sanctions Laws applicable to
any party hereto.
 
 
 
75

 
 
 
 
5.15           Post-Closing Matters. The Credit Parties shall satisfy each of
the requirements set forth in Schedule 5.15 on or before the date specified in
Schedule 5.15 for each such requirement, or such later date as may be agreed to
by the Administrative Agent (acting on the written instructions of the Requisite
Lenders, acting reasonably (which may be by email)).
 
5.16           Priority of Liens. Each Credit Party hereby covenants, represents
and warrants that, upon entry of the Interim Order (and when applicable, the
Final Order), its Obligations hereunder and under the other Credit Documents:
 
(a)           pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all
times constitute an allowed superpriority claims pursuant to section 364(c)(1)
of the Bankruptcy Code payable from and having recourse to all prepetition and
post-petition property of the Credit Parties’ estates and all proceeds thereof
(other than Avoidance Actions, but, upon entry of the Final Order, including
Avoidance Proceeds), subject only to the Carve- Out to the extent provided in
the Interim Order or the Final Order, as applicable;
 
(b)           pursuant to Section 364(c)(2) of the Bankruptcy Code and subject
to the Carve-Out and the Senior Permitted Liens to the extent provided in the
Interim Order or Final Order, as applicable, shall be secured by a perfected
first priority Lien on all of the assets of the Credit Parties that are not
subject to (x) valid, perfected and non-avoidable liens as of the Petition Date,
or (y) valid Liens in existence as of the Petition Date that are perfected
subsequent to the Petition Date as permitted by Section 546(b) of the Bankruptcy
Code;
 
(c)           pursuant to section 364(d)(1) of the Bankruptcy Code and subject
to the Carve-Out and the Senior Permitted Liens to the extent provided in the
Interim Order or Final Order, as applicable, shall at all times be secured by a
valid, binding, continuing, enforceable, fully-perfected senior priming security
interest in and Lien upon all of the assets of each Credit Party to the extent
that such assets are subject to existing Liens that secure the obligations of
the applicable Credit Party under the Existing Debt Documents (subject to
Prepetition Permitted Prior Liens (as defined in the Interim Order and, when
entered, the Final Order) and any liens securing the claims of the Revolving
Lenders and the Issuing Banks (each as defined under the Existing First Lien
Credit Agreement) with respect to the Vector Subordinated Note Collateral (as
defined in the Interim Order and, when entered, the Final Order) arising under
the Existing First Lien Credit Agreement, any proceeds of which shall be applied
in a manner consistent with the Prepetition First Lien Credit Documents (as
defined in the Interim Order or the Final Order, as applicable));
 
(d)           pursuant to Section 364(c)(3) of the Bankruptcy Code and subject
to the Carve-Out and the Senior Permitted Liens to the extent provided in the
Interim Order or Final Order, shall be secured by a valid, binding, continuing,
enforceable, fully-perfected junior Lien on all of the assets of the Credit
Parties that are subject to (x) valid, perfected and non-avoidable Liens in
existence at the time of the commencement of the Cases (other than the Liens
securing the obligations under the Existing Debt Documents) or (y) valid Liens
(other than the Liens securing the obligations under the Existing Debt
Documents) in existence at the time of such commencement that are perfected
subsequent to such commencement as permitted by Section 546(b) of the Bankruptcy
Code, with the priority of the Liens in respect of the DIP Term Facility as set
forth in the Orders; and
 
(e)           for the avoidance of doubt, the Collateral shall exclude Avoidance
Actions, but shall, subject to entry of the Final Order, include Avoidance
Proceeds.
 
 
 
76

 
 
 
 
(f)           (i) Each Credit Party hereby confirms and acknowledges that,
pursuant to the Interim Order (and, when entered, the Final Order), the Liens in
favor of the Collateral Agent on behalf of and for the benefit of the Secured
Parties in all of the assets of the Credit Parties shall be created and (to the
extent the Interim Order (and, when entered, the Final Order) is effective to
perfect under local law) perfected without the recordation or filing in any land
records or filing offices of any Mortgage, assignment or similar instrument.
 
(g)           Each Credit Party further agrees that, upon the request of the
Administrative Agent, in the exercise of the Requisite Lenders’ reasonable
business judgment, such Credit Party shall execute and deliver to the
Administrative Agent, as soon as reasonably practicable following such request
but in any event within 30 days following such request (as may be extended by
the Administrative Agent, acting on the prior written instruction of the
Requisite Lenders), Mortgages in recordable form with respect to the Real Estate
Asset constituting Material Real Estate Asset and identified by the
Administrative Agent (acting at the direction of the Requisite Lenders) on terms
reasonably satisfactory to the Administrative Agent and the Requisite Lenders,
including any ancillary deliverables described in clause (g) of the definition
of Collateral and Guarantee Requirement.
 
In the event of a conflict between the terms and provisions of this Agreement or
any other Credit Document and any Order, the terms and provisions of the
applicable Order shall control.
 
5.17           [Reserved].
 
5.18           Bankruptcy Related Matters. The Borrower will and will cause each
of the Guarantors and Restricted Subsidiaries to:
 
(a)           cause all proposed (i) “first day” orders, (ii) “second day”
orders, (iii) orders related to or affecting the Loans, the Existing Debt and
the Credit Documents, any other financing or use of Cash Collateral, any sale or
other disposition of Collateral outside the ordinary course, cash management,
adequate protection, any plan of reorganization and/or any disclosure statement
related thereto, (iv) orders concerning the financial condition of the Borrower
or any of its Subsidiaries or other Indebtedness of the Credit Parties or
seeking relief under section 363, 365, 1113 or 1114 of the Bankruptcy Code or
section 9019 of the Federal Rules of Bankruptcy Procedure, (v) orders
authorizing additional payments to critical vendors and (vi) orders establishing
procedures for administration of the Cases or approving significant transactions
submitted to the Bankruptcy Court, in each case, proposed by the Debtors to be
in accordance with and permitted by the terms of this Agreement and reasonably
acceptable to the Requisite Lenders (and (i) with respect to any provision that
affects the rights or duties of any Agent, the Administrative Agent and (ii)
with respect to any orders described in clause (v) above, acceptable to the
Requisite Lenders in their sole discretion) in all respects, it being understood
and agreed that the forms of orders approved by the Requisite Lenders (and with
respect to any provision that affects the rights or duties of any Agent, the
Administrative Agent) prior to the Petition Date are in accordance with and
permitted by the terms of this Agreement and are reasonably acceptable in all
respects;
 
(b)           comply in all material respects with each order entered by the
Bankruptcy Court in connection with the Cases;
 
 
 
77

 
 
 
 
(c)           comply in a timely manner with their obligations and
responsibilities as debtors-in-possession under the Bankruptcy Code, the
Bankruptcy Rules, the Interim Order and the Final Order, as applicable, and any
other order of the Bankruptcy Court;
 
(d)           promptly upon the Administrative Agent’s written request (acting
at the direction of the Requisite Lenders), each Credit Party shall provide the
Administrative Agent with copies of any informational packages provided to
potential bidders, draft agency agreements, purchase agreements, status reports,
and updated information related to the sale or any other transaction and copies
of any such bids and any updates, modifications or supplements to such
information and materials;
 
(e)           provide the Administrative Agent and the Lenders with reasonable
access to non-privileged information (including historical information) and
relevant personnel regarding strategic planning, cash and liquidity management,
operational and restructuring activities, in each case subject to customary
confidentiality restrictions;
 
(f)           deliver to counsel to the Ad Hoc Group of Term Lenders and to
counsel to the Administrative Agent (to the extent practicable) promptly as soon
as available but no later than two (2) Business Days prior to filing, copies of
all proposed non-ministerial or administrative pleadings, motions, applications,
orders, financial information and other documents to be filed by or on behalf of
the Credit Parties with the Bankruptcy Court in the Cases, or distributed by or
on behalf of the Credit Parties to any official or unofficial committee
appointed or appearing in the Cases or any other party in interest, and shall
consult in good faith with the Requisite Lenders’ advisors regarding the form
and substance of any such document; and
 
(g)           if not otherwise provided through the Bankruptcy Court’s
electronic docketing system, as soon as available, deliver to the Administrative
Agent (for distribution to the Lenders) and to counsel to the Administrative
Agent and Lenders promptly as soon as available, copies of all final pleadings,
motions, applications, orders, financial information and other documents filed
by or on behalf of the Credit Parties with the Bankruptcy Court in the Cases, or
distributed by or on behalf of the Credit Parties to any official or unofficial
committee appointed or appearing in the Cases.
 
SECTION 6.                                NEGATIVE COVENANTS
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full in Cash, each Credit Party covenants and agrees with the Agents and the
Lenders that:
 
6.1           Indebtedness. Neither the Borrower nor any Restricted Subsidiary
will, directly or indirectly, incur or remain liable with respect to any
Indebtedness, except:
 
(a)           Indebtedness created under the Credit Documents;
 
(b)           Indebtedness of the Borrower or any Restricted Subsidiary owing to
the Borrower or any Restricted Subsidiary; provided that (i) such Indebtedness
shall not have been transferred to any Person other than the Borrower or any
Restricted Subsidiary, (ii) such Indebtedness shall be evidenced by the
Intercompany Note, and, if owing to a Credit Party, shall have been pledged
pursuant to the Pledge and Security Agreement, (iii) such Indebtedness owing by
a Credit Party to a Restricted Subsidiary that is not a Credit Party shall be
unsecured and subordinated in right of payment to the payment in full in Cash of
the Obligations pursuant to the terms of the Intercompany Indebtedness
Subordination Agreement and (iv) such Indebtedness is permitted as an Investment
under Section 6.6(d);
 
 
 
78

 
 
 
 
(c)           [Reserved];
 
(d)           Indebtedness existing on the date hereof and set forth on
Schedule 6.1;
 
(e)           Indebtedness of the Credit Parties under the Existing Debt
Documents;
 
(f)           (i) Indebtedness of the Borrower or any Restricted Subsidiary (A)
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets of the Borrower or any Restricted Subsidiary, including Capital
Lease Obligations, provided that such Indebtedness is incurred prior to such
acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets, or (B) assumed in
connection with the acquisition of any fixed or capital assets of the Borrower
or any Restricted Subsidiary, provided, in the case of this clause (i), that at
the time of incurrence of such Indebtedness, the aggregate principal amount of
Indebtedness then outstanding under this clause (i), together with the aggregate
principal amount of Capital Lease Obligations outstanding under Section 6.1(n),
shall not exceed $100,000;
 
(g)           Indebtedness of the Canadian Subsidiaries owing to any Debtor
consisting of intercompany balances arising out of, or relating to the provision
of, shared services provided consistent with past practice (and not resulting
from the advance of Cash or Cash Equivalents);
 
(h)           [reserved];
 
(i)           [reserved];
 
(j)           [reserved];
 
(k)           Indebtedness in respect of netting services, overdraft protections
and otherwise arising from treasury, depository and cash management services or
in connection with any automated clearing-house transfers of funds, overdraft or
any similar services, in each case in the ordinary course of business;
 
(l)           Indebtedness in respect of letters of credit, bank guarantees and
similar instruments issued for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of business supporting obligations of the
Borrower or any Restricted Subsidiary (i) under workers’ compensation,
unemployment insurance, health, disability or other employee benefits and other
social security laws and (ii) under bids, trade contracts, leases (other than
Capital Lease Obligations), supply and service agreements with vendors,
statutory obligations, surety, litigation and appeal bonds, performance bonds
and obligations of a like nature;
 
(m)           [reserved];
 
 
 
79

 
 
 
 
(n)           Capital Lease Obligations arising under any Sale/Leaseback
Transaction incurred in compliance with Section 6.9, provided that at the time
of the consummation of such Sale/Leaseback Transaction, (i) the aggregate
principal amount of Indebtedness then outstanding under this clause (n) shall
not exceed $50,000 and (ii) the aggregate principal amount of Indebtedness then
outstanding under this clause (n), together with the aggregate principal amount
of Indebtedness outstanding under Section 6.1(f), shall not exceed $100,000;
 
(o)           other Indebtedness of the Borrower or any Restricted Subsidiary in
the aggregate principal amount not to exceed $1,500,000 at any time outstanding;
 
(p)           [reserved];
 
(q)           [reserved];
 
(r)           Indebtedness consisting of the financing of insurance premiums or
take or pay obligations contained in supply arrangements that do not constitute
Guarantees, in each case, incurred in the ordinary course of business, in each
case of this clause (r) consistent with the Approved Budget; and
 
(s)           to the extent constituting Indebtedness, all premiums (if any),
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in this Section 6.1.
 
6.2           Liens. Neither the Borrower nor any Restricted Subsidiary will,
directly or indirectly, incur or permit to exist any Lien on or with respect to
any asset of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired or licensed, or assign or sell any income, profits or
revenues (including accounts receivable and royalties) or rights in respect of
any thereof, except:
 
(a)           Liens created under the Credit Documents or the Orders;
 
(b)           Permitted Encumbrances;
 
(c)           any Lien on any asset of the Borrower or any Restricted Subsidiary
securing obligations under the Existing Debt Documents and Liens existing on the
date hereof and set forth on Schedule 6.2;
 
(d)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Restricted Subsidiary; provided that (i) such Liens
secure only Indebtedness outstanding under Section 6.1(f) and obligations
relating thereto not constituting Indebtedness and (ii) such Liens shall not
apply to any other asset of the Borrower or any Restricted Subsidiary, other
than to proceeds and products of, and after-acquired property that is affixed or
incorporated into, the assets covered by such Liens;
 
(e)           [Reserved];
 
(f)           [Reserved]
 
(g)           [Reserved];
 
(h)           [Reserved];
 
 
 
80

 
 
 
 
(i)           [Reserved];
 
(j)           in the case of (i) any Restricted Subsidiary that is not a wholly
owned Subsidiary or (ii) the Equity Interests in any Person that is not a
Restricted Subsidiary, any encumbrance, restriction or other Lien, including any
put and call arrangements, related to the Equity Interests in such Restricted
Subsidiary or such other Person set forth (A) in its Organizational Documents or
any related joint venture, shareholders’ or similar agreement, in each case so
long as such encumbrance or restriction is applicable to all holders of the same
class of Equity Interests or is otherwise of the type that is customary for
agreements of such type or (B) in the case of clause (ii) above, in any
agreement or document governing Indebtedness of such Person;
 
(k)           [reserved];
 
(l)           [reserved];
 
(m)           nonexclusive outbound licenses of Intellectual Property and leases
or subleases of equipment or real property, in each case granted by the Borrower
or any Restricted Subsidiary in the ordinary course of business that do not
materially detract from the value of the affected asset or interfere with the
ordinary conduct of business of the Borrower or any Restricted Subsidiary;
 
(n)           any Lien in favor of the Borrower or any Restricted Subsidiary
(other than Liens on assets of any Credit Party in favor of a Restricted
Subsidiary that is not a Credit Party);
 
(o)           [reserved];
 
(p)           In each case consistent with the Approved Budget, (i) deposits
made in the ordinary course of business to secure obligations to insurance
carriers providing casualty, liability or other insurance to the Borrower and
the Restricted Subsidiaries and (ii) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;
 
(q)           Cash deposits not to exceed $500,000 at any time securing letters
of credit, bank guarantees and similar instruments issued in currencies other
than Dollars;
 
(r)           Liens on the Collateral granted to provide adequate protection
pursuant to the Interim Order (and, when entered, the Final Order); and
 
(s)           other Liens securing Indebtedness or other obligations; provided
that the aggregate outstanding amount of Indebtedness and other obligations
secured by Liens permitted by this clause (s) shall not exceed $500,000.
 
Notwithstanding anything to the contrary herein, the Borrower shall (i) not
permit any Canadian Subsidiary to, directly or indirectly, incur or permit to
exist any Lien on or with respect to any of its assets, whether now owned or
hereafter acquired or licensed, or assign or sell any income, profits or
revenues (including accounts receivable and royalties) or rights in respect of
any thereof and (ii) not incur or permit to exist any Lien on or with respect to
any of its assets or any asset of any of its Subsidiaries that do not constitute
Collateral, in each case other than Liens existing on the Petition Date and
described on Schedule 6.2 hereto.
 
 
 
81

 
 
 
 
6.3           No Further Negative Pledges. Neither the Borrower nor any
Restricted Subsidiary will, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of the Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its assets, whether now
owned or hereafter acquired, to secure any Obligations; provided that the
foregoing shall not apply to (a) restrictions and conditions imposed by law or
by any Credit Document or the Orders, (b) [reserved], (c) in the case of any
Restricted Subsidiary that is not a wholly owned Subsidiary or the Equity
Interests in any Person that is not a Restricted Subsidiary, restrictions and
conditions imposed by the Organizational Documents of such Restricted Subsidiary
or such other Person or any related joint venture, shareholders’ or similar
agreement, provided, in each case, that such restrictions and conditions apply
only to such Restricted Subsidiary and to any Equity Interests in such
Restricted Subsidiary or to the Equity Interests in such other Person, as
applicable, (d) restrictions and conditions imposed by any agreement or document
governing secured Indebtedness permitted by Section 6.1(f) or 6.1(n) or
governing Liens permitted by Section 6.2(d), 6.2(p)(i) or 6.2(q) or by clause
(c), (d) or (m) of the definition of “Permitted Encumbrances”; provided that
such restrictions and conditions apply only to the assets securing such
Indebtedness or subject to such Liens, (e) [reserved], (f) [reserved], (g)
[reserved], (h) restrictions and conditions imposed by customary provisions in
leases, licenses and other agreements restricting the assignment thereof or, in
the case of any lease or license, permitting to exist any Lien on the assets
leased or licensed thereunder, and (i) customary restrictions in respect of
Intellectual Property contained in nonexclusive licenses or sublicenses of, or
other grants of rights to use or exploit, such Intellectual Property. Nothing in
this Section 6.3 shall be deemed to modify the requirements set forth in the
definition of the term “Collateral and Guarantee Requirement” or the obligations
of the Credit Parties under Sections 5.10, 5.11 or 5.12 or under the Collateral
Documents.
 
6.4           Restricted Payments. Neither the Borrower nor any Restricted
Subsidiary will declare or pay or make, or agree to declare or pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that any Restricted Subsidiary may
declare and pay dividends or make other distributions with respect to its
capital stock, partnership or membership interests or other similar Equity
Interests, and declare and make other Restricted Payments in respect of its
Equity Interests, in each case ratably to the holders of such Equity Interests
(or, if not ratably, on a basis more favorable to the Borrower and the
Restricted Subsidiaries).
 
6.5           Restrictions on Subsidiary Distributions. Neither the Borrower nor
any Restricted Subsidiary will, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Restricted Subsidiary (a) to pay
dividends or make other distributions on its Equity Interests owned by the
Borrower or any Restricted Subsidiary, (b) to repay or prepay any Indebtedness
owing by such Restricted Subsidiary to the Borrower or any Restricted
Subsidiary, (c) to make loans or advances to the Borrower or any Restricted
Subsidiary or to Guarantee the Obligations or (d) to transfer, lease or license
any of its assets to the Borrower or any Restricted Subsidiary; provided that
the foregoing shall not apply to (i) restrictions and conditions imposed by law
or by any Credit Document, (ii) restrictions and conditions existing on the date
hereof identified on Schedule 6.5, (iii) in the case of any Restricted
Subsidiary that is not a wholly owned Subsidiary of the Borrower or, in the case
of restrictions and conditions referred to in clause (d) above, the Equity
Interests in any Person that is not a Restricted Subsidiary, restrictions and
conditions imposed by agreements and documents governing Indebtedness of such
Restricted Subsidiary or such Person or its Organizational Documents or any
related joint venture, shareholders’ or similar agreement, provided that such
restrictions and conditions apply only to such Restricted Subsidiary or, in the
case of restrictions and conditions referred to in clause (d) above, to any
Equity Interests in such Restricted Subsidiary or such other Person, as
applicable, (iv) in the case of restrictions and conditions referred to clause
in (d) above, restrictions and conditions imposed by any agreement relating to
secured Indebtedness permitted by Section 6.1(n) or governing Liens permitted by
Section 6.2(d), 6.2(p)(i) or 6.2(q) or by clause (c), (d) or (m) of the
definition of “Permitted Encumbrances”, provided that such restrictions and
conditions apply only to the assets securing such Indebtedness or subject to
such Liens, (v) [reserved], (vi) [reserved], (vii) [reserved], (viii) in the
case of restrictions and conditions referred to in clause (d) above,
restrictions and conditions imposed by customary provisions in leases, licenses
and other agreements restricting the assignment thereof or, in the case of any
lease or license, permitting to exist any Lien on the assets leased or licensed
thereunder, and (ix) restrictions on cash or deposits or net worth imposed by
customers, suppliers or landlords under agreements entered into in the ordinary
course of business, (x) in the case of restrictions and conditions referred to
in clause (d) above, customary restrictions in respect of Intellectual Property
contained in licenses or sublicenses of, or other grants of rights to use or
exploit, such Intellectual Property. Nothing in this Section 6.5 shall be deemed
to modify the requirements set forth in the definition of the term “Collateral
and Guarantee Requirement” or the obligations of the Credit Parties under
Sections 5.10, 5.11 or 5.12 or under the Collateral Documents.
 
 
 
82

 
 
 
 
6.6           Investments. Neither the Borrower nor any Restricted Subsidiary
will purchase or acquire (including pursuant to any merger or consolidation with
any Person that was not a wholly owned Restricted Subsidiary of the Borrower
prior thereto), hold, make or otherwise permit to exist any Investment in any
other Person, or make any Acquisition, except:
 
(a)           Investments in Cash and Cash Equivalents in accordance with the
Approved Budget;
 
(b)           Investments existing on the date hereof that are set forth on
Schedule 6.6 in accordance with the Approved Budget (but not any additions
thereto (including any capital contributions) made after the date hereof);
 
(c)           Investments by the Borrower and the Restricted Subsidiaries in
Equity Interests in their Restricted Subsidiaries; provided that (i) such
investees are Restricted Subsidiaries and Debtors prior to such Investments,
(ii) any such Equity Interests held by a Credit Party shall be pledged in
accordance with the requirements of the definition of the term “Collateral and
Guarantee Requirement”, (iii) the aggregate amount of such Investments by the
Credit Parties in, and loans and advances under clause (d) below by the Credit
Parties to Restricted Subsidiaries that are not Credit Parties and Debtors
(excluding all such Investments, loans, advances and Guarantees existing on the
date hereof and permitted by clause (b) above) shall not exceed $5,500,000 at
any time outstanding (provided that such Investments, loans and advances shall
be made solely for the purpose of paying taxes owed by the Canadian
Subsidiaries) and (iv) any such Investments shall be consistent with the
Approved Budget;
 
(d)           loans or advances made by the Borrower or any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary; provided that (i) the
Indebtedness resulting therefrom is permitted by Section 6.1(b) and (ii) the
amount of such loans and advances made by the Credit Parties to Restricted
Subsidiaries that are not Credit Parties shall be subject to the limitation set
forth in clause (c) above;
 
(e)           [reserved];
 
(f)           (i) Investments received in satisfaction or partial satisfaction
of obligations thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business and in accordance with the Approved Budget  of the Borrower
and the Restricted Subsidiaries;
 
 
 
83

 
 
 
 
(g)           Investments made as a result of the receipt of noncash
consideration from any Disposition of any asset in compliance with Section 6.8;
 
(h)           [reserved];
 
(i)           Investments in the form of Hedge Agreements permitted under
Section 6.12;
 
(j)           payroll, travel and similar advances to directors, officers,
employees and consultants of the Borrower or any Restricted Subsidiary to cover
matters that are expected at the time of such advances to be treated as expenses
of the Borrower or such Restricted Subsidiary for accounting purposes and that
are made in the ordinary course of business and in accordance with the Approved
Budget;
 
(k)           [reserved];
 
(l)           [reserved];
 
(m)           [reserved];
 
(n)           [reserved];
 
(o)           any other Investments made after the Closing Date in an amount not
to exceed $250,000 in the aggregate;
 
(p)           [reserved];
 
(q)           In each case consistent with the Approved Budget, Investments in
the ordinary course of business consisting of (i) endorsements for collection or
deposit and (ii) customary trade arrangements with customers; and
 
(r)           Guarantees of obligations of the Borrower or any Restricted
Subsidiary in respect of leases (other than Capital Lease Obligations) of any
Credit Party entered into in the ordinary course of business.
 
Notwithstanding anything to the contrary in this Section 6.6, neither the
Borrower nor any Restricted Subsidiary shall make any Investment that results in
or facilitates in any manner any Restricted Payment not permitted under Section
6.4.
 
6.7           Financial Covenants.
 
(a)           The Borrower will not permit, in each case with respect to each
Budget Test Period as of the last day thereof, beginning with the Budget Test
Period applicable to the first Budget Variance Report (Compliance) required to
be delivered after the Closing Date, (i) the negative variance as set forth in
the Budget Variance Report (Compliance) of the aggregate receipts of the Credit
Parties to exceed (x) for the Budget Test Period ending June 9, 2019 (and for
the first tested Budget Test Period after a new DIP Budget has become the
Approved Budget pursuant to Section 5.1(o)): 10%, (y) for the Budget Test Period
ending June 16, 2019 (and for the second tested Budget Test Period after a new
DIP Budget has become the Approved Budget pursuant to Section 5.1(o)): 7.5% and,
(z) for any other Budget Test Period: 5.0% and (ii) the positive variance as set
forth in the Budget Variance Report (Compliance) of the aggregate operating
disbursements (excluding professional fees and expenses) made by the Credit
Parties to exceed (x) for the Budget Test Period ending June 9, 2019 (and for
the first tested Budget Test Period after a new DIP Budget has become the
Approved Budget pursuant to Section 5.1(o)): 10%, (y) for the Budget Test Period
ending June 16, 2019 (and for the second tested Budget Test Period after a new
DIP Budget has become the Approved Budget pursuant to Section 5.1(o)): 7.5% and,
(z) for any other Budget Test Period: 5.0%.
 
 
 
84

 
 
 
 
(b)           The Borrower will not permit, for any cumulative period beginning
with June 1, 2019 and ending on the last day of any fiscal month (beginning with
the period ending on June 30, 2019), EBITDA to be lower by more than the EBITDA
Variance Percentage compared to EBITDA projected for such period in the
projections delivered pursuant to Section 3.1(l)(ii)
 
(c)           The Borrower will not permit, for any fiscal month (beginning with
the fiscal month ending on June 30, 2019), Monthly Recurring Revenue to be lower
by more than the Monthly Recurring Revenue Variance Percentage compared to
Monthly Recurring Revenue projected for such fiscal month in the projections
delivered pursuant to Section 3.1(l)(ii).
 
6.8           Fundamental Changes; Disposition of Assets; Equity Interests of
Subsidiaries. (a) Neither the Borrower nor any Restricted Subsidiary will merge
or consolidate with or into any other Person (including, in each case, pursuant
to a Delaware LLC Division), or liquidate, wind-up or dissolve (or suffer any
liquidation or dissolution), and neither the Borrower nor any Restricted
Subsidiary shall Dispose (whether in one transaction or in a series of
transactions) of assets that represent all or substantially all of the assets of
the Borrower and the Restricted Subsidiaries, on a consolidated basis, except
that:
 
(i)             any Person may merge into the Borrower in a transaction in which
the Borrower is the surviving Person;
 
(ii)             any Person (other than the Borrower) may merge or consolidate
with or into any Restricted Subsidiary in a transaction in which the surviving
entity is a Restricted Subsidiary (and if any party to such merger or
consolidation is a Guarantor Subsidiary, the surviving Person is a Guarantor
Subsidiary);
 
(iii)             any Restricted Subsidiary may merge or consolidate with or
into any Person (other than the Borrower) or any Restricted Subsidiary may
liquidate or dissolve, in each case, in connection with a sale of all or
substantially all of the assets of the Debtors approved by the Bankruptcy Court
or in connection with the sale of all or substantially all of the assets of one
or more Canadian Subsidiaries approved by the Canadian Bankruptcy Court, in each
case to the extent permitted pursuant to Section 6.8(b);
 
(iv)             [reserved]; and
 
(v)             any Credit Party (other than the Borrower) may Dispose of all or
substantially all of its assets to the Borrower or to another Credit Party;
 
provided that, in the case of clauses (i) and (ii) above, any such merger or
consolidation shall not be permitted unless it, and each Investment resulting
therefrom, is also permitted under Section 6.6.
 
 
 
85

 
 
 
 
(b)           Neither the Borrower nor any Restricted Subsidiary will Dispose
of, or exclusively license, any asset, including any Equity Interest, owned by
it, except:
 
(i)             Dispositions, in each case consistent with the Budget, of (A)
inventory and obsolete, worn out or surplus equipment in the ordinary course of
business, (B) leasehold improvements to landlords pursuant to the terms of
leases in respect of any Leasehold Property and (C) Cash and Cash Equivalents;
 
(ii)             Dispositions, and exclusive licenses, to any Credit Party;
 
(iii)             Investments made in compliance with Sections 6.6 and 6.10;
 
(iv)             Dispositions of accounts receivable in connection with the
compromise or collection thereof in the ordinary course of business consistent
with the Approved Budget and not as part of any accounts receivables financing
transaction;
 
(v)             [Reserved];
 
(vi)             leases and licenses entered into by the Borrower or any
Restricted Subsidiary prior to the Petition Date as a licensor or lessor in the
ordinary course of business, provided that such leases or license do not
adversely affect in any material respect the value of the properties subject
thereto (including the value thereof as Collateral) or interfere in any material
respect with the ordinary conduct of business of the Borrower or any Restricted
Subsidiary;
 
(vii)             any casualty or other insured damage to, or the taking under
the power of eminent domain or by condemnation or similar proceeding of any
assets of the Borrower or any Restricted Subsidiary;
 
(viii)             Disposition of the Equity Interests in the Canadian
Subsidiaries, or all or substantially all assets of any Canadian Subsidiary, in
each case approved by the Bankruptcy Court (in the case of a Disposition of the
Equity Interests in the Canadian Subsidiaries) or the Canadian Bankruptcy Court
(in the case of a Disposition of all or substantially all assets of a Canadian
Subsidiary), as applicable, and the Requisite Lenders and provided for and made
in accordance with the Restructuring Support Agreement; provided that the Net
Proceeds thereof shall be applied as required by Section 2.13, subject to
Section 2.13(h);
 
(ix)             Dispositions of all or substantially all of the assets of the
Debtors as approved by the Bankruptcy Court pursuant to the “Sale Transaction”
(as defined in the Restructuring Support Agreement) made in accordance with the
Restructuring Support Agreement; provided that the Net Proceeds thereof shall be
applied as required by Section 2.13, subject to Section 2.13(h); and
 
 
 
86

 
 
 
 
(x)             other Dispositions of assets that are not permitted by any other
clause of this Section 6.8(b), provided that the aggregate Net Proceeds thereof
shall not exceed $250,000.
 
(c)           Notwithstanding anything to the contrary set forth herein, (i)
neither the Borrower nor any Restricted Subsidiary will sell, transfer or
otherwise dispose of any Equity Interests in any Restricted Subsidiary unless
(A) such Equity Interests constitute all the Equity Interests in such Restricted
Subsidiary held by the Borrower and the Restricted Subsidiaries and
(B) immediately after giving effect to such transaction, the Borrower and the
Restricted Subsidiaries shall otherwise be in compliance with Section 6.6 and
(ii) no Restricted Subsidiary will issue any additional Equity Interests in such
Restricted Subsidiary other than (A) to the Borrower or any Restricted
Subsidiary in compliance with Section 6.4, (B) directors’ qualifying shares and
(C) other nominal amounts of Equity Interests that are required to be held by
other Persons under applicable law.
 
(d)           The Borrower will not permit any Person other than the Borrower,
or one or more of its Restricted Subsidiaries that is not a CFC or CFC Holding
Company, to own any Equity Interests in any Restricted Subsidiary that is a
Domestic Subsidiary (other than any Domestic Subsidiary that itself is a CFC
Holding Company).
 
6.9           Sales and Leasebacks. Neither the Borrower nor any Restricted
Subsidiary will enter into any Sale/Leaseback Transaction.
 
6.10           Transactions with Affiliates. Neither the Borrower nor any
Restricted Subsidiary will, directly or indirectly, enter into or permit to
exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of the Borrower or
such Restricted Subsidiary on terms that are less favorable to the Borrower or
such Restricted Subsidiary, as the case may be, than those that would prevail in
an arm’s-length transaction with unrelated third parties; provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Credit Parties not involving any other Affiliate, (b) [reserved], (c)
[reserved], (d) compensation and indemnification arrangements for directors,
officers, employees and consultants of the Borrower or any Restricted Subsidiary
entered into in the ordinary course of business in accordance with the Approved
Budget (including, for the avoidance of doubt, grants of stock options, stock
purchase rights, stock exchange rights or other equity-based awards to
directors, employees and officers and any “key-man” insurance policy maintained
by a Credit Party), (e) loans and advances permitted under Section 6.6(j), (f)
the Transactions and the payment of fees and expenses in connection with the
consummation of the Transactions and (g) the transactions set forth on
Schedule 6.10 in accordance with the Approved Budget (without giving effect to
any amendment, restatement, supplement or other modification thereto after the
Petition Date that could reasonably be expected to be adverse in any material
respect to the Lenders).
 
6.11           Conduct of Business. Neither the Borrower nor any Restricted
Subsidiary will engage in any business other than the businesses engaged in by
the Borrower and the Restricted Subsidiaries on the Petition Date.
 
6.12           Hedge Agreements. Neither the Borrower nor any Restricted
Subsidiary will enter into any Hedge Agreement, except (a) Hedge Agreements
entered into to hedge or mitigate risks to which the Borrower or any Restricted
Subsidiary has actual exposure (other than in respect of Equity Interests or
Indebtedness of the Borrower or any Restricted Subsidiary) and (b) Hedge
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Restricted Subsidiary.
 
 
 
87

 
 
 
 
6.13           Amendments or Waivers of Organizational Documents and Certain
Agreements. Neither the Borrower nor any Restricted Subsidiary will agree to any
amendment, restatement, supplement or other modification to, or waiver of any of
its rights under, (a) its Organizational Document, (b) any certificate of
designation or other agreement or instrument governing or evidencing the
Holcombe Preferred Stock or (c) any agreement or instrument governing or
evidencing any Indebtedness, in each case, to the extent such amendment,
modification or waiver could reasonably be expected to be adverse in any
material respect to the Lenders.
 
6.14           Fiscal Year. Neither the Borrower nor any Restricted Subsidiary
will change its Fiscal Year to end on a date other than December 31.
 
6.15           Additional Matters. Without the Requisite Lenders’ prior written
consent, neither the Borrower nor any Restricted Subsidiary (in the case of
clauses (a), (b) and (f) below, limited to Restricted Subsidiaries that are
Debtors under the Cases) will, directly or indirectly:
 
(a)           enter into any agreement to return any of its inventory to any of
its creditors for application against any pre-petition Indebtedness,
pre-petition trade payables or other pre-petition claims under Section 546(c) of
the Bankruptcy Code or allow any creditor to take any setoff or recoupment
against any of its pre-petition Indebtedness, pre-petition trade payables or
other pre-petition claims based upon any such return pursuant to Section
553(b)(1) of the Bankruptcy Code or otherwise if, after giving effect to any
such agreement, setoff or recoupment, the aggregate amount applied to
pre-petition Indebtedness, pre-petition trade payables and other pre-petition
claims subject to all such agreements, setoffs and recoupments since the
Petition Date would exceed $500,000;
 
(b)           incur, create, assume, suffer to exist or permit any other
superpriority administrative claim which is pari passu with or senior to the
claim of the Administrative Agent or the Lenders against the Debtors;
 
(c)           assert or prosecute any claim or cause of action against any of
the Secured Parties (in their capacities as such), unless such claim or cause of
action is in connection with the enforcement of the Credit Documents against the
Administrative Agent or the Lenders;
 
(d)           subject to the terms of the Interim Order or the Final Order, as
applicable, object to, contest, delay, prevent or interfere with in any material
manner the exercise of rights and remedies by the Administrative Agent, the
Collateral Agent or the Lenders with respect to the Collateral following the
occurrence of an Event of Default (provided that any Credit Party may contest or
dispute whether an Event of Default has occurred); or
 
(e)           seek, consent to, or permit to exist, without the prior written
consent of the Administrative Agent, at the direction of Requisite Lenders, any
order granting authority to take any action that is prohibited by the terms of
this Agreement, the Interim Order, the Final Order or the other Loan Documents
or refrain from taking any action that is required to be taken by the terms of
this Agreement, the Interim Order, the Final Order or any of the other Loan
Documents;
 
(f)           except (i) as expressly provided or permitted hereunder (including
to the extent pursuant to any “first day” or “second day” orders complying with
the terms of this Agreement), (ii) with the prior consent of the Requisite
Lenders in their sole discretion or (iii) as provided pursuant to any other
order of the Bankruptcy Court reasonably acceptable to the Requisite Lenders,
make any payment or distribution on account of any Indebtedness arising prior to
the Petition Date;
 
 
 
88

 
 
 
 
(g)           make any payment, or set aside funds for the purpose of making any
payments, or otherwise transfer any economic value (including the payment of any
fees, costs or expenses of any advisors) to any direct or indirect equity holder
of the Borrower in its capacity as such, including, without limitation, Holcombe
T. Green, Jr. (or any affiliate of Holcombe T. Green, Jr.); or
 
(h)           without the prior written consent of the Requisite Lenders, shall
make, enter into or implement any amendment, waiver, supplement or other
modification to any employment agreement or employee compensation plan, in each
case, solely to the extent such agreement or compensation plan relates to an
Executive Officer (as defined below), or pay or cause to be paid any amount
contemplated by such agreements or plans before the date on which such amount
becomes due and payable pursuant to the terms of the such agreements or plans,
as applicable, or pay or cause to be paid any bonus, incentive, retention,
severance, change of control or termination payments pursuant to the terms of
such agreements or plans, as applicable, including, without limitation, any
transaction or other bonus previously awarded but unpaid (it being understood
that “Executive Officer” means the Borrower’s Chief Executive Officer, Chief
Operating Officer, Chief Revenue Officer, Chief Financial Officer, Chief
Technology Officer or Executive Vice President and General Counsel).
 
6.16           Payments to Lingo. The Borrower and its Restricted Subsidiaries
shall (i) continue to diligently pursue all outstanding receivables from Lingo
Communications, LLC or its affiliates (“Lingo”) and (ii) keep the Lenders
promptly advised of the progress and developments related thereto until all
obligations owing from Lingo to the Borrower are paid in full and Lingo is
current with respect to all of its payment obligations to the Borrower and each
Subsidiary.
 
SECTION 7.                                GUARANTEE
 
7.1           Guarantee of the Obligations. The Guarantors jointly and severally
hereby irrevocably and unconditionally guarantee the due and punctual payment in
full in Cash of all Obligations when and as the same shall become due. In
furtherance of the foregoing, the Guarantors hereby jointly and severally agree
that upon the failure of the Borrower or any other Person to pay any of the
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code or any similar provision of, or stay
imposed under, any other Debtor Relief Law), the Guarantors will upon demand
pay, or cause to be paid, in Cash, to the Administrative Agent, for the ratable
benefit of Secured Parties, an amount equal to the sum of all Obligations then
due as aforesaid.
 
7.2           Indemnity by the Borrower; Contribution by the Guarantors. (a) In
addition to all such rights of indemnity and subrogation as any Guarantor
Subsidiary may have under applicable law (but subject to Section 7.5), the
Borrower agrees that (i) in the event a payment shall be made by any Guarantor
Subsidiary under its Obligations Guarantee, the Borrower shall indemnify such
Guarantor Subsidiary for the full amount of such payment and such Guarantor
Subsidiary shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (ii) in the event any
Collateral provided by any Guarantor Subsidiary shall be sold pursuant to any
Collateral Document to satisfy in whole or in part any Obligations, the Borrower
shall indemnify such Guarantor Subsidiary in an amount equal to the fair market
value of the assets so sold.
 
 
 
89

 
 
 
 
7.3           Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations under this Section 7 are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance that constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
in Cash of the Obligations. In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:
 
(a)           its Obligations Guarantee is a guarantee of payment when due and
not of collectability and is a primary obligation of such Guarantor and not
merely a contract of surety;
 
(b)           the Administrative Agent may enforce its Obligations Guarantee
upon the occurrence of an Event of Default notwithstanding the existence of any
dispute between the Borrower and any Secured Party with respect to the existence
of such Event of Default;
 
(c)           the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower or of any other guarantor (including any other
Guarantor) of the Obligations, and a separate action or actions may be brought
and prosecuted against such Guarantor whether or not any action is brought
against the Borrower, any such other Guarantor or any other Person and whether
or not the Borrower, any such other Guarantor or any other Person is joined in
any such action or actions;
 
(d)           payment by any Guarantor of a portion, but not all, of the
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Obligations that has not been paid (and,
without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Obligations, such judgment shall not be deemed to release
such Guarantor from its covenant to pay the portion of the Obligations that is
not the subject of such suit, and such judgment shall not, except to the extent
satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Obligations);
 
 
 
90

 
 
 
 
(e)           any Secured Party may, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability of
the Obligations Guarantees or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor’s liability under this
Section 7, at any time and from time to time (i) renew, extend, accelerate,
increase the rate of interest on, or otherwise change the time, place, manner or
terms of payment of the Obligations, (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Obligations or any agreement relating thereto, and/or
subordinate the payment of the same to the payment of any other obligations,
(iii) request and accept other guarantees of the Obligations and take and hold
security for the payment of the Obligations, (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Obligations, any
other guarantees of the Obligations or any other obligation of any Person
(including any other Guarantor) with respect to the Obligations, (v) enforce and
apply any security now or hereafter held by or for the benefit of such Secured
Party in respect of the Obligations and direct the order or manner of sale
thereof, or exercise any other right or remedy that such Secured Party may have
against any such security, in each case as such Secured Party in its discretion
may determine consistent herewith and any applicable security agreement,
including foreclosure on any such security or exercise of a power of sale
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any other Credit Party or any
security for the Obligations, and (vi) exercise any other rights available to it
under the Credit Documents; and
 
(f)           the Obligations Guarantees and the obligations of the Guarantors
thereunder shall be valid and enforceable and shall not be subject to any
reduction, limitation, impairment, discharge or termination for any reason,
including the occurrence of any of the following, whether or not any Guarantor
shall have had notice or knowledge of any of them (in any case other than
payment in full in Cash of the Obligations or release of a Guarantor
Subsidiary’s Obligations Guarantee in accordance with Section 9.8(d)(ii)):
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, at law, in
equity or otherwise) with respect to the Obligations or any agreement relating
thereto, or with respect to any other guarantee of or security for the payment
of the Obligations, (ii) any rescission, waiver, amendment or modification of,
or any consent to departure from, any of the terms or provisions (including
provisions relating to events of default) of any Credit Document or any
agreement or instrument executed pursuant thereto, or of any other guarantee or
security for the Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document or any agreement relating to such other
guarantee or security, (iii) the Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect,
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents under which any Obligations
arose or from the proceeds of any security for the Obligations, except to the
extent such security also serves as collateral for Indebtedness other than the
Obligations) to the payment of obligations other than the Obligations, even
though any Secured Party could have elected to apply such payment to all or any
part of the Obligations, (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrower or any Subsidiary and to any corresponding restructuring of the
Obligations, (vi) any failure to perfect or continue perfection of a security
interest in any collateral that secures any of the Obligations, (vii) any
defenses, set-offs or counterclaims that the Borrower or any other Person may
allege or assert against any Secured Party in respect of the Obligations,
including failure of consideration, breach of warranty, statute of frauds,
statute of limitations, accord and satisfaction and usury, and (viii) any other
act or thing or omission, or delay to do any other act or thing, that may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Obligations.
 
 
 
91

 
 
 
 
7.4           Waivers by the Guarantors. Each Guarantor hereby waives, for the
benefit of the Secured Parties: (a) any right to require any Secured Party, as a
condition of payment or performance by such Guarantor in respect of its
obligations under this Section 7, (i) to proceed against the Borrower, any other
guarantor (including any other Guarantor) of the Obligations or any other
Person, (ii) to proceed against or exhaust any security held from the Borrower,
any such other guarantor or any other Person, (iii) to proceed against or have
resort to any balance of any deposit account or credit on the books of any
Secured Party in favor of any Credit Party or any other Person, or (iv) to
pursue any other remedy in the power of any Secured Party whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of the Borrower or any other Guarantor, including any defense
based on or arising out of the lack of validity or the unenforceability of the
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Borrower or any other Guarantor from any cause
other than payment in full in Cash of the Obligations; (c) any defense based
upon any law that provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Secured Party’s errors or omissions in
the administration of the Obligations; (e) (1) any principles or provisions of
any law that are or might be in conflict with the terms hereof or any legal or
equitable discharge of such Guarantor’s obligations hereunder, (2) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (3) any rights to set-offs, recoupments and
counterclaims and (4) promptness, diligence and any requirement that any Secured
Party protect, secure, perfect or insure any security interest or lien or any
property subject thereto; (f) notices, demands, presentments, protests, notices
of protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default under the Credit Documents or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower or any other Guarantor and notices of any of
the matters referred to in Section 7.3 and any right to consent to any thereof;
and (g) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.
 
7.5           Guarantors’ Rights of Subrogation, Contribution, Etc.
 
  Until the Obligations shall have been indefeasibly paid in full in Cash and
the Commitments shall have terminated, each Guarantor hereby waives any claim,
right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against the Borrower or any other Guarantor or any of its assets
in connection with its Obligations Guarantee or the performance by such
Guarantor of its obligations thereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including (a) any right of subrogation, reimbursement or indemnity
that such Guarantor now has or may hereafter have against the Borrower with
respect to the Obligations, including any such right of indemnity under Section
7.2(a), (b) any right to enforce, or to participate in, any claim, right or
remedy that any Secured Party now has or may hereafter have against the
Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by or for the benefit of any
Secured Party. In addition, until the Obligations shall have been indefeasibly
paid in full in Cash and the Commitments shall have terminated, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Obligations,
including any such right of contribution under Section 7.2(b). Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnity and contribution
as set forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or indemnity
such Guarantor may have against the Borrower or against any collateral or
security, and any rights of contribution such Guarantor may have against any
such other Guarantor, shall be junior and subordinate to any rights any Secured
Party may have against the Borrower or any other Guarantor, to all right, title
and interest any Secured Party may have in any such collateral or security, and
to any right any Secured Party may have against such other Guarantor. If any
amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnity or contribution rights at any time when all Obligations
shall not have been indefeasibly paid in full in Cash and all Commitments not
having terminated, such amount shall be held in trust for the Administrative
Agent, for the benefit of the Secured Parties, and shall forthwith be paid over
to the Administrative Agent, for the benefit of Secured Parties, to be credited
and applied against the Obligations, whether matured or unmatured, in accordance
with the terms hereof.
 
7.6           Continuing Guarantee. The Obligations Guarantee is a continuing
guarantee and shall remain in effect (except, in the case of a Guarantor
Subsidiary, if such Guarantor Subsidiary’s Obligations Guarantee shall have been
released in accordance with Section 9.8(d)(ii)) until all of the Obligations
(excluding contingent obligations as to which no claim has been made) shall have
been paid in full in Cash and the Commitments shall have terminated. Each
Guarantor hereby irrevocably waives any right to revoke its Obligations
Guarantee as to future transactions giving rise to any Obligations.
 
 
 
92

 
 
 
 
7.7           Authority of the Guarantors or the Borrower. It is not necessary
for any Secured Party to inquire into the capacity or powers of any Guarantor or
the Borrower or any Related Party acting or purporting to act on behalf of any
such Person.
 
7.8           Financial Condition of the Credit Parties. Any Credit Extension
may be made or continued from time to time without notice to or authorization
from any Guarantor regardless of the financial or other condition of the
Borrower or any Subsidiary at the time of any such making or continuation. No
Secured Party shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of the Borrower or any Subsidiary. Each Guarantor has adequate means
to obtain information from the Borrower and the Subsidiaries on a continuing
basis concerning the financial condition of the Borrower and the Subsidiaries
and their ability to perform the Obligations, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrower and the Subsidiaries and of all circumstances bearing upon the risk of
nonpayment of the Obligations. Each Guarantor hereby waives and relinquishes any
duty on the part of any Secured Party to disclose any matter, fact or thing
relating to the business, results of operations, assets, liabilities, condition
(financial or otherwise) or prospects of the Borrower or any Subsidiary now or
hereafter known by any Secured Party.
 
7.9           Bankruptcy, Etc.
 
  (a) The obligations of the Guarantors hereunder shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation, arrangement or similar proceeding of
the Borrower or any other Guarantor or by any defense that the Borrower or any
other Guarantor may have by reason of the order, decree or decision of any court
or administrative body resulting from any such proceeding.
 
(b)           Each Guarantor acknowledges and agrees that any interest on any
portion of the Obligations that accrues after the commencement of any case or
proceeding referred to in Section 7.9(a) (or, if interest on any portion of the
Obligations ceases to accrue by operation of law by reason of the commencement
of such case or proceeding, such interest as would have accrued on such portion
of the Obligations if such case or proceeding had not been commenced) shall be
included in the Obligations because it is the intention of the Guarantors and
the Secured Parties that the Obligations that are guaranteed by the Guarantors
pursuant to this Section 7 should be determined without regard to any rule of
law or order that may relieve the Borrower or any Subsidiary of any portion of
any Obligations. The Guarantors will permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar Person to
pay to the Administrative Agent, for the benefit of the Secured Parties, or
allow the claim of any Secured Party or of the Administrative Agent, for the
benefit of the Secured Parties, in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
 
In the event that all or any portion of the Obligations are paid by the Borrower
or any Subsidiary, the obligations of the Guarantors under this Section 7 shall
continue and remain in full force and effect or be reinstated, as the case may
be (notwithstanding any prior release of any Obligations Guarantee), in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Secured Party as a preference, fraudulent
transfer or conveyance or transfer at undervalue or otherwise, and any such
payments that are so rescinded or recovered shall constitute Obligations for all
purposes hereunder.
 
 
 
93

 
 
 
 
SECTION 8.                                EVENTS OF DEFAULT
 
8.1           Events of Default. If any one or more of the following conditions
or events shall occur:
 
(a)           Failure to Make Payments When Due. Failure by the Borrower (i) to
pay, when due, any principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise or (ii) to pay, within five Business Days after the date due, any
interest on any Loan or any fee or any other amount due hereunder or under any
other Credit Document;
 
(b)           Default in Other Agreements. (i) Failure by the Borrower or any
Restricted Subsidiary, after the expiration of any applicable grace period, to
make any payment that shall have become due and payable (whether of principal,
interest or otherwise) in respect of any Material Indebtedness, or (ii) any
condition or event shall occur that results in any Material Indebtedness
becoming due, or being required to be prepaid, repurchased, redeemed or
defeased, prior to its stated maturity or, in the case of any Hedge Agreement,
being terminated, or that enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf, or, in the
case of any Hedge Agreement, the applicable counterparty, with or without the
giving of notice but only after the expiration of any applicable grace period,
to cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its stated maturity or,
in the case of any Hedge Agreement, to cause the termination thereof; provided
that this clause (b) shall not apply to (A) any secured Indebtedness becoming
due as a result of the voluntary sale or transfer of the assets securing such
Indebtedness; (B) any Indebtedness becoming due as a result of a voluntary
refinancing thereof permitted under Section 6.1; (C) any Indebtedness becoming
due as a result of a voluntary prepayment, repurchase, redemption or defeasance
thereof permitted hereunder or (D) any Indebtedness outstanding hereunder and
any Indebtedness of any Debtor that was incurred prior to the Petition Date;
 
(c)           Breach of Certain Covenants. (i) Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.23, 2.5,
5.1(e)(i), 5.2 (with respect to the Borrower only), 5.14, 5.15, 5.16, 5.18 or 6;
 
(d)           Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by or on behalf of any
Credit Party in any Credit Document or in any report, certificate or statement
at any time provided in writing by or on behalf of any Credit Party pursuant to
or in connection with any Credit Document or the Transactions shall be incorrect
in any material respect as of the date made or deemed made (or if any
representation or warranty is expressly stated to have been made as of a
specific date incorrect in any material respect as of such specific date);
 
(e)           Other Defaults under Credit Documents. Failure of any Credit Party
to perform or comply with any term or condition contained herein or in any other
Credit Document, other than any such term or condition referred to in any other
clause of this Section 8.1, and, except as may be expressly set forth in any
such other Credit Document, such failure shall not have been remedied within 30
days after the earlier of (i) receipt by the Borrower of notice from the
Administrative Agent or the Requisite Lenders of such failure and (ii) the
Borrower obtaining knowledge of such failure;
 
 
 
94

 
 
 
 
(f)           Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
any Restricted Subsidiary that is not a Debtor in an involuntary case under any
Debtor Relief Laws, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal, state or foreign law; or
(ii) an involuntary case shall be commenced against any Restricted Subsidiary
that is not a Debtor under any Debtor Relief Laws; or a decree or order of a
court having jurisdiction in the premises for the involuntary appointment of an
interim receiver, receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over any Restricted Subsidiary that is not a
Debtor, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Restricted Subsidiary that is not a
Debtor, or over all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against all or a
substantial part of the property of any Restricted Subsidiary that is not a
Debtor, and any such event described in this clause (ii) shall continue for 60
days without having been dismissed, bonded or discharged;
 
(g)           Voluntary Bankruptcy; Appointment of Receiver, Etc. Any Restricted
Subsidiary that is not a Debtor shall have an order for relief entered with
respect to it or shall commence a voluntary case under any Debtor Relief Laws,
or shall consent to the entry of an order for relief in an involuntary case, or
to the conversion of an involuntary case to a voluntary case, under any Debtor
Relief Laws, or shall consent to the appointment of or taking possession by an
interim receiver, receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over any Restricted Subsidiary that is not a
Debtor, or over all or a substantial part of its property (other than any
liquidation permitted by Section 6.8(a)(iv)); or any other Restricted Subsidiary
that is not a Debtor shall make any general assignment for the benefit of
creditors; or any Restricted Subsidiary that is not a Debtor shall be unable, or
shall fail generally, or shall admit in writing its inability, to pay its debts
as such debts become due; or the board of directors (or similar governing body)
of any Restricted Subsidiary that is not a Debtor (or any committee thereof)
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to in this Section 8.1(g) or in Section 8.1(f); provided,
however, that any of the foregoing actions undertaken by any Canadian Subsidiary
with the consent of the Requisite Lenders shall not constitute an Event of
Default;
 
(h)           Judgments and Attachments. One or more judgments arising following
the Petition Date for the payment of money in an aggregate amount of $1,000,000
or more (other than any such judgment covered by insurance (other than under a
self-insurance program) provided by a financially sound insurer to the extent a
claim therefor has been made in writing and liability therefor has not been
denied in writing by the insurer), shall be rendered against the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment;
 
(i)           Employee Benefit Plans. The occurrence of one or more ERISA Events
or Foreign Plan Events that have had, or could reasonably be expected to result
in liability which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
 
 
 
95

 
 
 
 
(j)           Change of Control. A Change of Control shall occur;
 
(k)           Obligations Guarantees, Collateral Documents and other Credit
Documents. Any Obligations Guarantee purported to be created under the Credit
Documents for any reason shall cease to be, or shall be asserted by any Credit
Party not to be, in full force and effect (other than in accordance with its
terms), or shall be declared to be null and void; any Lien purported to be
created under any Collateral Document shall cease to be, or shall be asserted by
any Credit Party not to be, a valid and perfected Lien on any material
Collateral, with the priority required by the applicable Collateral Document,
except as a result of (i) a Disposition of the applicable Collateral in a
transaction permitted under the Credit Documents or (ii) the release thereof as
provided in Section 9.8(d);
 
(l)           Credit Documents. (i) Any Credit Party shall knowingly contest, or
knowingly support another Person in any action that seeks to contest, the
validity or effectiveness of any Credit Document (other than pursuant to the
terms hereof or thereof) or (ii) any Credit Document, shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any party thereto (other than pursuant to the terms hereof
or thereof); or
 
(m)           [Reserved].
 
(n)           The Cases; Bankruptcy Matters.
 
(i)             any of the Cases of the Credit Parties shall be dismissed or
converted to a case under Chapter 7 of the Bankruptcy Code;
 
(ii)             a trustee, responsible officer or an examiner having expanded
powers (beyond those set forth under sections 1106(a)(3) and (4) of the
Bankruptcy Code) (other than a fee examiner) is appointed or elected in the any
of the Cases, or the Bankruptcy Court shall have entered an order providing for
such appointment;
 
(iii)             an order of the Bankruptcy Court shall be entered denying or
terminating use of Cash Collateral by the Credit Parties and the Credit Parties
shall have not obtained use of Cash Collateral pursuant to an order consented to
by, and in form and substance reasonably acceptable to, the Requisite Lenders;
 
(iv)             a Lender Termination Event (as defined in the Restructuring
Support Agreement as in effect on the date hereof) shall have occurred and be
continuing, or any event that with the passage of time or delivery of notice
would constitute such a Lender Termination Event shall have occurred and be
continuing;
 
(v)             the Restructuring Support Agreement is terminated for any reason
(except if by mutual agreement among the parties thereto);
 
(vi)             any Credit Party, or any person on behalf of any Credit Party,
shall file a motion or other pleading seeking, or otherwise consenting to, any
of the matters set forth in clauses (i) through (iii) above or the granting of
any other relief that if granted would give rise to an Event of Default; or
 
 
 
96

 
 
 
 
(vii)             any Credit Party or any of its Subsidiaries, or any person
claiming by or through any Credit Party or any of its Subsidiaries, with any
Credit Party’s or any Subsidiary’s consent, shall obtain court authorization to
commence, or shall commence, join in, assist or otherwise participate as an
adverse party in any suit or other proceeding against (A) the Administrative
Agent, the Collateral Agent or any of the Lenders relating to the DIP Term
Facility, (B) the administrative agent, the collateral agent or any lender
relating to the Super Senior Secured Credit Agreement or (C) the administrative
agent, the collateral agent or any lender relating to the Existing First Lien
Credit Agreement;
 
(viii)             the existence of any claims or charges, or the entry of any
order of the Bankruptcy Court authorizing (i) any claims or charges, other than
in respect of the DIP Term Facility and the Carve-Out or as otherwise permitted
under the applicable Credit Documents or the Orders, entitled to superpriority
administrative expense claim status in any Case pursuant to Section 364(c)(1) of
the Bankruptcy Code that are pari passu with or senior to the claims of the
Agents and the Lenders under the DIP Term Facility, or there shall arise or be
granted by the Bankruptcy Court any claim having priority over any or all
administrative expenses of the kind specified in clause (b) of Section 503 or
clause (b) of Section 507 of the Bankruptcy Code (other than the Carve-Out), or
(ii) any Lien on the Collateral having a priority senior to or pari passu with
the Liens and security interests provided for herein securing the Obligations
hereunder, except, in each case, as expressly provided in the Credit Documents
or in the Order then in effect (but only in the event specifically consented to
by the Requisite Lenders), whichever is in effect;
 
(ix)             the Bankruptcy Court shall enter an order or orders granting
relief from any stay of proceeding (including, the automatic stay applicable
under Section 362 of the Bankruptcy Code to the holder or holders of any
security interest) to (i) permit foreclosure (or the granting of a deed in lieu
of foreclosure or the like) on any assets that constitute Collateral of any of
the Credit Parties which have a value in excess of $500,000 in the aggregate or
(ii) permit other actions that would have a Material Adverse Effect on the
Credit Parties or their estates (taken as a whole);
 
(x)             an order of the Bankruptcy Court shall be entered reversing,
amending, supplementing, staying, vacating or otherwise amending, supplementing
or modifying the Interim Order or the Final Order, without the prior written
consent of the Requisite Lenders (and with respect to any provision that affects
the rights or duties of any Agent, the Administrative Agent), or a Credit Party
shall apply for the authority to do so;
 
(xi)             the Interim Order (prior to the Final Order Entry Date) or the
Final Order (on and after the Final Order Entry Date) shall cease to create a
valid and perfected Lien on the Collateral or to be in full force and effect,
shall have been reversed, modified, amended, stayed, vacated, or subject to stay
pending appeal, in the case of modification or amendment, without prior written
consent of the Requisite Lenders (or the Administrative Agent with the consent
of the Requisite Lenders);
 
 
 
97

 
 
 
 
(xii)             an order shall have been entered by the Bankruptcy Court
avoiding or requiring disgorgement by the Administrative Agent or any of the
Lenders of any amounts received in respect of the Obligations;
 
(xiii)             an order shall have been entered by the Bankruptcy Court
terminating or modifying the exclusive right of any Credit Party to file a
Chapter 11 plan pursuant to section 1121 of the Bankruptcy Code, without the
prior written consent of the Requisite Lenders;
 
(xiv)             [reserved];
 
(xv)             any of the Credit Parties shall fail to comply in any material
respect, as reasonably determined by the Requisite Lenders, with the Interim
Order (prior to the Final Order Entry Date) or the Final Order (on and after the
Final Order Entry Date);
 
(xvi)             an order in the Cases shall be entered charging any of the
Collateral (as defined herein and in the Existing First Lien Credit Agreement)
under Section 506(c) of the Bankruptcy Code against the Lenders or the lenders
under the Existing First Lien Credit Agreement, or the commencement of other
actions that is materially adverse to Administrative Agent, the Collateral Agent
or the Lenders, or the administrative agent, the collateral agent or the lenders
under the Existing First Lien Credit Agreement or their respective rights and
remedies under the DIP Term Facility in any of the Cases or inconsistent with
any of the Credit Documents;
 
(xvii)             any order shall be entered which dismisses any of the Cases
of the Credit Parties and which order does not provide for payment in full in
Cash of the Obligations under the Credit Documents (other than contingent
indemnification obligations not yet due and payable), or any of the Credit
Parties and their Subsidiaries shall seek, support or fail to contest in good
faith the entry of any such order;
 
(xviii)                       [reserved];
 
(xix)             any Credit Party or any Subsidiary thereof shall take any
action in support of any matter set forth in this Section ‎8.1 or any other
Person shall do so and such application is not contested in good faith by the
Credit Parties and the relief requested is granted in an order that is not
stayed pending appeal;
 
(xx)             any Credit Party or any Subsidiary thereof shall obtain court
authorization to commence, or shall commence, join in, assist or otherwise
participate as an adverse party in any suit or other proceeding seeking, or
otherwise consenting to (i) the invalidation, subordination or other challenging
of the Superpriority Claims and Liens granted to secure the Obligations or any
other rights granted to the Administrative Agent, the Collateral Agent and the
Lenders in the Orders or this Agreement or (ii) any relief under section 506(c)
of the Bankruptcy Code with respect to any Collateral;
 
(xxi)             any Credit Party shall challenge, support or encourage a
challenge of any payments made to the Administrative Agent, the Collateral Agent
or any Lender with respect to the Obligations or any lender under any Existing
Debt with respect to the obligations thereunder, other than to challenge the
occurrence of a Default or Event of Default;
 
 
 
98

 
 
 
 
(xxii)             without the consent of the Administrative Agent and the
Requisite Lenders, the filing of any motion by the Credit Parties seeking
approval of (or the entry of an order by the Bankruptcy Court approving)
adequate protection to any pre-petition agent, trustee or lender that is
inconsistent with the Interim Order (prior to the Final Order Entry Date) or the
Final Order (on and after the Final Order Entry Date);
 
(xxiii)                       without the Requisite Lenders’ consent, the entry
of any order by the Bankruptcy Court granting, or the filing by any Credit Party
or any of its Subsidiaries of any motion or other request with the Bankruptcy
Court (in each case, other than the Orders and motions seeking entry thereof or
permitted amendments or modifications thereto) seeking, authority to use any
cash proceeds of any of the Collateral without the Administrative Agent’s and
the Requisite Lenders’ consent or to obtain any financing under section 364 of
the Bankruptcy Code other than the facility hereunder unless such motion or
order contemplates payment in full in Cash of the Obligations immediately upon
consummation of the transactions contemplated thereby;
 
(xxiv)                       any Credit Party or any person on behalf of any
Credit Party shall file any motion seeking authority to consummate a sale of
assets of the Credit Parties or the Collateral having a value in excess of
$250,000 outside the ordinary course of business and not otherwise permitted
hereunder;
 
(xxv)             [reserved];
 
(xxvi)                       the filing by any of the Credit Parties of a plan
of reorganization under Chapter 11 of the Bankruptcy Code other than an
Acceptable Plan of Reorganization;
 
(xxvii)                       the filing by any of the Credit Parties of a
disclosure statement related to a plan of reorganization under Chapter 11 of the
Bankruptcy Code other than an Acceptable Disclosure Statement;
 
(xxviii)                       the entry of an order approving a plan of
reorganization under Chapter 11 of the Bankruptcy Code in any of the Cases other
than an Acceptable Confirmation Order;
 
(xxix)                       the entry of an order approving a disclosure
statement related to a plan of reorganization under Chapter 11 of the Bankruptcy
Code other than an Acceptable Disclosure Statement Approval Order;
 
(xxx)             if any Credit Party or any of its Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any part of the business affairs of the Credit Parties and their
Subsidiaries, taken as a whole, which could reasonably be expected to have a
Material Adverse Effect; provided, that the Credit Parties shall have five (5)
Business Days after the entry of such an order to obtain a court order vacating,
staying or otherwise obtaining relief from the Bankruptcy Court or another court
to address any such court order;
 
 
 
99

 
 
 
 
(xxxi)                       any Credit Party shall make any payment (whether by
way of adequate protection or otherwise) of principal or interest or otherwise
on account of any pre-petition Indebtedness or payables other than payments in
respect of the repayment of the Existing Debt or as otherwise permitted under
this Agreement, in each case, to the extent authorized by one or more “first
day” or “second day” orders, the Interim Order or the Final Order and consistent
with the Approved Budget;
 
(xxxii)                       without the Requisite Lenders’ consent, any Credit
Party or any Subsidiary thereof shall file any motion or other request with the
Bankruptcy Court seeking (i) to grant or impose, under section 364 of the
Bankruptcy Code or otherwise, liens or security interests in any Collateral,
whether senior, equal or subordinate to the Collateral Agent’s liens and
security interests; (ii) to use, or seek to use, Cash Collateral; or (iii) to
modify or affect any of the rights of the Administrative Agent, the Collateral
Agent or the Lenders under the Orders or the Credit Documents, by any order
entered in the Cases; or
 
(xxxiii)                       any order shall be entered which dismisses any of
the Cases of the Debtors and which order does not provide for termination of the
Commitments and indefeasible payment in full in Cash of the Obligations under
the Credit Documents and continuation of the Liens with respect thereto until
the effectiveness thereof (other than contingent indemnity obligations not yet
due), or any of the Debtors shall seek confirmation of any such plan or entry of
any such order;
 
THEN, upon the occurrence and during the continuance of any Event of Default and
notice to the Borrower by the Administrative Agent provided at the written
request of (or with the consent of) the Requisite Lenders, (1) the Commitments
shall immediately terminate, (2) the unpaid principal amount of and accrued
interest on the Loans and all other Obligations shall immediately become due and
payable, in each case without presentment, demand, protest or other requirement
of any kind, all of which are hereby expressly waived by each Credit Party, and
(3) the Administrative Agent may cause the Collateral Agent to enforce any and
all Liens created pursuant to the Collateral Documents.
 
Notwithstanding anything to the contrary herein, subject to the provisions of
the Interim Order (and, when entered, the Final Order), (x) the enforcement of
certain Liens or remedies with respect to the Collateral shall be subject to the
Remedies Notice Period and (y) after expiration of the Remedies Notice Period,
the Administrative Agent and the Collateral Agent, on behalf of the Secured
Parties, shall be entitled to exercise all rights and remedies provided for in
this Agreement, the Collateral Documents, the Orders and under applicable law.
Solely during the Remedies Notice Period, the Debtors may continue to use Cash
Collateral in the ordinary course of business, consistent with past practices,
including for the purpose of funding the Carve-Out. During the Remedies Notice
Period, any party in interest shall be entitled to seek an emergency hearing
with the Bankruptcy Court, for the sole purpose of contesting whether an Event
of Default has occurred and is continuing.
 
After the exercise of remedies provided for in this Section 8 (or after the
Loans have automatically become immediately due and payable, any amounts
received on account of the Obligations, whether as proceeds of Collateral or
otherwise, shall be applied by the Administrative Agent in the following order
(to the fullest extent permitted by mandatory provisions of applicable law):
 
 
 
100

 
 
 
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to each of the Administrative
Agent and the Collateral Agent in their respective capacities as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, ratably among them in proportion to the amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Secured Parties in proportion to
the respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;
 
Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and
 
Last, the balance, if any, after all of the Obligations have been paid in full
in Cash, to the Borrower or as otherwise required by law.
 
Notwithstanding anything to the contrary herein, any proceeds of the Vector
Subordinated Note Collateral (as defined in the Interim Order and, when entered,
the Final Order) prior to the payment in full of the claims of the Revolving
Lenders and Issuing Banks (each as defined in the Existing First Lien Credit
Agreement) arising under the Existing First Lien Credit Agreement shall be
applied in accordance with the last paragraph of Section 5.02 of the Existing
First Lien Pledge and Security Agreement.
 
 
 
SECTION 9.                                AGENTS
 
9.1           Appointment of Agents. Wilmington Trust is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents, and each Lender hereby authorizes Wilmington Trust to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and of the other Credit Documents. Without limiting the generality of the
foregoing, the Lenders hereby expressly authorize the Agents to (i) execute any
and all documents (including releases) with respect to the Collateral and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and (ii) negotiate, enforce or settle any claim, action or proceeding affecting
the Lenders in their capacity as such, at the direction of the Requisite Lenders
and, in each case, acknowledge and agree that any such action by any Agent shall
bind the Lenders. Each such Agent hereby agrees to act in its capacity as such
upon the express conditions contained herein and in the other Credit Documents,
as applicable. Other than Sections 9.7 and 9.8(d), the provisions of this
Section 9 are solely for the benefit of the Agents and the Lenders, and no
Credit Party shall have any rights as a third party beneficiary of any such
provisions. In performing its functions and duties hereunder, no Agent assumes,
and shall not be deemed to have assumed, any obligation towards or relationship
of agency or trust with or for the Borrower or any Subsidiary.
 
 
 
101

 
 
 
 
9.2           Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such actions on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such actions, powers, rights and remedies as are reasonably incidental
thereto. Each Agent shall have only those duties and responsibilities that are
expressly specified herein and in the other Credit Documents. Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents, employees and other Related Parties. No Agent shall have, by reason
hereof or of any of the other Credit Documents, a fiduciary relationship in
respect of any Lender or any other Person (regardless of whether or not a
Default or an Event of Default has occurred), it being understood and agreed
that the use of the term “agent” (or any other similar term) herein or in any
other Credit Documents with reference to any Agent is not intended to connote
any fiduciary or other implied obligations arising under any agency doctrine of
any applicable law, and that such term is used as a matter of market custom; and
nothing herein or in any of the other Credit Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect hereof or of any of the other Credit Documents except as expressly
set forth herein or therein. Without limiting the generality of the foregoing,
no Agent shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, or be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.
 
9.3           General Immunity.
 
(a)           No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for (i) the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or of any other
Credit Document; (ii) the creation, perfection, maintenance, preservation,
continuation or priority of any Lien or security interest created, purported to
be created or required under any Credit Document; (iii) the value or the
sufficiency of any Collateral; (iv) the satisfaction of any condition set forth
in Section 3 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; (v) the failure of any Credit
Party, Lender or other Agent to perform its obligations hereunder or under any
other Credit Document; or (vi) any representations, warranties, recitals or
statements made herein or therein or in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to the Lenders or by or on behalf of
any Credit Party to any Agent or any Lender in connection with the Credit
Documents and the transactions contemplated thereby or for the financial
condition or affairs of any Credit Party or any other Person liable for the
payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Credit Documents or
as to the use of the proceeds of the Loans or as to the existence or possible
existence of any Default or Event of Default (nor shall any Agent be deemed to
have knowledge of the existence or possible existence of any Default or Event of
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to such Agent by the Borrower or any Lender) or to make any
disclosures with respect to the foregoing.
 
 
 
102

 
 
 
 
(b)           Exculpatory Provisions. None of any Agent or any of its Related
Parties shall be liable to the Lenders for any action taken or omitted by such
Agent under or in connection with any of the Credit Documents except to the
extent caused by such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. Without limiting the generality of the foregoing, no Agent nor any
of its Related Parties shall (x) be liable to any Secured Party for any action
taken or omitted by any Agent (i) with the consent or at the request of the
Requisite Lenders (or such other Lenders as may be required, or as such Agent
shall believe in good faith to be required, to give such instructions under
Section 8.1 or 10.5), or (y) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment, (ii) shall be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, and (iii) shall be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them). Each Agent shall be
entitled to refrain from the taking of any action (including the failure to take
an action) in connection herewith or with any of the other Credit Documents or
from the exercise of any power, discretion or authority (including the making of
any requests, determinations, judgments, calculations or the expression of any
satisfaction or approval) vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from the
Requisite Lenders (or such other Lenders as may be required, or as such Agent
shall believe in good faith to be required, to give such instructions under
Section 8.1 or 10.5) and upon receipt of such instructions from the Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions;
provided that such Agent shall not be required to take any action that, in its
opinion, could expose such Agent to liability or be contrary to any Credit
Document or applicable law, including any action that may be in violation of the
automatic stay under any Debtor Relief Laws. Without prejudice to the generality
of the foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise provided by the proper Person
(whether or not such Person in fact meets the requirements set forth in the
Credit Documents for being the signatory, sender or provider thereof) and on
opinions and judgments of attorneys (who may be attorneys for the Borrower and
the Subsidiaries), accountants, insurance consultants, architects, engineers and
other experts or professional advisors selected by it, and such Agent shall not
be liable for any action it takes or omits to take in good faith in reliance on
any of the foregoing documents; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of the Requisite Lenders (or such
other Lenders as may be required, or as such Agent shall believe in good faith
to be required, to give such instructions under Section 8.1 or Section 10.5). In
determining compliance with any condition hereunder to the making of any Credit
Extension that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume the satisfaction of such Lender unless the
Administrative Agent shall have received written notice to the contrary from
such Lender reasonably in advance of such Credit Extension.
 
 
 
103

 
 
 
 
(c)           Delegation of Duties. Each Agent may perform any and all of its
duties and exercise any and all of its powers, rights and remedies under this
Agreement or any other Credit Document by or through any one or more sub-agents
appointed by such Agent. Each Agent and any such of its sub-agents may perform
any and all of its duties and exercise any and all of its powers, rights and
remedies by or through their respective Affiliates. The exculpatory,
indemnification and other provisions set forth in this Section 9.3 and in
Sections 9.6 and 10.3 shall apply to any such sub-agent or Affiliate (and to
their respective Related Parties) as if they were named as such Agent. No Agent
shall be responsible for the negligence or misconduct of any sub-agent appointed
by it except to the extent that a court of competent jurisdiction determines in
a final, non-appealable judgment that such Agent acted with gross negligence or
willful misconduct in the selection of such sub-agent. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by any Agent,
(i) such sub-agent shall be a third party beneficiary under the exculpatory,
indemnification and other provisions set forth in this Section 9.3 and Sections
9.6 and 10.3 and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such provisions
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders and (ii) such sub-agent shall only have
obligations to such Agent, and not to any Credit Party, any Lender or any other
Person, and no Credit Party, Lender or any other Person shall have any rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.
 
9.4           Acts in Individual Capacity. Nothing herein or in any other Credit
Document shall in any way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, if applicable, any Agent in its
individual capacity as a Lender hereunder. With respect to its Loans, if
applicable, each Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as if it were not performing the duties
and functions delegated to it hereunder. Each Agent and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial advisory, commodity, derivative or other business
with the Borrower or any of its Affiliates as if it were not performing the
duties and functions specified herein, and may accept fees and other
consideration from the Borrower and its Affiliates for services in connection
herewith and otherwise, in each case without having to account therefor to the
Lenders. Each Agent and its Affiliates, when acting under any agreement in
respect of any such activity or under any related agreements, will be acting for
its own account as principal and will be under no obligation or duty as a result
of such Agent’s role in connection with the credit facility provided herein or
otherwise to take any action or refrain from taking any action (including
refraining from exercising any right or remedy that might be available to it).
 
9.5           Lenders’ Representations, Warranties and Acknowledgments. (a) Each
Lender represents and warrants that it has made, and will continue to make, its
own independent investigation of the financial condition and affairs of the
Borrower and the Subsidiaries in connection with Credit Extensions or taking or
not taking action under or based upon any Credit Document, in each case without
reliance on any Agent or any of its Related Parties. No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Credit Extensions or at any time or
times thereafter.
 
(b)           Each Lender, by delivering its signature page to this Agreement
or an Assignment Agreement and funding its Loans on the Closing Date, as the
case may be, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Credit Document and each other document required to be
approved by any Agent, the Requisite Lenders or any other Lenders, as
applicable, on the Closing Date.
 
 
 
104

 
 
 
 
(c)           Each Lender acknowledges and agrees that Wilmington Trust or one
or more of its Affiliates will be acting as the administrative agent and
collateral agent under the Super Senior Secured Credit Agreement and as the
administrative agent and collateral agent under the Existing First Lien Credit
Agreement and, in its capacity as the administrative agent and collateral agent
under the Super Senior Secured Credit Agreement, is a party to the Intercreditor
Agreement (as defined in the Super Senior Secured Credit Agreement) and, in its
capacity as the administrative agent and collateral agent under the Existing
First Lien Credit Agreement, is a party to the Intercreditor Agreement (as
defined in the Super Senior Secured Credit Agreement) and the 1L/2L
Intercreditor Agreement (as defined in the Super Senior Secured Credit
Agreement). Each Lender and Credit Party waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against Wilmington Trust or any of its Affiliates any claims, causes of
action, damages or liabilities of whatever kind or nature relating to any such
conflict of interest.
 
9.6           Right to Indemnity. Each Lender, in proportion to its applicable
Pro Rata Share (determined as set forth below), severally agrees to indemnify
each Agent and each Related Party thereof, to the extent that such Agent or such
Related Party shall not have been reimbursed by any Credit Party (and without
limiting any Credit Party’s obligations under the Credit Documents to do so),
for and against any and all Indemnified Liabilities of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against such Agent or
any such Related Party in its capacity as such; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction; provided further that no action taken in accordance with the
directions of the Requisite Lenders (or such other number or percentage of the
Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
9.6. If any indemnity furnished to any Agent for any purpose shall, in the
opinion of such Agent, be insufficient or become impaired, such Agent may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided that in no event
shall this sentence require any Lender to indemnify such Agent against any
liability, obligation, loss, damage, penalty, claim, action, judgment, suit,
cost, expense or disbursement in excess of such Lender’s applicable Pro Rata
Share thereof; and provided further that this sentence shall not be deemed to
require any Lender to indemnify such Agent against any liability, obligation,
loss, damage, penalty, claim, action, judgment, suit, cost, expense or
disbursement described in the first proviso (but subject to the second proviso)
in the immediately preceding sentence. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.6 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its Pro Rata Share of any
costs or out-of-pocket expenses (with respect to the fees and expenses of
counsel, limited to such fees, expenses and disbursements of counsel to the
Agents for which the Agents are entitled payment or reimbursement from any
Borrower under Section 10.2 or 10.3) incurred by the Administrative Agent or the
Collateral Agent, as the case may be, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Credit Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as the case may
be, is not reimbursed for such expenses by or on behalf of the Credit Parties;
provided that such reimbursement by the Lenders shall not affect the Credit
Parties’ continuing reimbursement obligations with respect thereto. For purposes
of this Section 9.6, “Pro Rata Share” shall be determined as of the time that
the applicable indemnity payment is sought (or, in the event at such time all
the Commitments shall have terminated and all the Loans shall have been repaid
in full, as of the time most recently prior thereto when any Loans or
Commitments remained outstanding). Each Lender hereby authorizes the
Administrative Agent and Collateral Agent to set off and apply any and all
amounts at any time owing to such Lender under any Credit Document or otherwise
payable by the Administrative Agent or the Collateral Agent to such Lender from
any source against any amount due to the Administrative Agent or the Collateral
Agent under this Section 9.6. The undertaking in this Section 9.6 shall survive
termination of the Commitments, the payment of all other Obligations and the
resignation and/or replacement of the Administrative Agent or the Collateral
Agent, as the case may be.
 
 
 
105

 
 
 
 
9.7           Successor Administrative Agent and Collateral Agent. Subject to
the terms of this Section 9.7, the Administrative Agent may resign at any time
from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Requisite
Lenders, subject to, unless an Event of Default shall have occurred and is
continuing, the prior written consent of the Borrower (not to be unreasonably
withheld, conditioned or delayed), shall have the right to appoint a successor.
If no successor shall have been so appointed by the Requisite Lenders and shall
have accepted such appointment within 30 days after the resigning Administrative
Agent gives notice of its intent to resign, then the resigning Administrative
Agent may, on behalf of the Lenders, appoint a successor; provided that in no
event shall any such successor Administrative Agent be a Defaulting Lender or a
Disqualified Institution. If the Administrative Agent shall be a Defaulting
Lender pursuant to clause (d) of the definition of such term, the Requisite
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and the Administrative Agent remove the Administrative Agent in its
capacity as such and, subject to, unless an Event of Default shall have occurred
and is continuing, the prior written consent of the Borrower (not to be
unreasonably withheld, conditioned or delayed), appoint a successor. Any
resignation or removal of the Administrative Agent shall be deemed to be a
resignation of the Collateral Agent, and any successor Administrative Agent
appointed pursuant to this Section 9.7 shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes of the
Credit Documents. Upon the acceptance of its appointment as Administrative Agent
and Collateral Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning or removed Administrative Agent and Collateral Agent, and the
resigning or removed Administrative Agent and Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents. The fees payable by the Borrower to a successor Administrative Agent
and Collateral Agent shall be the same as those payable to its predecessor
unless otherwise agreed by the Borrower and such successor. Notwithstanding the
foregoing, in the event (a) no successor to a resigning Administrative Agent
shall have been so appointed and shall have accepted such appointment within 30
days after the resigning Administrative Agent gives notice of its intent to
resign, the resigning Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders and the Borrower or (b) no successor to a
removed Administrative Agent shall have been so appointed and shall have
accepted such appointment by the day that is 30 days following of the issuance
of a notice of removal, the removal shall become effective on such 30th day, and
on the date of effectiveness of such resignation or removal, as the case may be,
(i) the resigning or removed Administrative Agent and Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents, provided that, solely for purposes of maintaining any security
interest granted to the Collateral Agent under any Collateral Document for the
benefit of the Secured Parties, the resigning or removed Collateral Agent shall
continue to be vested with such security interest as collateral agent for the
benefit of the Secured Parties and, in the case of any Collateral in the
possession of the Collateral Agent, shall continue to hold such Collateral, in
each case until such time as a successor Collateral Agent is appointed and
accepts such appointment in accordance with this paragraph (it being understood
and agreed that the resigning or removed Collateral Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Requisite Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Administrative
Agent and Collateral Agent, provided that (A) all payments required to be made
hereunder or under any other Credit Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent or the Collateral
Agent shall also directly be given or made to each Lender. Following the
effectiveness of the Administrative Agent’s and Collateral Agent’s resignation
from its capacity as such, the provisions of this Section 9 and of Section 10.2
and Section 10.3 shall continue in effect for the benefit of such resigning or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as
Administrative Agent or Collateral Agent, as applicable, and in respect of the
matters referred to in the proviso under clause (a) above.
 
 
 
106

 
 
 
 
9.8           Collateral Documents and Obligations Guarantee. (a) Agents under
Collateral Documents and the Obligations Guarantee. Each Secured Party hereby
further authorizes the Administrative Agent and the Collateral Agent to be the
agent for and representative of the Secured Parties with respect to the
Guarantees purported to be created under the Credit Documents, the Collateral
and the Credit Documents and authorizes the Administrative Agent and the
Collateral Agent to execute and deliver, on behalf of such Secured Party, any
Collateral Documents that the Administrative Agent or the Collateral Agent
determines in its discretion to execute and deliver in connection with the
satisfaction of the Collateral and Guarantee Requirement (and hereby grants to
the Administrative Agent and the Collateral Agent any power of attorney that may
be required under any applicable law in connection with such execution and
delivery on behalf of such Secured Party).
 
(b)           Right to Realize on Collateral and Enforce Obligations Guarantee.
Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, the Collateral Agent and
each Secured Party hereby agree that (i) except with respect to the exercise of
set-off rights of any Lender or with respect to a Secured Party’s right to file
a proof of claim in any proceeding under the Debtor Relief Laws, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantees purported to be created under the Credit Documents, it
being understood and agreed that all powers, rights and remedies under the
Credit Documents may be exercised solely by the Administrative Agent or the
Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms thereof and that all powers, rights and remedies under
the Collateral Documents may be exercised solely by the Collateral Agent for the
benefit of the Secured Parties in accordance with the terms thereof and (ii) in
the event of a foreclosure, exercise of a power of sale or similar enforcement
action by the Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition (including pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or any other applicable section of the Bankruptcy Code, any
analogous Debtor Relief Laws or any law relating to the granting or perfection
of security interests), the Collateral Agent (or any Lender, except with respect
to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or any
other applicable section of the Bankruptcy Code any analogous Debtor Relief Laws
or any law relating to the granting or perfection of security interests) may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Collateral Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Requisite
Lenders (subject to procedures reasonably satisfactory to the Collateral Agent),
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold or licensed at any such sale
or other disposition, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Collateral Agent
at such sale or other disposition. In connection with any such bid referred to
in clause (ii) above, (A) the Collateral Agent shall be authorized to form one
or more acquisition vehicles to make a bid, (B) the Collateral Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Collateral Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof, shall be governed, directly or
indirectly, by the vote of the Requisite Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Requisite Lenders contained in Section 10.5(a), (C) the
Collateral Agent shall be authorized to assign the relevant Obligations to any
such acquisition vehicle pro rata among the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (D) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
 
 
 
107

 
 
 
 
(c)           [Reserved].
 
(d)           Release of Collateral and Obligations Guarantees. Notwithstanding
anything to the contrary herein or in any other Credit Document:
 
(i)             When all Obligations have been paid in full in Cash (excluding
contingent obligations as to which no claim has been made) and all Commitments
have terminated, upon request of the Borrower, the Administrative Agent and the
Collateral Agent shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to release its security interest
in all Collateral, and to release all Guarantees provided for in any Credit
Document.
 
(ii)             (A) If all the Equity Interests in any Guarantor Subsidiary
held by the Borrower and the Subsidiaries shall be sold or otherwise disposed of
(including by merger or consolidation) in any transaction permitted by this
Agreement, and as a result of such sale or other disposition such Guarantor
Subsidiary shall cease to be a Subsidiary of the Borrower, such Guarantor
Subsidiary shall, upon effectiveness of such designation, or the consummation of
such sale or other disposition, automatically be discharged and released from
its Obligations Guarantee and all security interests created by the Collateral
Documents in Collateral owned by such Guarantor Subsidiary shall be
automatically released, without any further action by any Secured Party or any
other Person.
 
(B) Upon any sale or other transfer by any Credit Party (other than to the
Borrower or any Restricted Subsidiary) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Collateral Document in
any Collateral pursuant to Section 10.5, the security interests in such
Collateral created by the Collateral Documents shall be automatically released,
without any further action by any Secured Party or any other Person.
 
 
 
108

 
 
 
 
(iii)             In connection with any termination, release or subordination
pursuant to this Section 9.8(d), the Administrative Agent and the Collateral
Agent shall execute and deliver to any Credit Party, at such Credit Party’s
expense, all documents that such Credit Party shall reasonably request to
evidence such termination, release or subordination provided, that, other than
in the case of a release pursuant to Section 9.8(d)(i) above, the Borrower or
other applicable Credit Party shall have provided the Administrative Agent and
the Collateral Agent, at least five (5) Business Days prior to the date of the
proposed termination, release or subordination, a request for such termination,
release or subordination identifying the terms of the termination, release or
subordination in reasonable detail, together with a written certification by the
Borrower stating that such transaction is in compliance with this Agreement and
the other Credit Documents (and the Lenders hereby authorize and direct each
Agent to conclusively rely on such certifications in performing its obligations
under this Section 9.8(d)). Any execution and delivery of documents pursuant to
this Section 9.8(d) shall be without recourse to or warranty by the
Administrative Agent or the Collateral Agent.
 
(e)           Additional Exculpatory Provisions. The Collateral Agent shall not
be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
any Collateral, the existence, priority or perfection of the Collateral Agent’s
Lien on any Collateral or any certificate prepared by any Credit Party in
connection therewith, nor shall the Collateral Agent be responsible or liable to
the Secured Parties for any failure to monitor or maintain any portion of the
Collateral.
 
(f)           Acceptance of Benefits. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral or
the Guarantees purported to be created under the Credit Documents, to have
agreed to the provisions of this Section 9 (including the authorization and the
grant of the power of attorney pursuant to Section 9.8(a)) and all the other
provisions of this Agreement relating to Collateral, any such Guarantee or any
Collateral Document and to have agreed to be bound by the Credit Documents as a
Secured Party thereunder. It is understood and agreed that the benefits of the
Collateral and any such Guarantee to any Secured Party are made available on an
express condition that, and is subject to, such Secured Party not asserting that
it is not bound by the appointments and other agreements expressed herein to be
made, or deemed herein to be made, by such Secured Party.
 
9.9           Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if the Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding Tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.
 
 
 
109

 
 
 
 
9.10           Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Laws
with respect to any Credit Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
 
(a)           to file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that, in its sole opinion, complies with such
rule’s disclosure requirements for entities representing more than one creditor;
 
(b)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Administrative
Agent, the Collateral Agent and any other Secured Party (including any claim
under Sections 2.7, 2.9, 2.15, 2.17, 2.18, 2.19, 10.2 and 10.3) allowed in such
judicial proceeding; and
 
(c)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to the Administrative Agent, in
such capacity or in its capacity as the Collateral Agent, or to its Related
Parties under the Credit Documents (including under Sections 10.2 and 10.3). To
the extent that the payment of any such amounts due to the Administrative Agent,
in such capacity or in its capacity as the Collateral Agent, or to its Related
Parties out of the estate in any such proceeding shall be denied for any reason,
payment of the same shall be secured by a Lien on, and shall be paid out of, any
and all distributions, dividends, money, securities and other property that the
Lenders or the other Secured Parties may be entitled to receive in such
proceeding, whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing contained herein shall be deemed to authorize
the Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender, or to vote in respect of
the claim of any Lender in any such proceeding.
 
9.11           Certain ERISA Matters.
 
(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that at least one of the following is and will be true:
 
 
 
110

 
 
 
 
(i)             such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, Commitments or this Agreement,
 
(ii)             the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, Commitments and this Agreement,
 
(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, Commitments and this Agreement
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE 84-
14 and (D) to the best knowledge of such Lender, the requirements of subsection
(a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans,
Commitments and this Agreement, or
 
(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.
 
(b)           In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Credit Document or any documents related hereto
or thereto).
 
 
 
111

 
 
SECTION 10.                                MISCELLANEOUS
 
10.1           Notices. (a) Notices Generally. Any notice or other communication
hereunder given to any Credit Party, the Administrative Agent, the Collateral
Agent or any Lender shall be given to such Person at its address, fax number or
e-mail address as set forth on Schedule 10.1 or, in the case of any Lender, at
such address, fax number or e-mail address as shall have been provided by such
Lender to the Administrative Agent in writing; provided that, notwithstanding
the foregoing, no notice or other communication hereunder may be provided to any
Credit Party by means of a fax. Except in the case of notices and other
communications expressly permitted to be given by telephone and as otherwise
provided in Section 10.1(b), each notice or other communication hereunder shall
be in writing and shall be delivered in person or sent by e-mail, courier
service or certified or registered United States mail or, except for notices or
other communications to any Credit Party, facsimile and shall be deemed to have
been given when delivered in person or by courier service and signed for against
receipt thereof, when sent by facsimile as shown on the transmission report
therefor (or, if not sent during normal business hours for the recipient, at the
opening of business on the next Business Day for the recipient), as provided in
Section 10.1(b) if sent by e-mail or upon receipt if sent by United States mail;
provided that no notice or other communication given to the Administrative Agent
or the Collateral Agent shall be effective until received by it; and provided
further that any such notice or other communication shall, at the request of the
Administrative Agent, be provided to any sub-agent appointed pursuant to
Section 9.3(c) from time to time. Any party hereto may change its address
(including its e-mail address, fax or telephone number) for notices and other
communications hereunder by notice to each of the Administrative Agent and the
Borrower.
 
(b)           Electronic Communications.
 
(i)             Notices and other communications to any Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Each of the Administrative Agent, the
Collateral Agent and the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications or rescinded by such
Person by notice to each other such Person; provided, further, that notices and
other communications to the Administrative Agent or the Collateral Agent may be
delivered to it at the e-mail address specified in Section 10.1(a). Unless the
Administrative Agent otherwise prescribes, (A) notices and other communications
sent to an e-mail address, if not sent during the normal business hours of the
recipient, shall be deemed to have been sent at the opening of business on the
next Business Day for the recipient; and (B) notices or communications posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor.
 
(ii)             Each party hereto understands that the distribution of
materials through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, and
agrees and assumes the risks associated with such electronic distribution,
except to the extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
 
 
 
112

 
 
 
 
(iii)             THE PLATFORM AND ANY APPROVED ELECTRONIC COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE AGENTS OR ANY OF THEIR RELATED
PARTIES WARRANTS AS TO THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE PLATFORM, AND EACH OF THE AGENTS AND THEIR
RELATED PARTIES EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE
PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT OR ANY OF ITS
RELATED PARTIES IN CONNECTION WITH THE PLATFORM OR THE APPROVED ELECTRONIC
COMMUNICATIONS.
 
(iv)             Each Credit Party and each Lender agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.
 
(c)           Private Side Information Contacts. Each Public Lender agrees to
cause at least one individual at or acting on behalf of such Public Lender to at
all times have selected the “Private Side Information” or similar designation on
the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable law, including United States federal and state
securities laws, to make reference to information that is not made available
through the “Public Side Information” portion of the Platform and that may
contain Private-Side Information. In the event that any Public Lender has
determined for itself not to access any information disclosed through the
Platform or otherwise, such Public Lender acknowledges that (i) other Lenders
may have availed themselves of such information and (ii) none of any Credit
Party or any Agent has any responsibility for such Public Lender’s decision to
limit the scope of the information it has obtained in connection with this
Agreement and the other Credit Documents.
 
 
 
113

 
 
 
 
10.2           Expenses. The Borrower agrees to pay promptly (a) all reasonable
and documented out-of-pocket costs and expenses (including the reasonable fees,
expenses and other charges of counsel) incurred by any Agent, the Ad Hoc Group
of Term Lenders and any of their respective Affiliates in connection with the
structuring, documentation, negotiation, arrangement and syndication of the
credit facilities provided for herein and any credit or similar facility
refinancing, extending or replacing, in whole or in part, the credit facilities
provided herein, including the preparation, execution, delivery and
administration of this Agreement, the other Credit Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated thereby shall be consummated) or any other document or
matter requested by the Borrower or any other Credit Party, (b) all reasonable
and documented out-of-pocket costs and expenses of creating, perfecting,
recording, maintaining and preserving Liens in favor of the Collateral Agent for
the benefit of the Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and other charges of counsel to the
Collateral Agent and of counsel providing any opinions that the Administrative
Agent or the Collateral Agent may reasonably request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents, (c) all
reasonable and documented out-of-pocket costs, fees, expenses and other charges
of any auditors, accountants, consultants or appraisers of any Agent or the Ad
Hoc Group of Term Lenders, (d) all reasonable and documented out-of-pocket costs
and expenses (including the reasonable fees, expenses and other charges of any
appraisers, consultants, advisors and agents employed or retained by the
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral or any insurance process and (e) all out-of-pocket
costs and expenses, including reasonable fees, expenses and other charges of
counsel and costs of settlement, incurred by any Agent, any Lender, the Ad Hoc
Group of Term Lenders and any Term Loan Lender Advisor in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Credit Documents by reason of such Default or Event of
Default (including in connection with the sale, lease or license of, collection
from, or other realization upon any of the Collateral or the enforcement of any
Obligations Guarantee) or in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work out” or
pursuant to any insolvency or bankruptcy cases or proceedings; provided that, in
the case of clauses (a), (b), (c) and (d) above, costs and expenses with respect
to counsel shall be limited to (i) one primary counsel for the Agents and their
Related Parties (taken as a whole), (ii) one primary counsel for the Lenders and
their Related Parties (taken as a whole), (iii) in the event of any proceeding
or hearing under any Debtor Relief Laws in any jurisdiction other than New York,
(x) one firm of local counsel for the Agents and their Related Parties (taken as
a whole) and (y) one firm of local counsel for the Lenders and their Related
Parties (taken as a whole), (iv) one firm of regulatory counsel and (v) if
reasonably necessary, one firm of local counsel in each applicable jurisdiction
(other than as described in the preceding clause (iii)), in the case of clauses
(iv) and (v) above, for all Persons entitled to reimbursement under this Section
10.2 (and, if any such Person shall have advised the Borrower that there is an
actual or perceived conflict of interest, one additional firm of primary
counsel, one additional firm of regulatory counsel, and, if reasonably
necessary, one additional firm of local counsel in each applicable jurisdiction
for each group of affected Persons that are similarly situated (in each case,
excluding allocated costs of in-house counsel)). All amounts due under this
Section 10.2 shall be payable promptly after written demand therefor.
 
10.3           Indemnity. (a) In addition to the payment of expenses pursuant to
Section 10.2, each Credit Party agrees to defend (subject to the applicable
Indemnitee’s selection of counsel), indemnify, pay and hold harmless each Agent
(and each sub-agent thereof) and Lender and each of their respective Related
Parties (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities. THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH
INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN
PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR
IN PART, BY OR OUT OF ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY
INDEMNITEE; provided that no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities have been found by a final, non-appealable judgment
of a court of competent jurisdiction to have resulted from (i) the gross
negligence or willful misconduct of such Indemnitee or its Related Parties, (ii)
other than in the case of any Agent or any of its Related Parties, a material
breach in bad faith by such Indemnitee or its Related Parties of its express
obligations under this Agreement or (iii) any action, investigation, claim,
litigation or proceeding not involving an act or omission by any Credit Party or
the equityholders or Affiliates of any Credit Party (or the Related Parties of
any Credit Party) that is brought by an Indemnitee against another Indemnitee
(other than against any Agent (or any holder of any other title or role) in its
capacity as such). This Section 10.3(a) shall not apply with respect to Taxes
other than any Taxes that represent Indemnified Liabilities arising from any
non-Tax claim.
 
 
 
114

 
 
 
 
(b)           To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against any Agent or any
Lender or any Related Party of any of the foregoing on any theory of liability,
for indirect, consequential, special or punitive damages (as opposed to direct
or actual damages) (whether or not the claim therefor is based on contract, tort
or any duty imposed by any applicable legal requirement) arising out of, in
connection with, as a result of, or in any way related to this Agreement or any
other Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the syndication of the credit facilities provided for herein, any
Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim for indirect, consequential, special
or punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
 
(c)           Each Credit Party agrees that no Agent or Lender or any Related
Party of any of the foregoing will have any liability to any Credit Party or any
Person asserting claims on behalf of or in right of any Credit Party or any
other Person in connection with or as a result of this Agreement or any other
Credit Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith except (but subject to Section 10.3(b)), in
the case of any Credit Party, to the extent that any losses, claims, damages,
liabilities or expenses have been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from (i) the gross negligence
or willful misconduct of such Agent or Lender or its Related Parties in
performing its obligations under this Agreement or any other Credit Document or
(ii) other than in the case of any Agent or its Related Parties, a material
breach in bad faith by such Lender or its Related Parties of its express
obligations under this Agreement.
 
10.4           Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by each Credit Party at any time or from time to time, without
notice to any Credit Party, any such notice being hereby expressly waived, to
set-off and to appropriate and to apply any and all deposits (general or
special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Lender hereunder and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto or thereto, irrespective of whether or not (a) such
Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any other amounts due hereunder shall have become due
and payable and although such obligations and liabilities, or any of them, may
be contingent or unmatured. Each Lender agrees to notify the Administrative
Agent promptly after any such set-off and application; provided that the failure
to give such notice shall not affect the validity of such set-off and
application.
 
10.5           Amendments and Waivers. (a) Requisite Lenders’ Consent. None of
this Agreement, any other Credit Document or any provision hereof or thereof may
be waived, amended or modified, and no consent to any departure by any Credit
Party therefrom may be made, except, subject to the additional requirements of
Sections 10.5(b) and 10.5(c) and as otherwise provided in Sections 10.5(d) and
10.5(e), in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Requisite Lenders, and
acknowledged by the Administrative Agent, and, in the case of any other Credit
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent or the Collateral Agent, as applicable, and the Credit
Party or Credit Parties that are parties thereto, in each case with the consent
of the Requisite Lenders; provided, that any amendment or modification to the
Administrative Agent Fee Letter, or waiver of any rights or privileges
thereunder, shall only require the consent of the Borrower and the Agents.
 
 
 
115

 
 
 
 
(b)           Affected Lenders’ Consent. In addition to any consent required
pursuant to Section 10.5(a), without the written consent of each Lender that
would be directly affected thereby, no waiver, amendment or other modification
of this Agreement or any other Credit Document, or any consent to any departure
by any Credit Party therefrom, shall be effective if the effect thereof would be
to:
 
(i)             increase any Commitment or postpone the scheduled expiration
date of any Commitment (it being understood that no waiver, amendment or other
modification of any condition precedent, covenant, Default or Event of Default
shall constitute an increase in any Commitment of any Lender);
 
(ii)             extend the Stated Maturity Date of any Loan (it being
understood that, (x) the Requisite Lender may extend the Stated Maturity Date no
more than three times by one calendar month from the then applicable Stated
Maturity Date, and (y) for the avoidance of doubt, an extension of the due date
of any mandatory prepayment of a Loan or any extension of the Termination Date
resulting from an amendment of any of clauses (b) through (e) of the definition
of “Termination Date” shall not be subject to this Section 10.5(b)(ii));
 
(iii)             [Reserved];
 
(iv)             [Reserved];
 
(v)             reduce the rate of interest on any Loan (other than any waiver
of any increase in the interest rate applicable to any Loan pursuant to Section
2.9) or any fee or any premium payable hereunder, or waive or postpone the time
for payment of any such interest, fee or premium;
 
(vi)             reduce the principal amount of any Loan;
 
(vii)             waive, amend or otherwise modify any provision of this Section
10.5(b), Section 10.5(c) or any other provision of this Agreement or any other
Credit Document that expressly provides that the consent of all Lenders is
required to waive, amend or otherwise modify any rights thereunder or to make
any determination or grant any consent thereunder (including such provision set
forth in Section 10.6(a));
 
(viii)             amend the percentage specified in the definition of the term
“Requisite Lenders” or amend the term “Pro Rata Share”, waive, amend or
otherwise modify Section 2.16 hereof or Section 5.02 of the Pledge and Security
Agreement (and any comparable provision of any other Collateral Document) in a
manner that would alter the pro rata sharing of payments required thereby or
waive, amend or otherwise modify Section 2.14 of this Agreement;
 
 
 
116

 
 
 
 
(ix)             release all or substantially all the Collateral from the Liens
of the Collateral Documents, or all or substantially all the Guarantor
Subsidiaries from the Guarantees created under the Credit Documents (or limit
liability of all or substantially all the Guarantor Subsidiaries in respect of
any such Guarantee), in each case except as expressly provided in the Credit
Documents and except in connection with a “credit bid” undertaken by the
Collateral Agent at the direction of the Requisite Lenders pursuant to section
363(k), section 1129(b)(2)(a)(ii) or any other section of the Bankruptcy Code or
any other sale or other disposition of assets in connection with other Debtor
Relief Laws or an enforcement action with respect to the Collateral permitted
pursuant to the Credit Documents (in which case only the consent of the
Requisite Lenders will be required for such release) (it being understood that
(A) an amendment or other modification of the type of obligations secured by the
Collateral Documents or Guaranteed hereunder or thereunder shall not be deemed
to be a release of the Collateral from the Liens of the Collateral Documents or
a release or limitation of any such Guarantee and (B) an amendment or other
modification of Section 6.8 shall only require the consent of the Requisite
Lenders); or
 
(x)             except as provided by operation of law and otherwise permitted
hereunder, amend or modify the Superpriority Claims status of the Obligations
under the Orders or under any Credit Document,
 
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected by any waiver, amendment or other modification, or any consent,
described in the preceding clauses (vii), (viii), (ix) and (x).
 
(c)           Other Consents. No waiver, amendment or other modification of this
Agreement or any other Credit Document, or any consent to any departure by any
Credit Party therefrom, shall:
 
(i)             [reserved]; or
 
(ii)             waive, amend or otherwise modify the rights, duties,
privileges, protections, indemnities, immunities or obligations of, or any fees
or other amounts payable to, any Agent without the prior written consent of such
Agent.
 
(d)           [reserved];
 
(e)           Certain Permitted Amendments. Notwithstanding anything herein or
in any other Credit Document to the contrary:
 
(i)             any provision of this Agreement or any other Credit Document may
be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any obvious error or any ambiguity, omission,
defect or inconsistency of a technical nature, so long as the Lenders shall have
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Requisite Lenders
stating that the Requisite Lenders object to such amendment;
 
(ii)             [reserved];
 
(iii)             [reserved];
 
 
 
117

 
 
 
 
(iv)             the Administrative Agent and the Collateral Agent may, without
the consent of any other Secured Party, (A) consent to a departure by any Credit
Party from any covenant of such Credit Party set forth in this Agreement or any
other Credit Document to the extent such departure is consistent with the
authority of the Collateral Agent set forth in the definition of the term
“Collateral and Guarantee Requirement” or (B) waive, amend or modify any
provision in any Credit Document (other than this Agreement), or consent to a
departure by any Credit Party therefrom, to the extent the Administrative Agent
or the Collateral Agent determines that such waiver, amendment, modification or
consent is necessary in order to eliminate any conflict between such provision
and the terms of this Agreement; and
 
(v)             any provision of this Agreement or any other Credit Document may
be amended by an agreement in writing entered into by the Borrower, the
Administrative Agent and the Lenders that will remain parties hereto after
giving effect to such amendment if (A) by the terms of such agreement the
Commitments of each Lender not consenting to the amendment provided for therein
shall be reduced to zero upon the effectiveness of such amendment and (B) at the
time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement.
 
Each Lender hereby expressly authorizes the Administrative Agent and/or the
Collateral Agent to enter into any waiver, amendment or other modification of
this Agreement and the other Credit Documents contemplated by this Section
10.5(e).
 
(f)           Requisite Execution of Amendments, Etc. With the concurrence of
any Lender, the Administrative Agent may, but shall have no obligation to,
execute waivers, amendments, modifications or consents on behalf of such Lender.
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it is given. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances. Any amendment, modification, waiver
or consent effected in accordance with this Section 10.5 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.
 
10.6           Successors and Assigns; Participations. (a) Generally. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby. No Credit Party’s
rights or obligations under the Credit Documents, and no interest therein, may
be assigned or delegated by any Credit Party (except, in the case of any
Guarantor Subsidiary, any assignment or delegation by operation of law as a
result of any merger or consolidation of such Guarantor Subsidiary permitted by
Section 6.8) without the prior written consent of the Administrative Agent and
each Lender, and any attempted assignment or delegation without such consent
shall be null and void. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, the participants referred to
in Section 10.6(g) (to the extent provided in clause (iii) of such Section) and,
to the extent expressly contemplated hereby, Affiliates of any Agent or any
Lender, the other Indemnitees and other express third party beneficiaries
hereof) any legal or equitable right, remedy or claim under or by reason of this
Agreement.
 
 
 
118

 
 
 
 
(b)           Register. The Borrower, the Administrative Agent, the Collateral
Agent and the Lenders shall deem and treat the Persons recorded as Lenders in
the Register as Lenders hereunder for all purposes of this Agreement and the
holders and owners of the corresponding Commitments and Loans recorded therein
for all purposes hereof. No assignment or transfer of any Commitment or Loan
shall be effective unless and until recorded in the Register, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment Agreement relating thereto. Each assignment and transfer shall be
recorded in the Register following receipt by the Administrative Agent of the
fully executed Assignment Agreement, together with the required forms and
certificates regarding tax matters and any registration and processing fee
payable in connection therewith, in each case as provided in Section 10.6(d);
provided that the Administrative Agent shall not be required to accept such
Assignment Agreement or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment Agreement lacks
any written consent required by this Section 10.6 or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment Agreement, any such duty and obligation
being solely with the assigning Lender and the assignee. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment Agreement,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section 10.6 with respect thereto (other than the
consent of the Administrative Agent and the Borrower, if applicable) have been
obtained and that such Assignment Agreement is otherwise duly completed and in
proper form. The date of such recordation of an assignment and transfer is
referred to herein as the “Assignment Effective Date” with respect thereto. Any
request, authority or consent of any Person that, at the time of making such
request or giving such authority or consent, is recorded in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.
 
(c)           Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Commitment or Loans or other
Obligations owing to it to:
 
(i)             any Eligible Assignee of the type referred to in clause (a) of
the definition of the term “Eligible Assignee” upon the giving of notice to the
Borrower and the Administrative Agent; or
 
(ii)             any Eligible Assignee of the type referred to in clause (b) of
the definition of the term “Eligible Assignee”, upon (A) the giving of notice to
the Borrower and the Administrative Agent and (B) except in the case of
assignments made during the primary syndication of any credit facilities
established hereunder, receipt of prior written consent (each such consent not
to be unreasonably withheld or delayed) of the Administrative Agent;
 
provided that:
 
 
 
119

 
 
 
 
(A)            in the case of any such assignment or transfer (other than to any
Eligible Assignee meeting the requirements of clause (i) above), the amount of
the Commitment or Loans of the assigning Lender subject thereto shall not be
less than $1,000,000 (with concurrent assignments to Eligible Assignees that are
Affiliates or Related Funds thereof to be aggregated for purposes of the
foregoing minimum assignment amount requirements) or, in each case, such lesser
amount as shall be agreed to by the Borrower and the Administrative Agent or as
shall constitute the aggregate amount of the Commitments or Loans of the
assigning Lender, provided that the consent of the Borrower to any lesser amount
(x) shall not be required if an Event of Default shall have occurred and is
continuing pursuant to Section 8.1(a), 8.1(f) or 8.1(g) and (y) shall be deemed
to have been granted if notice shall be given to the Borrower requesting its
consent to a lesser amount and the Borrower shall not have objected thereto by
written notice to the Administrative Agent within 10 Business Days after having
received such request; and
 
(B)            each partial assignment or transfer shall be of a uniform, and
not varying, percentage of all rights and obligations of the assigning Lender
hereunder.
 
(d)           Mechanics. Assignments and transfers of Loans and Commitments by
Lenders shall be effected by the execution and delivery to the Administrative
Agent of an Assignment Agreement. In connection with all assignments, there
shall be delivered to the Administrative Agent (i) to the extent the assignee is
not already a Lender, an Administrative Questionnaire, (ii) such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee thereunder may be required to
deliver pursuant to Section 2.19(g) and (iii) payment to the Administrative
Agent by the assignor or the assignee of a registration and processing fee of
$3,500 (except that no such registration and processing fee shall be payable (i)
in connection with an assignment during the primary syndication of any credit
facilities established hereunder or (ii) otherwise waived by the Administrative
Agent in its sole discretion).
 
(e)           Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the applicable Assignment Effective Date, as applicable,
that (i) it is an Eligible Assignee, (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be, (iii) it will make or invest in, as
the case may be, its Commitments or Loans for its own account in the ordinary
course and without a view to distribution of such Commitments or Loans within
the meaning of the Securities Act or the Exchange Act or other United States
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Commitments or Loans or any interests
therein shall at all times remain within its exclusive control) and (iv) it will
not provide any information obtained by it in its capacity as a Lender to the
Borrower, any Permitted Holder or any Affiliate of the Borrower.
 
 
 
120

 
 
 
 
(f)           Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date with respect to any assignment
and transfer of any Commitment or Loan, (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in such Commitment or Loan as reflected in the Register and shall thereafter be
a party hereto and a “Lender” for all purposes hereof, (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned and transferred to the assignee, relinquish its rights (other than any
rights that survive the termination hereof under Section 10.8) and be released
from its obligations hereunder (and, in the case of an assignment covering all
the remaining rights and obligations of an assigning Lender hereunder, such
Lender shall cease to be a party hereto as a “Lender” on such Assignment
Effective Date, provided that such assigning Lender shall continue to be
entitled to the benefit of all rights that survive the termination hereof under
Section 10.8), and provided further that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender, and (iii) the assigning
Lender shall, upon the effectiveness thereof or as promptly thereafter as
practicable, surrender its applicable Notes (if any) to the Administrative Agent
for cancellation, and thereupon the Borrower shall issue and deliver new Notes,
if so requested by the assignee and/or assigning Lender, to such assignee and/or
to such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.
 
(g)           Participations.
 
(i)             Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee in all or any part of its Commitments or
Loans or in any other Obligation; provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Credit Parties, the Administrative Agent, the Collateral Agent and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
Lender that sells a participation pursuant to this Section 10.6(g) shall, acting
solely for United States federal income tax purposes as a non-fiduciary agent of
the Borrower, maintain a register on which it records the name and address of
each participant to which it has sold a participation and the principal amounts
(and stated interest) of each such participant’s interest in the Commitments or
Loans or other rights and obligations of such Lender under this Agreement or any
other Credit Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any participant or any
information relating to a participant’s interest in any Commitments, Loans or
other rights and obligations under any Credit Document), except to the extent
that such disclosure is necessary to establish that such Commitment, Loan or
other right or obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. Unless otherwise required by the IRS, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the IRS. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes under this Agreement, notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(ii)             The holder of any such participation, other than an Affiliate
of the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder, except that any
participation agreement may provide that the participant’s consent must be
obtained with respect to the consent of such Lender to any waiver, amendment,
modification or consent that is described in Section 10.5(b) that affects such
participant or requires the approval of all the Lenders.
 
 
 
121

 
 
 
 
(iii)             The Credit Parties agree that each participant shall be
entitled to the benefits of Sections 2.17(c), 2.18 and 2.19 (subject to the
requirements and limitations therein, including the requirements under Section
2.19(g) (it being understood that the documentation required under Section
2.19(g) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.6(c); provided that such participant (x) agrees to be subject to the
provisions of Sections 2.20 and 2.22 as if it were an assignee under Section
10.6(c) and (y) such participant shall not be entitled to receive any greater
payment under Section 2.18 or 2.19 with respect to any participation than the
applicable Lender would have been entitled to receive with respect to such
participation sold to such participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
participant acquired the applicable participation. To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 10.4 as
though it were a Lender, provided that such participant agrees to be subject to
Section 2.16 as though it were a Lender.
 
(h)           Certain Other Assignments and Participations. In addition to any
other assignment or participation permitted pursuant to this Section 10.6, any
Lender may assign, pledge and/or grant a security interest in all or any portion
of its Loans or the other Obligations owed to such Lender, and its Notes, if
any, to secure obligations of such Lender, including to any Federal Reserve Bank
as collateral security pursuant to Regulation A of the Board of Governors and
any operating circular issued by any Federal Reserve Bank or to any other
central bank; provided that no Lender, as between the Borrower and such Lender,
shall be relieved of any of its obligations hereunder as a result of any such
assignment and pledge; and provided further that in no event shall the
applicable Federal Reserve Bank, other central bank, pledgee or trustee be
considered to be a “Lender” hereunder.
 
10.7           Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
 
10.8           Survival of Representations, Warranties and Agreements. All
covenants, agreements, representations and warranties made by the Credit Parties
in the Credit Documents and in the certificates or other documents delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Credit Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Agent or Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any Credit Document is executed and delivered or any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.17(c),
2.18, 2.19, 9, 10.2, 10.3 and 10.4 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans or the termination of this Agreement or any provision
hereof.
 
 
 
122

 
 
 
 
10.9           No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver thereof or of any Default or Event of
Default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege, or any abandonment or discontinuance of steps to
enforce such power, right or privilege, preclude any other or further exercise
thereof or the exercise of any other power, right or privilege. The powers,
rights, privileges and remedies of the Agents and the Lenders hereunder and
under the other Credit Documents are cumulative and shall be in addition to and
independent of all powers, rights, privileges and remedies they would otherwise
have. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement or the making of any Loan hereunder shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
any Agent or Lender may have had notice or knowledge of such Default or Event of
Default at the time.
 
10.10                      Marshalling; Payments Set Aside. None of the Agents
or the Lenders shall be under any obligation to marshal any assets in favor of
any Credit Party or any other Person or against or in payment of any or all of
the Obligations. To the extent that any Credit Party makes a payment or payments
to any Agent or Lender (or to the Administrative Agent or the Collateral Agent,
on behalf of any Agent or Lender), or any Agent or Lender enforces any security
interests or exercises any right of set-off, and such payment or payments or the
proceeds of such enforcement or set-off or any part thereof are subsequently
invalidated, declared to be fraudulent, preferential or at undervalue, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Laws, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or set-off had
not occurred.
 
10.11                      Severability. In case any provision in or obligation
hereunder or under any other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
10.12                      Independent Nature of Lenders’ Rights. Nothing
contained herein or in any other Credit Document, and no action taken by the
Lenders pursuant hereto or thereto, shall be deemed to constitute the Lenders as
a partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising hereunder and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
 
10.13                      Headings. Section headings herein are included herein
for convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
 
10.14                      APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND
TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.
 
 
 
123

 
 
 
 
10.15                      CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) BELOW,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT EXCLUSIVELY IN THE BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT DOES
NOT HAVE, OR ABSTAINS FROM JURISDICTION, IN ANY FEDERAL COURT OF THE UNITED
STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT
HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND
COUNTY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY
HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS (SUBJECT TO CLAUSE (E) BELOW); (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS AND THE LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY CREDIT
DOCUMENT OR ANY EXERCISE OF REMEDIES IN RESPECT OF COLLATERAL OR THE ENFORCEMENT
OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO
VENUE IN, ANY SUCH COURT.
 
10.16                      WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO
HEREBY AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
 
 
124

 
 
 
 
10.17                      Confidentiality. Each Agent and each Lender shall
hold all Confidential Information (as defined below) obtained by such Agent or
such Lender in accordance with such Agent’s and such Lender’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by the Borrower that, in any event, the Administrative
Agent and the Collateral Agent may disclose Confidential Information to the
Lenders and the other Agents and that each Agent and each Lender may disclose
Confidential Information (a) to Affiliates of such Agent or Lender and to its
and their respective Related Parties, independent auditors and other advisors,
experts or agents who need to know such Confidential Information (and to other
Persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17) (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential or shall otherwise be subject to an obligation of confidentiality),
(b) to any potential or prospective assignee, transferee or participant in
connection with the contemplated assignment, transfer or participation of any
Loans or other Obligations or any participations therein or to any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to the Borrower or any of its
Affiliates and their obligations (provided that such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17 or otherwise reasonably acceptable to the
Administrative Agent, the Collateral Agent or the applicable Lender, as the case
may be, and the Borrower, including pursuant to the confidentiality terms set
forth in the Confidential Information Memorandum or other marketing materials
relating to the credit facilities governed by this Agreement; and provided
further that without the Borrower’s prior written consent, no such disclosure
may be made to any Disqualified Institution), (c) on a confidential basis, to
any rating agency, (d) on a confidential basis, to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans, (e) for purposes of establishing a “due
diligence” defense or in connection with the exercise of any remedies hereunder
or under any other Credit Document, (f) as required by law or pursuant to legal
or judicial process (in which case, unless specifically prohibited by applicable
law or court order, such Agent or such Lender shall make reasonable efforts to
notify the Borrower promptly thereof), (g) as required or requested by any
Governmental Authority or by any regulatory or quasi-regulatory authority
(including any self-regulatory organization) having jurisdiction or claiming to
have jurisdiction over such Agent or such Lender or any of their respective
Affiliates, (h) received by it on a non-confidential basis from a source (other
than the Borrower or its Affiliates or Related Parties) not known by it to be
prohibited from disclosing such information to such persons by a legal,
contractual or fiduciary obligation, (i) to the extent that such information was
already in possession of such Agent or such Lender, as the case may be, or any
of its Affiliates or is independently developed by it or any of its Affiliates
and (j) with the consent of the Borrower and (k) to any other party to this
Agreement. For purposes of the foregoing, “Confidential Information” means, with
respect to any Agent or any Lender, any non-public information regarding the
business, assets, liabilities and operations of the Borrower and the
Subsidiaries obtained by such Agent or Lender under the terms of this Agreement
and identified as confidential by the Borrower. In addition, each Agent and each
Lender may disclose the existence of this Agreement and the information about
this Agreement to market data collectors, similar services providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents. It is agreed that, notwithstanding the restrictions of
any prior confidentiality agreement binding on any Agent, such parties may
disclose Confidential Information as provided in this Section 10.17.
 
 
 
125

 
 
 
 
10.18                      Usury Savings Clause. Notwithstanding any other
provision herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest that would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest that would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest that would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration that constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the Borrower.
 
10.19                      Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
10.20                      Effectiveness; Entire Agreement. Subject to Section
3, this Agreement shall become effective when it shall have been executed by the
Administrative Agent and there shall have been delivered to the Administrative
Agent counterparts hereof that, when taken together, bear the signatures of each
of the other parties hereto. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF (BUT DO NOT SUPERSEDE ANY
PROVISIONS OF ANY FEE LETTER BETWEEN OR AMONG ANY CREDIT PARTIES AND ANY LENDER,
ANY AGENT OR ANY AFFILIATE OF ANY OF THE FOREGOING THAT BY THE TERMS OF SUCH
DOCUMENTS ARE STATED TO SURVIVE THE EFFECTIVENESS OF THIS AGREEMENT, ALL OF
WHICH PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT).
 
10.21                      PATRIOT Act. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Credit Party
that pursuant to the requirements of the PATRIOT Act it is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Credit Party in accordance with the PATRIOT Act.
 
10.22                      Electronic Execution of Assignments. The words
“execution”, “signed”, “signature” and words of like import in any Assignment
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
 
 
126

 
 
 
 
10.23                      No Fiduciary Duty. Each Agent, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”) may have economic interests that conflict with those of the Credit
Parties, their equityholders and/or their Affiliates. Each Credit Party agrees
that nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Agent or Lender, on the one hand, and such Credit Party or its
equityholders or its Affiliates, on the other. The Credit Parties acknowledge
and agree that (a) the transactions contemplated by the Credit Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Agents and Lenders, on the one
hand, and the Credit Parties, on the other, and (b) in connection therewith and
with the process leading thereto, (i) no Agent or Lender has assumed an advisory
or fiduciary responsibility in favor of any Credit Party, its equityholders or
its Affiliates with respect to the transactions contemplated hereby (or the
exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Agent or Lender has advised, is currently
advising or will advise any Credit Party, its equityholders or its Affiliates on
other matters) or any other obligation to any Credit Party except the
obligations expressly set forth in the Credit Documents and (ii) each Agent and
Lender is acting solely as principal and not as the agent or fiduciary of any
Credit Party, its management, equityholders, creditors or any other Person. Each
Credit Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it has deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not assert, and hereby waives to the maximum extent permitted by applicable
law, any claim that any Agent or Lender has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with any such transaction or the process leading thereto.
 
10.24                      [Reserved].
 
10.25                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Credit
Document or in any other agreement, arrangement or understanding among the
parties hereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
 
(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:
 
(i)           a reduction in full or in part or cancellation of any such
liability;
 
(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
 
(iii)           the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
[Remainder of page intentionally left blank]
 
 
127

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
FUSION CONNECT, INC., as Borrower
By:
/s/ Keith Soldan
 
Name: Keith Soldan
 
Title: Chief Financial Officer

 
FUSION NBS ACQUISITION CORP.
FUSION LLC
FUSION BCHI ACQUISITION LLC
FUSION CB HOLDINGS, INC.
FUSION CLOUD SERVICES LLC
FUSION COMMUNICATIONS, LLC
FUSION MANAGEMENT SERVICES LLC
FUSION TELECOM, LLC
FUSION TEXAS HOLDINGS, INC.
FUSION TELECOM OF KANSAS, LLC
FUSION TELECOM OF OKLAHOMA, LLC
FUSION TELECOM OF MISSOURI, LLC
FUSION TELECOM OF TEXAS LTD., L.L.P.
BIRCAN HOLDINGS, LLC
FUSION PM HOLDINGS, INC.
FUSION MPHC HOLDING CORP.
FUSION CLOUD COMPANY LLC
FUSION MPHC GROUP, INC., as Guarantors
By:
/s/ Keith Soldan
 
Name: Keith Soldan
 
Title: Chief Financial Officer

 
 
[Signature Page to DIP Credit and Guaranty Agreement]
 
128

 
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as the Administrative Agent
and the Collateral Agent,
By:
/s/ Jeffery Rose
 
Name: Jeffery Rose
Title: Vice President

 
[Signature Page to DIP Credit and Guaranty Agreement]
 
129

 
 
[_________], as a Lender,
By:
/s/
 
Authorized Signatory

 
 
[Signature Page to DIP Credit and Guaranty Agreement]
 
130
